EXHIBIT 10.2

--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

between

MIZNER COURT HOLDINGS, L.P.,

as Borrower,

and

COLUMN FINANCIAL, INC.,

as Lender

Dated as of October 14, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION    2

Section 1.1

   Definitions    2

Section 1.2

   Principles of Construction    26 ARTICLE 2 GENERAL TERMS    27

Section 2.1

   Loan Commitment; Disbursement to Borrower.    27

Section 2.2

   Interest Rate.    27

Section 2.3

   Loan Payments.    32

Section 2.4

   Prepayments    34

Section 2.5

   Release of Property    35

Section 2.6

   Cash Management.    36

Section 2.7

   Extension of the Initial Maturity Date    40 ARTICLE 3 CONDITIONS PRECEDENT
   41

Section 3.1

   Conditions Precedent to Closing    41 ARTICLE 4 REPRESENTATIONS AND
WARRANTIES    45

Section 4.1

   Borrower Representations    45

Section 4.2

   Survival of Representations    53 ARTICLE 5 BORROWER COVENANTS    53

Section 5.1

   Affirmative Covenants    53

Section 5.2

   Negative Covenants    73 ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION    79

Section 6.1

   Insurance    79

Section 6.2

   Casualty and Condemnation.    80 ARTICLE 7 RESERVE FUNDS    81

Section 7.1

   Tax and Insurance Escrow Funds    81

Section 7.2

   Interest Reserve.    81

Section 7.3

   Conversion Work Reserve.    82

Section 7.4

   Intentionally Omitted.    86

Section 7.5

   Operating Reserve.    86

Section 7.6

   Reserve Funds Generally.    87 ARTICLE 8 DEFAULTS    88

Section 8.1

   Event of Default    88

Section 8.2

   Rights and Remedies of Lender    91 ARTICLE 9 SPECIAL PROVISIONS    94

Section 9.1

   Sale of Note and Securitization    94

Section 9.2

   Securitization Indemnification.    96

Section 9.3

   Restructuring of Loan    99

Section 9.4

   Exculpation    100

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page

Section 9.5

   Matters Concerning Manager    103

Section 9.6

   Servicer    103 ARTICLE 10 MISCELLANEOUS    103

Section 10.1

   Survival    103

Section 10.2

   Lender’s Discretion.    103

Section 10.3

   Governing Law.    104

Section 10.4

   Modification, Waiver in Writing    105

Section 10.5

   Delay Not a Waiver    105

Section 10.6

   Notices    105

Section 10.7

   Trial by Jury    107

Section 10.8

   Headings    107

Section 10.9

   Severability    107

Section 10.10

   Preferences    107

Section 10.11

   Waiver of Notice    107

Section 10.12

   Remedies of Borrower    108

Section 10.13

   Expenses; Indemnity    108

Section 10.14

   Schedules Incorporated    109

Section 10.15

   Offsets, Counterclaims and Defenses    109

Section 10.16

   No Joint Venture or Partnership; No Third Party Beneficiaries    109

Section 10.17

   Publicity    110

Section 10.18

   Waiver of Marshalling of Assets    110

Section 10.19

   Waiver of Offsets/Defenses/Counterclaims    110

Section 10.20

   Conflict; Construction of Documents; Reliance    110

Section 10.21

   Brokers and Financial Advisors    111

Section 10.22

   Prior Agreements    111

Section 10.23

   Duplicate Originals, Counterparts    111

Section 10.24

   Certain Additional Rights of Lender (VCOC)    111

SCHEDULES AND EXHIBITS

 

Schedule I    –    Minimum Release Price Schedule Schedule II    –    Rent Roll
Schedule III    –    Principal Reduction Targets Exhibit A    –    Legal
Description of the Land Exhibit B       Organizational Structure Chart Exhibit C
   -    Conversion Work Budget and Schedule

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS MEZZANINE LOAN AGREEMENT, dated as of October 14, 2005 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is between COLUMN FINANCIAL, INC., having an address at 11 Madison
Avenue, New York, New York 10010 (together with its successors and assigns,
“Lender”), and MIZNER COURT HOLDINGS, L.P., a Delaware limited partnership,
having its principal place of business c/o Stoltz Companies, 301 Yomato Road,
Suite 3101, Boca Raton, Florida 33431 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Column Financial, Inc., a Delaware corporation, as mortgage lender
(“Mortgage Lender”), is making a loan in the principal amount of $89,000,000.00
(the “Mortgage Loan”) to Mizner Court, L.P., a Delaware limited partnership
(“Mortgage Borrower”) pursuant to that certain Loan Agreement dated as of the
date hereof, between Mortgage Borrower and Mortgage Lender (as the same may be
amended, supplemented, replaced or otherwise modified from time to time, the
“Mortgage Loan Agreement”), which Mortgage Loan is evidenced by that certain
Promissory Note dated the date hereof, made by Mortgage Borrower to Mortgage
Lender (as the same may be amended, supplemented, replaced or otherwise modified
from time to time, the “Mortgage Note”), and secured by, among other things,
that certain first priority Mortgage and Security Agreement dated as of the date
hereof, given by Mortgage Borrower in favor of Mortgage Lender (as the same may
be amended, supplemented, replaced or otherwise modified from time to time, the
“Mortgage”), pursuant to which Mortgage Borrower has granted Mortgage Lender a
first priority mortgage on, among other things, the Property (hereinafter
defined) and other collateral as more fully described in the Mortgage;

WHEREAS, Borrower is the legal and beneficial owner of all of the limited
partnership interests in Mortgage Borrower, which represent ninety-nine percent
(99%) of the partnership interests in Mortgage Borrower (the “Pledged Limited
Partnership Interests”);

WHEREAS, Mizner Court, Inc., a Delaware corporation (“General Partner”), is the
legal and beneficial owner of all of the general partnership interests in
Mortgage Borrower, which represent one percent (1%) of the partnership interests
in Mortgage Borrower;

WHEREAS, Borrower is the legal and beneficial owner of one hundred percent
(100%) of the issued and outstanding capital stock of General Partner (the
“Pledged General Partner Interests”);

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Pledge Agreement and
Security Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified

 

1



--------------------------------------------------------------------------------

from time to time, the “Pledge Agreement”), pursuant to which Borrower has
granted to Lender a first priority security interest in the Pledged Limited
Partnership Interests, the Pledged General Partner Interests and the other
Collateral (hereinafter defined) as collateral security for the Debt (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of at least “AA-”
by S&P and “Aa3” from Moody’s, which rating shall not include a “t” or otherwise
reflect a termination risk.

“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.

“Affiliate” shall mean, as to any Person, any other Person that, (i) directly or
indirectly, owns twenty percent (20%) or more of all equity interests in such
Person, and/or (ii) is in control of, is controlled by or is under common
control with such Person and/or (iii) is a director or officer of such Person or
of an Affiliate of such Person, and/or (iv) is the spouse, issue or parent of
such Person or of an Affiliate of such Person. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction, management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Affiliated Manager” shall mean any Manager in which Borrower, Mortgage
Borrower, or Guarantor has, directly or indirectly, any legal, beneficial or
economic interest.

“Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of
the Outstanding Principal Balance and the Mortgage Loan Outstanding Principal
Balance.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Annual Budget” shall mean the operating budget reflecting on a monthly basis
the Operating Expenses and all planned Capital Expenditures and all known or
anticipated Assessments, which budget may include a working capital line item in
an amount not to exceed $200,000, for the Property prepared by Mortgage Borrower
for the applicable Fiscal Year or other period.

 

2



--------------------------------------------------------------------------------

“Applicable Interest Rate” shall mean the rate or rates at which the Outstanding
Principal Balance bears interest from time to time in accordance with the
provisions of Section 2.2.3 hereof.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Approved Sales Contract” shall have the meaning set forth in Section 5.1.25(a).

“Assessments” shall mean any common charges or other recurring expenses, or any
regular or special assessments, or any other fees or charges due and payable by
Mortgage Borrower under the Condominium Documents.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Mortgage Borrower, as
assignor, to Mortgage Lender, as assignee, assigning to Mortgage Lender all of
Mortgage Borrower’s interest in and to the Leases and Rents of the Property as
security for the Mortgage Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Mortgage Lender, Mortgage Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Sales Agency Agreement” shall mean, when executed in accordance
with Section 5.1.28 hereof, that certain Assignment of Sales Agency Agreement
and Subordination of Sales Agency Fees, among Lender, Borrower, Mortgage
Borrower and Sales Agent, as the same may thereafter be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person seeking, consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property; (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due; or (f) such Person taking any action in furtherance of any of the
foregoing; provided, however, that the foregoing clauses (a) and (b) shall not
be deemed to include answers or responses to the extent required to avoid
default or contempt.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be amended
from time to time.

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges, and (c) Insurance Premiums.

“Board” shall have the meaning set forth in Section 5.1.24(a).

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower LP Agreement” shall have the meaning set forth in Section 5.2.10(d)
hereof,

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or in the city where the Lockbox
Bank maintains the Lockbox Account or the city where Servicer maintains its
principal office are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP, including expenditures for replacements and alterations
to the Property (but excluding tenant improvements).

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall have the meaning set forth in the Pledge Agreement.

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement (Mezzanine Loan), dated as
of the date hereof, executed by Borrower in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Completion Guaranty” shall mean that certain Guaranty of Completion (Mezzanine
Loan), dated as of the date hereof, from Guarantor in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or

 

4



--------------------------------------------------------------------------------

eminent domain, of all or any part of the Property, or any interest therein or
right accruing thereto, including any right of access thereto or any change of
grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Condominium” shall have the meaning set forth in Section 5.1.23(a) hereof.

“Condominium Act” shall mean Chapter 718 of the Florida Statutes, and all
modifications, supplements and replacements thereof and all regulations with
respect thereto, now or hereafter enacted or promulgated.

“Condominium Approval” shall have the meaning set forth in Section 5.1.23(a)
hereof.

“Condominium Approval Date” shall mean the date that is one hundred eighty
(180) days after the Closing Date.

“Condominium Association” shall mean the condominium association formed, or to
be formed, by Borrower in connection with the Condominium.

“Condominium Conversion” shall have the meaning set forth in Section 5.1.23(a).

“Condominium Division” shall mean the Florida Department of Business and
Professional Regulation Division of Florida Land Sales, Condominiums and Mobile
Homes.

“Condominium Documents” shall mean all documents necessary for the operation of
47 separate residential buildings on the Property, with a total of 450
individual Residential Units, and for the sale of Residential Units, all in
accordance with the Condominium Act and all other applicable Legal Requirements,
including, without limitation, the Offering Plan, subdivision maps, floor plans,
plats, condominium plans, declaration of condominium, articles of incorporation,
by-laws, rules and regulations, management agreement (if applicable), the form
of contract for the sale of the Residential Units, and all other reports,
disclosure statements and documents relating to the creation on the Property of
a single valid condominium regime, and the regulation and administration
thereof, and all exhibits, amendments or supplements thereto from time to time,
to the extent that the foregoing are in existence and applicable to the
Property.

“Contingency Reserve Account” shall have the meaning set forth in Section 7.3.4
hereof.

“Contingency Reserve Funds” shall have the meaning set forth in Section 7.3.4
hereof.

“Contract Deposit Minimum” shall mean, for a contract for the sale of a
Residential Unit, the following: (i) two percent (2.0%) of the purchase price if
the Contract Vendee is a then existing tenant of the Property and has elected to
accept “pre-approved” financing from a lender approved in writing by Lender,
(ii) five percent (5.0%) of the purchase price if the Contract Vendee shall use
such Residential Unit as its primary residence and has elected to accept
“pre-approved” financing from a lender approved in writing by Lender, and
(iii) ten percent (10.0%) of the purchase price for all other contracts.

 

5



--------------------------------------------------------------------------------

“Contract Vendee” shall have the meaning set forth in Section 5.1.25(a)(i)
hereof.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.

“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership or voting securities, by contract or otherwise.

“Conversion Plans and Specifications” shall have the meaning set forth in
Section 7.3.1 hereof.

“Conversion Retainage” shall have the meaning set forth in Section 7.3.3 hereof.

“Conversion Work” shall have the meaning set forth in Section 7.3.1 hereof.

“Conversion Work Budget and Schedule” shall mean the budget and schedule for the
Conversion Work prepared by Borrower and approved by Lender, setting forth on a
line item basis the work to be performed and the date by which such work is to
be completed, a copy of which is attached hereto as Exhibit C, which budget and
schedule may from time to time be modified upon the prior written approval of
Lender, which approval shall not be unreasonably withheld.

“Conversion Work Reserve Account” shall have the meaning set forth in
Section 7.3.1 hereof.

“Conversion Work Reserve Funds” shall have the meaning set forth in
Section 7.3.1 hereof.

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement,
[                            ], and with respect to any Replacement Interest
Rate Cap Agreement, any substitute Acceptable Counterparty.

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

“CSFB” shall mean Credit Suisse First Boston Corporation and its successors in
interest.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreement and the other Loan Documents.

 

6



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Applicable Interest Rate.

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Mezzanine Loan), dated as of the date hereof, executed by Borrower
and Guarantor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

7



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Costs” shall have the meaning set forth in Section 7.3.4 hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Extended Maturity Date” shall mean November 9, 2008.

“Extension Option” shall have the meaning set forth in Section 2.7 hereof.

“Extension Term” shall have the meaning set forth in Section 2.7.1 hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixed Maturity Date” shall mean either (a) the Initial Maturity Date; or (b) if
Borrower shall have properly exercised the Extension Option, the Extended
Maturity Date.

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“GEBAM” shall have the meaning set forth in Section 5.2.10(d) hereof.

“GECC” shall have the meaning set forth in Section 5.2.10(d) hereof.

“General Partner” shall have the meaning set forth in the Recitals to this
Agreement, together with its permitted successors and assigns.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP (or such other accounting basis as is acceptable to
Lender), derived from the ownership and operation of the Property from whatever
source during such period, including, but not limited to, Rents, utility
charges, escalations, forfeited security deposits, interest on credit accounts,
service fees or charges, license fees, parking fees, rent concessions or
credits, and other pass-through or reimbursements paid by tenants under the
Leases of any nature, but excluding (i) Insurance Proceeds and Condemnation
Proceeds to the extent the same are used to pay the costs of Restoration of the
Property, (ii) any disbursements to Mortgage Borrower or Borrower from the Tax
and Insurance Escrow Funds, the Interest Reserve Funds, the Conversion Work
Reserve Funds, the Contingency Reserve Funds, the Operating Reserve Funds, or
any other escrow fund established by the Loan Documents, and (iii) Gross Sales
Proceeds.

 

8



--------------------------------------------------------------------------------

“Gross Sales Proceeds” shall mean, with respect to each Residential Unit
conveyed, the value of all consideration received by Mortgage Borrower in
connection with the sale of such Residential Unit, including cash, notes,
assumed indebtedness, deferred payments (contingent or otherwise), prepaid
expenses and non-customary pro-rations in favor of Mortgage Borrower.

“Guarantor” shall mean Morris L. Stoltz II.

“Guaranties” shall mean, collectively, the Completion Guaranty, the
Environmental Indemnity, the Guaranty of Carry Obligations, the Guaranty of
Non-Recourse Carveouts and the Guaranty of Payment (Limited).

“Guaranty of Carry Obligations” shall mean that certain Guaranty of Carry
Obligations (Mezzanine Loan), dated as of the date hereof, from Guarantor in
favor of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Guaranty of Non-Recourse Carveouts” shall mean that certain Guaranty of
Non-Recourse Carveouts (Mezzanine Loan), dated as of the date hereof, from
Guarantor in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Guaranty of Payment (Limited)” shall mean that certain Guaranty of Payment
(Limited) (Mezzanine Loan), dated as of the date hereof, from Guarantor in favor
of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Hard Costs” shall mean the aggregate costs of all labor, materials, equipment,
fixtures and furnishings necessary to complete the Conversion Work.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” shall mean, for any Person, on a particular date, the sum
(without duplication) at such date of (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt and preferred equity);
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof.

“Indemnifying Person” shall mean each of Borrower and Guarantor.

 

9



--------------------------------------------------------------------------------

“Independent Director” or “Independent Manager” shall mean a natural person who
is satisfactory to Lender and who is not at the time of initial appointment, or
at any time while serving as a director or manager, as applicable, and has not
been at any time during the preceding five (5) years: (a) a stockholder,
director or manager (with the exception of serving as the Independent Director
or Independent Manager of Borrower), officer, employee, partner, member,
attorney or counsel of Borrower or any Affiliate of Borrower; (b) a customer,
supplier or other person who derives any of its purchases or revenues from its
activities with Borrower or any Affiliate of Borrower; (c) a person controlling,
controlled by or under common control with any such stockholder, director,
manager, officer, partner, member, customer, supplier or other person; or (d) a
member of the immediate family of any such stockholder, director, manager,
officer, partner, member, customer, supplier or other person. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of management, policies or activities
of a Person, whether through ownership of voting securities, by contract or
otherwise. An entity that provides independent directors as a service for a fee
and/or other corporate filing services is not prohibited under this definition
from providing one or more Independent Directors or Independent Managers.

“Initial Maturity Date” shall mean November 9, 2007.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Cohen, Norris, Scherer, Weinberger & Wolmer
in connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Intended Use” shall mean the use of the Property for a total of 450 Residential
Units in 47 separate buildings comprising approximately 431,712 net saleable
square feet (excluding balconies and/or patios, but including the net saleable
square footage of the first floor balconies which the Borrower shall enclose as
part of the Conversion Work), and common areas, plus all applicable parking and
amenities.

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on, and including, the ninth (9th) day of the preceding calendar
month and terminating on, and including, the eighth (8th) day of the calendar
month in which such Payment Date occurs; provided, however, that no Interest
Period shall end later than the Maturity Date (other than for purposes of
calculating interest at the Default Rate), and the initial Interest Period shall
begin on, and include, the Closing Date and shall end on, and include,
November 8, 2005.

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

“Interest Reserve Account” shall have the meaning set forth in Section 7.2.1.

 

10



--------------------------------------------------------------------------------

“Interest Reserve Funds” shall have the meaning set forth in Section 7.2.1.

“Land” shall mean the land more particularly described on Exhibit A attached
hereto and includes all rights appurtenant thereto, including, without
limitation, all development rights, if any, acquired by Mortgage Borrower.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower, Mortgage
Borrower, the Property or any part thereof, or the construction, use, alteration
or operation thereof, or any part thereof, whether now or hereafter enacted and
in force, including, without limitation, the Americans with Disabilities Act of
1990, as amended, the Condominium Act and the securities laws of the State of
Florida and the rules and regulations pertaining thereto, if applicable, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/10,000th of 1% (0.0001%) for deposits in U.S. dollars, for a one-month period,
that appears on Telerate Page 3750 (or the successor thereto) as of 11:00 a.m.,
London time, on the related Determination Date. If such rate does not appear on
Telerate Page 3750 as of 11:00 a.m., London time, on such Determination Date,
LIBOR shall be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. dollars for a one-month period that
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, if at least two such offered rates so appear. If fewer than
two such offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Determination Date, Lender shall request the principal
London office of any four major reference banks in the London interbank market
selected by Lender to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a one-month period as of 11:00 a.m., London time, on such
Determination Date for amounts of not less

 

11



--------------------------------------------------------------------------------

than U.S. $1,000,000. If at least two such offered quotations are so provided,
LIBOR shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Lender shall request any three major banks in
New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts of not less than U.S. $1,000,000. If
at least two such rates are so provided, LIBOR shall be the arithmetic mean of
such rates. LIBOR shall be determined conclusively by Lender or its agent.

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest or any
other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting Borrower, Mortgage Borrower,
General Partner, Principal, the Collateral, the Property or any portion thereof
or any interest therein, or any direct or indirect interest in Borrower,
Mortgage Borrower, General Partner or Principal, including, without limitation,
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, the
filing of any financing statement, and mechanic’s, materialmen’s and other
similar liens and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.4.4 hereof.

“Loan” shall mean the loan in the original principal amount of Fifteen Million
and No/100 Dollars ($15,000,000.00), made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Completion Guaranty, the Environmental Indemnity, the Guaranty of
Carry Obligations, the Guaranty of Non-Recourse Carveouts, the Guaranty of
Payment (Limited), the Mezzanine Cash Management Agreement, the Collateral
Assignment of Interest Rate Cap Agreement, the O&M Agreement, the Subordination
of Management Agreement, the Assignment of Sales Agency Agreement and all other
documents now or hereafter executed and/or delivered in connection with the
Loan.

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, the
numerator of which is an amount equal to the Aggregate Outstanding Principal
Balance as of such date and the denominator of which is an amount equal to the
appraised value of the Property as of such date as determined by Lender in its
reasonable discretion based on an appraisal prepared by an appraiser licensed to
do business in the State of Florida and otherwise reasonably acceptable to
Lender.

“Lockbox Account” shall have the meaning set forth in Section 2.6.1(a).

“Lockbox Bank” shall mean Wachovia Bank, National Association or any successor
or permitted assigns thereof.

 

12



--------------------------------------------------------------------------------

“Lockout Release Date” shall mean the later to occur of May 9, 2006 and the date
on which the Condominium Approval is obtained.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Management Agreement” shall mean the management agreement entered into by and
between Mortgage Borrower and Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which Manager is to
provide management and other services with respect to the Property, or, if the
context requires, the Replacement Management Agreement.

“Manager” shall mean Stoltz Management Co. of Florida, Inc., or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement.

“Maturity Date” shall mean either (a) the Fixed Maturity Date or, (b) such other
date on which the final payment of principal of the Note becomes due and payable
as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Cash Management Account” shall have the meaning set forth in
Section 2.6.3 hereof.

“Mezzanine Cash Management Agreement” shall mean that certain Mezzanine Cash
Management Agreement, dated as of the date hereof, by and among Borrower,
Mortgage Borrower and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Minimum Balance” shall have the meaning set forth in Section 7.2.3.

“Minimum Release Price” shall mean, on any date of determination and with
respect to any Residential Unit in respect of which a release is requested under
Section 5.1.25 hereof, the minimum release consideration amount allocated to
such Residential Unit in Lender’s sole discretion, as the same may be set forth
on Schedule I attached hereto.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1.

“Mortgage” shall have the meaning set forth in the Recitals to this Agreement.

 

13



--------------------------------------------------------------------------------

“Mortgage Borrower” shall have the meaning set forth in the Recitals to this
Agreement, together with its permitted successors or permitted assigns.

“Mortgage Borrower Partnership Agreement” shall mean that certain Limited
Partnership Agreement of Mortgage Borrower, dated as of October 14 2005, between
Borrower, as limited partner, and General Partner, as general partner.

“Mortgage Cash Management Account” shall have the meaning set forth in
Section 2.6.2(a) hereof.

“Mortgage Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of the date hereof, by and among Mortgage Borrower, Manager
and Mortgage Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Mortgage Debt” shall mean the “Debt” as defined in the Mortgage Loan Agreement.

“Mortgage Default” shall mean a “Default” as defined in the Mortgage Loan
Agreement.

“Mortgage Event of Default” shall mean an “Event of Default” as defined in the
Mortgage Loan Agreement.

“Mortgage Lender” shall have the meaning set forth in the Recitals to this
Agreement, together with its permitted successors or permitted assigns.

“Mortgage Loan” shall have the meaning set forth in the Recitals to this
Agreement.

“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals to
this Agreement.

“Mortgage Loan Documents” shall mean all documents executed and/or delivered in
connection with the Mortgage Loan.

“Mortgage Loan Obligations” shall mean the “Obligations” as defined in the
Mortgage Loan Agreement.

“Mortgage Loan Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mortgage Loan.

“Mortgage Monthly Interest Payment” shall mean the “Monthly Interest Payment” as
defined in the Mortgage Loan Agreement.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

14



--------------------------------------------------------------------------------

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (a) Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (b) the costs incurred by
Mortgage Borrower in connection with a Restoration of all or any portion of the
Property made in accordance with the Mortgage Loan Documents, (c) amounts
required or permitted to be deducted therefrom and amounts paid pursuant to the
Mortgage Loan Documents to Mortgage Lender, (d) in the case of a foreclosure
sale, disposition or Transfer of the Property in connection with realization
thereon following a Mortgage Loan Event of Default under the Mortgage Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (e) in the case of a
foreclosure sale, such costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents, (f) in the
case of a refinancing of the Mortgage Loan, such costs and expenses (including
attorneys’ fees) of such refinancing as shall be reasonably approved by Lender,
and (g) the amount of any prepayments required pursuant to the Mortgage Loan
Documents, and/or the Loan Documents, in connection with any such Liquidation
Event.

“Net Sales Proceeds” shall mean with respect to each Residential Unit conveyed,
the Gross Sales Proceeds minus the Sale Expenses in connection with the
conveyance of such Residential Unit.

“New Mezzanine Loan” shall have the meaning set forth in Section 9.3 hereof.

“Note” shall mean that certain Promissory Note dated of even date herewith in
the principal amount of Fifteen Million and No/100 Dollars ($15,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Notice” shall have the meaning set forth in Section 10.6 hereof.

“O&M Agreement” shall mean that certain Operations and Maintenance Agreement
(Mezzanine Loan) dated as of the date hereof, between Borrower and Lender given
in connection with the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“Offering Plan” shall mean the offering plan or prospectus (the “White Paper”)
for the single Condominium regime to be established at the Property approved by
Lender and the Condominium Division, together with all amendments thereto,
prepared in accordance with all applicable Legal Requirements pursuant to the
Condominium Conversion.

 

15



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
that is signed by an authorized senior officer of Borrower.

“Operating Account” shall have the meaning given to such term in the Mortgage
Cash Management Agreement.

“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and/or management of the Property, which expenditures are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, tenant improvements and leasing
commissions, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service, debt
service on the Mortgage Loan, Capital Expenditures, and contributions to the
Reserve Funds required under the Loan Documents or Mortgage Loan Documents.

“Operating Reserve Account” shall have the meaning specified in Section 7.5.1
hereof.

“Operating Reserve Funds” shall have the meaning specified in Section 7.5.1
hereof.

“Other Charges” shall mean all ground rents, if any, Assessments, maintenance
charges, impositions other than Taxes and Assessments, and any other charges
payable by Mortgage Borrower or which could result in a Lien on the Property if
not timely paid, including, without limitation, vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day. The first Payment Date shall be December 9, 2005.

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests on (i) the Collateral, created by the Loan Documents, and (ii) the
Property, created pursuant to the Mortgage Loan Documents, (b) all Liens,
encumbrances and other matters affecting the Property disclosed in the Title
Insurance Policy, (c) Liens, if any, on the Property for Taxes

 

16



--------------------------------------------------------------------------------

imposed by any Governmental Authority not yet delinquent, (d) such other title
and survey exceptions with respect to the Property as Lender has approved or may
approve in writing in Lender’s sole discretion, and (e) following the Closing
Date, inchoate materialmen’s, suppliers’, operators’, mechanics’, workmen’s,
repairmen’s, employees’, carriers or other like statutory liens arising with
respect to the Property in the ordinary course of business and securing
obligations which are (i) not delinquent, or (ii) the amount or validity of
which are being contested in accordance with the provisions of Section 3.6 of
the Mortgage.

“Permitted Investments” shall have the meaning set forth in the Mezzanine Cash
Management Agreement.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (i) confirm that the Property and its use
comply, in all material respects, with all applicable Legal Requirements
(including zoning, subdivision and building codes and laws), and (ii) include a
copy of a final certificate of occupancy (or such equivalent certificate as may
be issued by the jurisdiction in which the Property is located) with respect to
all Improvements (unless previously delivered to Lender).

“Pledge Agreement” shall have the meaning set forth in the Recitals to this
Agreement.

“Pledged General Partner Interests” shall have the meaning set forth in the
Recitals to this Agreement.

“Pledged Limited Partnership Interests” shall have the meaning set forth in the
Recitals to this Agreement.

“Policies” shall have the meaning set forth in the Mortgage Loan Agreement.

“Pre-Sale Requirement” shall have the meaning specified in Section 5.1.26(b).

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate, the
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-one-hundredth of one percent (0.01%). If The Wall Street Journal ceases to
publish the “Prime Rate,” Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

17



--------------------------------------------------------------------------------

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan, and (b) the Prime Rate on the date that LIBOR was last applicable
to the Loan; provided, however, that in no event shall such difference be a
negative number.

“Principal” shall mean Mizner Court Holdings, Inc. a Delaware corporation, the
general partner of Borrower, together with its permitted successors and assigns.

“Principal Reduction Deficiency” shall mean, as of each Payment Date, the
amount, if any, by which the Outstanding Principal Balance exceeds the amount
set forth in the column designated “Principal Balance” on Schedule III attached
hereto for the month in which such Payment Date occurs.

“Property” shall mean the Land, the Improvements thereon and all personal
property owned by Mortgage Borrower and encumbered by the Mortgage, together
with all rights pertaining to the Land and Improvements, as more particularly
described in the granting clause of the Mortgage and referred to therein as the
“Property”.

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, the Collateral, Borrower, Mortgage Borrower, General Partner,
Principal, Guarantor and/or Manager.

“Qualified Manager” shall mean either (a) Manager or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of Borrower) possessing experience in managing properties
similar in size, scope, use and value as the Property, reasonably approved by
Lender, provided that if the Loan has been included in a Securitization,
Borrower shall have obtained prior written confirmation from the applicable
Rating Agencies that management of the Property by such Person will not cause a
downgrade, withdrawal or qualification of the then current ratings of the
Securities or any class thereof.

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean all rents (including, without limitation, percentage rents),
rent equivalents, moneys payable as damages (including payments by reason of the
rejection of a Lease in a Bankruptcy Action) or in lieu of rent or rent
equivalents, royalties (including all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services

 

18



--------------------------------------------------------------------------------

rendered, and other payments and consideration of whatever form or nature
received by or paid to or for the account of or benefit of Mortgage Borrower,
Manager or any of their agents or employees from any and all sources arising
from or attributable to the Property and the Improvements, including all
revenues from telephone services, laundry, vending, television and all
receivables, customer obligations now existing or hereafter arising or created
out of the lease, sublease, license, concession or other grant of the right of
the use and occupancy of the Property or rendering of services by Mortgage
Borrower, Manager, or any of their respective agents or employees, and proceeds,
if any, from business interruption or other loss of income insurance, but
specifically excluding Gross Sales Proceeds.

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms substantially the same as
the Interest Rate Cap Agreement, except that the same shall be effective in
connection with the supplementation or replacement, as applicable, of the
Interest Rate Cap Agreement (a) on extension of the maturity date thereof in
connection with the extension of the Maturity Date, and/or (b) following a
downgrade below the level required in the definition of Acceptable Counterparty
or a withdrawal or qualification of the long-term unsecured debt rating of the
Counterparty; provided that to the extent any such interest rate cap agreement
does not meet the foregoing requirements, a “Replacement Interest Rate Cap
Agreement” shall be such interest rate cap agreement approved in writing by
Lender or, after a Securitization of the Loan, each of the Rating Agencies with
respect thereto.

“Replacement Management Agreement” shall mean, collectively, either (a) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (b) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance; provided that with respect to the preceding
subclause (b), Lender, at its option, may require that Borrower obtain
confirmation from the applicable Rating Agencies that such management agreement
will not cause a downgrade, withdrawal or qualification of the then current
rating of the Securities or any class thereof; and provided further that, in
either case, Borrower shall obtain and deliver to Lender a subordination of
management agreement substantially in the form then used by Lender (or of such
other form and substance reasonably acceptable to Lender), executed and
delivered to Lender by Borrower and such Qualified Manager at Borrower’s
expense.

“Required Release Price” shall mean, with respect to each Residential Unit, an
amount equal to the greater of (a) the Minimum Release Price for such
Residential Unit and (b) the Net Sales Proceeds.

“Reserve Accounts” shall mean, collectively, the Tax and Insurance Escrow
Account, the Interest Reserve Account, the Conversion Work Reserve Account, the
Contingency Reserve Account, the Operating Reserve Account and any other escrow
account established pursuant to the Loan Documents.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the Interest Reserve Funds, the Conversion Work Reserve Funds, the Contingency
Reserve Funds, the Operating Reserve Funds, and any other escrow fund
established pursuant to the Loan Documents.

 

19



--------------------------------------------------------------------------------

“Residential Unit” shall mean any Unit or Units designated for residential use
in the Offering Plan, and/or the other Condominium Documents, including related
parking spaces.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restricted Party” shall mean, collectively (a) Borrower, Mortgage Borrower,
General Partner, Principal, Guarantor and any Affiliated Manager and (b) any
shareholder, partner, member, non-member manager, direct or indirect legal or
beneficial owner, agent or employee of Borrower, Mortgage Borrower, General
Partner, Principal, Guarantor, any Affiliated Manager or any non-member manager.

“RICO” shall mean the Racketeer Influenced and Corrupt Organizations Act.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

“Sale Expenses” shall mean, with respect to each Residential Unit conveyed,
(a) reasonable and usual third party sales costs and expenses (but excluding any
and all expenses payable to any Affiliate of Mortgage Borrower), including legal
fees, recording fees, transfer taxes, real estate brokerage fees, title
insurance fees, if any, incurred by Mortgage Borrower in connection with the
sale of such Residential Unit, all of which costs and expenses shall be subject
to Lender’s prior reasonable approval and (b) if approved by Lender in its sole
discretion, the amounts required to be deposited in the Reserve Accounts as of
the next Monthly Payment Date; provided that such amounts pursuant to clause
(a) and (b), in the aggregate, shall not exceed seven and one-half percent
(7.5%) of the Gross Sales Proceeds for such Residential Unit.

“Sales Agency Agreement” shall mean the sales agency agreement, which shall be
subject to Lender’s prior approval, which approval shall not be unreasonably
withheld or delayed, entered into by and between Mortgage Borrower and Sales
Agent, as the same may be amended, modified or supplemented from time to time,
pursuant to which Sales Agent is to provide marketing and other sales-related
services with respect to sales of Residential Units within the Property.

“Sales Agent” shall mean the Person chosen by Mortgage Borrower, acceptable to
Lender, to perform the duties of sales agent under the Sales Agency Agreement,
which Person shall not be an Affiliate of, or otherwise related to, Mortgage
Borrower.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

20



--------------------------------------------------------------------------------

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2.1(b)
hereof.

“Soft Costs” shall mean all costs of completion of the Conversion Work, other
than Hard Costs, including, without limitation, costs of contractors’ and
subcontractors’ fees, architects’ fees, attorneys’ fees, engineering fees,
survey costs, title insurance premiums, permit or filing fees, fees of
expediters and like costs.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:

(a) was, is and will be organized solely for the purpose of (i) with respect to
Mortgage Borrower, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Property, entering into the Mortgage Loan Documents,
refinancing the Property in connection with a permitted repayment of the
Mortgage Loan, and transacting any lawful business that is incident, necessary
and appropriate to accomplish the foregoing, with respect to the Borrower,
(ii) with respect to Borrower, owning, holding, selling, transferring or
exchanging the Collateral, entering into this Agreement with Lender, refinancing
the Collateral in connection with a permitted repayment of the Loan, and
transacting any lawful business that is incident, necessary and appropriate to
accomplish the foregoing, or (iii) with respect to General Partner and
Principal, acting as the general partner of the limited partnership that owns
the Property or Collateral, as applicable;

(b) has not been, is not, and will not be engaged in any business unrelated to
the purposes set forth in clause (a) above;

(c) has not had, does not have, and will not have, any assets other than those
related to (i) with respect to Mortgage Borrower, the Property, (ii) with
respect to Borrower, the Collateral and (iii) with respect to General Partner
and Principal, its partnership interest in the limited partnership that owns the
Property or Collateral, as applicable;

(d) has not engaged, sought or consented to, and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of partnership or
membership interests (if such entity is the general partner in a limited
partnership or the sole member or managing member in a limited liability
company) or amendment of its limited partnership agreement, articles of
incorporation, articles of organization, certificate of formation or operating
agreement (as applicable) with respect to the matters set forth in this
definition;

(e) if such entity is a limited partnership, has had, now has, and will have as
its only general partner, a Special Purpose Entity that is a corporation,
limited partnership or limited liability company, which general partner shall
own at least one percent (1%) of the equity of the applicable limited
partnership;

 

21



--------------------------------------------------------------------------------

(f) if such entity is a corporation, has had, now has and will have at least two
(2) Independent Directors, and has not caused or allowed, and will not cause or
allow, the board of directors of such entity to take any Bankruptcy Action
unless two (2) Independent Directors shall have participated in such vote;

(g) if such entity is a limited liability company with more than one member, has
had, now has and will have one managing member that is a Special Purpose Entity
that is a corporation that has at least two (2) Independent Directors and that
owns at least one percent (1.0%) of the equity of the limited liability company;

(h) (h) if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company organized in the State of
Delaware that has (i) as its only member a managing member that is a Special
Purpose Entity, (ii) at least two (2) Independent Managers and has not caused or
allowed, and will not cause or allow, the board of managers of such entity to
take any Bankruptcy Action unless two (2) Independent Managers shall have
participated in such vote, and (iii) at least one (1) springing member that will
become the managing member of such entity upon the dissolution of the existing
managing member;

(i) if such entity is (i) a limited liability company, has had, now has, and
will have an operating agreement, (ii) a limited partnership, has had, now has,
and will have a limited partnership agreement, or (iii) a corporation, has had,
now has, and will have a certificate of incorporation that, in each of the
foregoing cases, provides that such entity will not, so long as the Debt is
outstanding: (A) dissolve, merge, liquidate or consolidate; (B) sell all or
substantially all of its assets or the assets of Borrower (as applicable);
(C) engage in any other business activity or amend its organizational documents
with respect to the matters set forth in this definition; or (D) without the
affirmative vote of two (2) Independent Directors or Independent Managers and of
all other directors or managers of such entity, take any Bankruptcy Action with
respect to itself or any other entity in which it has a direct or indirect legal
or beneficial ownership interest;

(j) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

(k) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;

(l) has maintained and will maintain its accounts, books and records separate
from any other Person, and has filed and will file its own tax returns, except
to the extent that it has been or is required to file consolidated tax returns
by law;

(m) has maintained and will maintain its own records, books, resolutions and
agreements;

(n) other than as provided in the Mezzanine Cash Management Agreement and the
other Loan Documents, (i) has not commingled, and will not commingle, its funds
or assets with those of any other Person and (ii) has not participated and will
not participate in any cash management system with any other Person;

 

22



--------------------------------------------------------------------------------

(o) has held and will hold its assets in its own name;

(p) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in subsection (ee) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such financial statement consolidated with that of another
Person shall contain a note indicating that its separate assets and liabilities
are neither available to pay the debts of the consolidated entity nor constitute
obligations of the consolidated entity;

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets;

(s) has maintained and will maintain a sufficient number of employees in light
of its contemplated business operations;

(t) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

(u) has had no and will have no Indebtedness other than (i) with respect to
Mortgage Borrower (A) the Mortgage Loan, (B) unsecured trade and operational
debt incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Mortgage Borrower,
in amounts not to exceed four percent (4%) of the original principal amount of
the Mortgage Loan in the aggregate, which liabilities are not more than ninety
(90) days past the date incurred, are not evidenced by a note and are paid when
due, and which amounts are normal and reasonable under the circumstances, and
(C) such other liabilities that are permitted pursuant to the Mortgage Loan
Agreement and (ii) with respect to Borrower, (A) the Loan, (B) unsecured trade
and operational debt incurred in the ordinary course of business relating to the
ownership of the collateral and the routine administration of Borrower in
amounts not to exceed one percent (1%) of the Loan in the aggregate, which
liabilities are not more than ninety (90) days past the date incurred, are not
evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances, and (C) such other liabilities that are
permitted pursuant to this Agreement;

(v) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for, the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement
or the Mortgage Loan Agreement, as applicable;

 

23



--------------------------------------------------------------------------------

(w) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

(x) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

(y) has maintained and used, now maintains and uses, and will maintain and use,
separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity, or utilized to
collect its funds or pay its expenses, have borne and shall bear its own name,
and have not borne and shall not bear the name of any other entity, unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

(z) has not pledged and will not pledge its assets for the benefit of any other
Person;

(aa) has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in subsection (ee) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower or Mortgage Borrower, as
applicable;

(bb) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(cc) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

(dd) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;

(ee) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or
Affiliates, except (i) in the ordinary course of its business and on terms which
are intrinsically fair, commercially reasonable and are no less favorable to it
than would be obtained in a comparable arm’s-length transaction with a third
party that is not an Affiliate, and (ii) in connection with this Agreement and
the other Loan Documents or the Mortgage Loan Agreement or Mortgage Loan
Documents, as applicable;

(ff) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, directors or
members, as the case may be, unless such an obligation was and is fully
subordinated to the Obligations and will not constitute a claim against the
Obligations in the event that cash flow in excess of the amount required to pay
the Obligations is insufficient to pay such obligation to indemnify;

 

24



--------------------------------------------------------------------------------

(gg) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(hh) does not and will not have any of its obligations guaranteed by any
Affiliate; and

(ii) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

“Spread” shall mean (a) seven and one-half percent (7.5%) until the Initial
Maturity Date; and (b) eight percent (8.0%) from and including the Initial
Maturity Date until the repayment in full of the Debt; provided, however, that
if on any Payment Date the Outstanding Principal Balance has not been reduced to
an amount equal to or less than the amount set forth on Schedule III attached
hereto that corresponds to the month in which such Payment Date occurs, then the
applicable Spread set forth in clauses (a) and (b) of this definition with
respect to the applicable Principal Reduction Deficiency only (i.e. the
Applicable Interest Rate with respect to the balance of the Outstanding
Principal Balance of the Loan other than the Principal Reduction Deficiency
shall remain unaffected by this proviso) shall be increased by one-half of one
percent (0.50%).

“Spread Maintenance Premium” shall mean, with respect to any prepayment of the
Loan, an amount equal to the product of (a) the principal amount of such
prepayment, (b) the spread and (c) a fraction, the numerator of which shall
equal the actual number of days from the date of such payment through the
Lockout Release Date and the denominator of which is 360.

“State” shall mean the State of Florida.

“Strike Price” shall mean (a) with respect to the initial term of the Loan, six
percent (6.0%) per annum and (b) with respect to the Extension Term, an amount
reasonably determined by Lender.

“Subordination of Management Agreement” shall mean that certain Subordination of
Management Agreement, dated as of the date hereof, among Lender, Mortgage
Borrower, Borrower and Manager as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Survey” shall mean a survey of the Property prepared pursuant to the
requirements contained in Section 3.1.3(c) hereof.

“Tax and Insurance Escrow Account” shall have the meaning set forth in
Section 7.1 hereof.

“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.1
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

25



--------------------------------------------------------------------------------

“Termination Notice” shall have the meaning set forth in Section 5.1.23(d).

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Company” shall mean, collectively, Fidelity National Title Insurance
Company of New York, First American Title Insurance Company, and any successor
title company(ies), reinsurer and/or coinsurer, acceptable to Lender and
licensed to issue title insurance in the State of Florida.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the lien of the Mortgage encumbering the Property.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“UCC Title Insurance Policy” shall have the meaning set forth in Section 3.13(b)
hereof.

“Unit” shall mean each individual condominium unit (including any residential,
commercial or retail unit and any appurtenant interest in the common elements)
in the Land and the Improvements created by submission of the Property to the
provisions of the Condominium Act in accordance with the Condominium Documents.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement and the word “including” shall
mean “including but not limited to”. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.

 

26



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make, and Borrower hereby agrees to
borrow, the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Pledge Agreement, and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan solely to
(a) make an equity contribution to Mortgage Borrower in order to cause Mortgage
Borrower to use such amounts for any use permitted pursuant to Section 2.1.4 of
the Mortgage Loan Agreement, (b) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender and (c) retain the balance,
if any.

Section 2.2 Interest Rate.

2.2.1 Interest Generally. Interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the
Applicable Interest Rate.

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year by (c) the Outstanding Principal Balance.

2.2.3 Determination of Interest Rate.

(a) The Applicable Interest Rate with respect to the Loan shall be: (i) LIBOR
plus the Spread with respect to the applicable Interest Period for a LIBOR Loan
or (ii) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the
Loan is converted to a Prime Rate Loan pursuant to the provisions of
Section 2.2.3(c) or (f).

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the Outstanding Principal
Balance at LIBOR plus the Spread for the applicable Interest Period. Any change
in the rate of interest hereunder due to a change in the Applicable Interest
Rate shall become effective as of the opening of business on the first day on
which such change in the Applicable Interest Rate shall become effective. Each
determination by Lender of the Applicable Interest Rate shall be conclusive and
binding for all purposes, absent manifest error.

 

27



--------------------------------------------------------------------------------

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Interest Period, to a Prime Rate Loan.

(d) If, pursuant to the terms of this Agreement, the Loan has been converted to
a Prime Rate Loan and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) day prior to the last day of the related
Interest Period. If such notice is given, the related outstanding Prime Rate
Loan shall be converted to a LIBOR Loan on the last day of the then current
Interest Period.

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico). If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith, and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees, to pay
Lender, upon thirty days (30) written demand, any additional amounts necessary
to compensate Lender for any reasonable and actual out-of-pocket costs incurred
by Lender in making any conversion in accordance with this Agreement, including,
without limitation, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.

 

28



--------------------------------------------------------------------------------

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount reasonably deemed by Lender in good faith to be material; or

(iii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder reasonably deemed by Lender in good faith to be material;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days’ notice specifying in reasonable detail the event by reason of which
it has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that (A) is not the Payment Date immediately following
the last day of an Interest Period with respect thereto, or (B) is the Payment
Date immediately following the last day of an Interest Period with respect
thereto if Borrower did not give the prior notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain the LIBOR Loan hereunder, and
(iii) the conversion (for any reason whatsoever, whether voluntary or
involuntary) of the Applicable Interest Rate from LIBOR plus the Spread to the
Prime Rate plus the Prime Rate Spread with respect to any portion of the Loan
then bearing interest at LIBOR plus the

 

29



--------------------------------------------------------------------------------

Spread on a date other than the Payment Date immediately following the last day
of an Interest Period, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder (the amounts referred to in the
preceding clauses (i), (ii) and (iii) are herein referred to collectively as the
“Breakage Costs”); provided, however, that Borrower shall not indemnify Lender
from any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.

(i) Lender shall not be entitled to claim compensation pursuant to this
Section 2.2.3 for any Foreign Taxes, increased cost or reduction in amounts
received or receivable hereunder, or any reduced rate of return, which was
incurred or which accrued more than ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.2.3, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other material respect to Lender as determined by Lender in its
reasonable discretion.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect of the
Loan and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the Outstanding Principal Balance at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the Outstanding Principal Balance at a rate in excess of the Maximum
Legal Rate, the Applicable Interest Rate or the Default Rate, as the case may
be, shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of

 

30



--------------------------------------------------------------------------------

the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

2.2.7 Interest Rate Cap Agreement.

(a) Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a LIBOR strike price equal to the
Strike Price. The Interest Rate Cap Agreement (i) shall be in a form and
substance reasonably acceptable to Lender, (ii) shall be with an Acceptable
Counterparty, (iii) shall direct such Acceptable Counterparty to deposit
directly into the Mezzanine Cash Management Account any amounts due Borrower
under such Interest Rate Cap Agreement so long as any portion of the Debt
exists, provided that the Debt shall be deemed to exist if the Collateral is
transferred by secured party sale or otherwise, (iv) shall be for a period equal
to the term of the Loan, and (v) shall have an initial notional amount equal to
the original principal balance of the Loan. Borrower shall collaterally assign
to Lender, pursuant to the Collateral Assignment of Interest Rate Cap Agreement,
all of its right, title and interest to receive any and all payments under the
Interest Rate Cap Agreement, and shall deliver to Lender an executed counterpart
of such Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be deposited directly into the
Mezzanine Cash Management Account).

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Mezzanine Cash Management Account or if the
Mezzanine Cash Management Account is not then required to be in effect, into
such account as specified by Lender. Borrower shall take all actions reasonably
requested by Lender to enforce Lender’s rights under the Interest Rate Cap
Agreement in the event of a default by the Counterparty and shall not waive,
amend or otherwise modify any of its rights thereunder.

(c) In the event (i) Borrower exercises the Extension Option, or (ii) Lender
notifies Borrower that the Counterparty no longer qualifies as an Acceptable
Counterparty, Borrower shall replace (or supplement, as applicable), or shall
cause the Counterparty to replace or supplement, the Interest Rate Cap Agreement
with a Replacement Interest Rate Cap Agreement with a LIBOR strike price equal
to the Strike Price (x) which Replacement Interest Rate Cap Agreement shall
extend the maturity date set forth in the Interest Rate Cap Agreement to the
Fixed Maturity Date (with respect to the foregoing clause (i)) prior to or on
the commencement of the Extension Term, or (y) not later than thirty (30) days
following receipt of notice from Lender that the Counterparty no longer
qualifies as an Acceptable Counterparty with respect to the foregoing clause
(ii). With respect to each Replacement Interest Rate Cap Agreement, Borrower
shall deliver to Lender a Collateral Assignment of Interest Rate Cap Agreement
in a form comparable to the Collateral Assignment of Interest Rate Cap Agreement
entered into by Borrower as of the date of this Agreement and that has been
acknowledged by the Acceptable Counterparty providing the Replacement Interest
Rate Cap Agreement.

 

31



--------------------------------------------------------------------------------

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Counterparty) for the Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Section 2.3 Loan Payments.

2.3.1 Interest Payments. Borrower shall make a payment to Lender of interest
only on the Closing Date for the initial Interest Period. On each Payment Date,
commencing on December 9, 2005, the interest accrued on the Loan for the
applicable Interest Period (the “Monthly Interest Payment”) shall be paid to
Lender. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment

 

32



--------------------------------------------------------------------------------

is due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day. With respect to payments of principal due on
the Maturity Date, interest shall be payable at the Applicable Interest Rate or
the Default Rate, as the case may be, through and including the day immediately
preceding the Maturity Date. All amounts pursuant to this Agreement and the
other Loan Documents shall be payable without setoff, counterclaim, defense or
any other deduction whatsoever.

2.3.2 Principal Payments.

(a) Concurrently with the closing of the sale of each Residential Unit at the
Property, Borrower shall pay to Lender an amount equal to (i) if the Mortgage
Loan has been paid in full, the entire Required Release Price for such
Residential Unit, or (ii) if the Mortgage Loan is outstanding, the portion of
the Required Release Price required to be paid to Lender for application to the
Outstanding Principal Balance pursuant to Section 2.3.2 of the Mortgage Loan
Agreement, which amount in either case shall be applied to reduce the
Outstanding Principal Balance. Each such payment shall be made concurrently with
the delivery of Lender’s consent to the sale such Residential Unit. In addition,
if Mortgage Borrower is entitled to retain the escrow deposit or receives any
other monies from a Contract Vendee of a Residential Unit who defaults under its
purchase agreement with respect thereto, the entire amount of all such deposits
and other monies shall be deemed to be held by Mortgage Borrower in trust for
(A) Mortgage Lender if the Mortgage Loan is outstanding, and Borrower shall
immediately pay to Lender the portion of such amounts required to be paid to
Lender for application to the Outstanding Principal Balance pursuant to
Section 2.3.2 of the Mortgage Loan Agreement or (B) Lender if the Mortgage Loan
is paid in full, and such amounts shall be immediately remitted to Lender and
applied to the Outstanding Principal Balance. If Borrower makes any principal
payments pursuant to this Section 2.3.2, Borrower shall also pay to Lender
interest at the Applicable Interest Rate on the amount of the Loan so paid
through, but not including, the next succeeding Payment Date.

(b) All payments to Lender on account of the Outstanding Principal Balance
pursuant to this Section 2.3.2 shall be applied to the last payments of
principal due under the Loan.

2.3.3 Payment on Maturity Date. On the Maturity Date the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Mortgage and the other Loan Documents shall be paid to
Lender.

2.3.4 Intentionally Deleted.

2.3.5 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (other than the payment of principal due on the
Maturity Date) is not paid by Borrower by the date on which it is due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of (a) five
percent (5%) of such unpaid sum, and (b) the maximum amount permitted by
applicable law, in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment. Any such late payment charge shall be
secured by the Pledge Agreement and the other Loan Documents to the extent
permitted by applicable law.

 

33



--------------------------------------------------------------------------------

2.3.6 Administrative Charge. After the Mortgage Loan has been paid in full, on
the first Payment Date following each anniversary of the Closing Date, Borrower
shall pay to Lender a fee in the amount of $2,000.

2.3.7 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 3:00 p.m., New York City time, on the date when
due subject to any applicable grace periods and shall be made in lawful money of
the United States of America in immediately available funds at Lender’s office
or as otherwise directed by Lender, provided, however, that any funds received
by Lender after 3:00 p.m., New York City time, shall, for all purposes of
calculating interest on the Outstanding Principal Balance, be deemed to have
been paid on the next succeeding Business Day. Any prepayments required to be
made pursuant to Section 2.4.2 hereof shall be deemed to have been timely made
for the purposes of this Section 2.3.7.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments. Except as otherwise provided herein, the
Outstanding Principal Balance may not be prepaid in whole or in part prior to
the Lockout Release Date. On any Payment Date occurring on or after the Lockout
Release Date, and provided that no Event of Default shall have occurred and be
continuing and that the Mortgage Loan is paid in full, Borrower may elect to
prepay the Loan, in whole or in part, provided that, and with respect to any
prepayment (a) Borrower has given Lender written notice of such prepayment not
more than forty-five (45) days and not less than thirty (30) days prior to the
date of such prepayment, and (b) such prepayment is accompanied by all interest
accrued on the amount so prepaid and all other fees and other sums due hereunder
and under the other Loan Documents up to and including the date of prepayment,
if any; provided further, however, in the event that any prepayment occurs on a
day other than a Payment Date, Borrower shall also pay to Lender interest at the
Applicable Interest Rate on the amount so prepaid through, but not including,
the next succeeding Payment Date. Any voluntary partial prepayments in
accordance with this Section 2.4.1 shall be in the minimum amount of
$500,000.00. This Section 2.4.1 shall not apply to principal payments made
pursuant to Section 2.3.2(a) upon the sale of Residential Units at the Property.
Any partial prepayment shall be applied to the last payments of principal due
under the Loan.

2.4.2 Liquidation Events. (a) In the event of (i) any Casualty to all or any all
or any portion of the Property, (ii) any Condemnation of all or any portion of
the Property, (iii) a Transfer of the Property, (iv) any refinancing of the
Property or the Mortgage Loan, or (v) the receipt by Mortgage Borrower of any
excess proceeds realized under its owner’s title insurance policy after
application of such proceeds by Mortgage Borrower to cure any title defect
(each, a “Liquidation Event”), Borrower shall cause the related Net Liquidation
Proceeds After Debt Service to be deposited directly into the Mezzanine Cash
Management Account. On each date on which Lender actually receives a
distribution of Net Liquidation Proceeds After Debt Service, Borrower shall
prepay the outstanding principal balance of the Note in an amount equal to one
hundred percent (100%) of such Net Liquidation Proceeds After Debt Service,
together with interest that would have accrued on such amount through the next
Payment Date. Any amounts of Net Liquidation Proceeds After Debt Service in
excess of the Debt shall be paid to Borrower.

 

34



--------------------------------------------------------------------------------

Any prepayment received by Lender pursuant to this Section 2.4.4(a) on a date
other than a Payment Date shall be held by Lender as collateral security for the
Loan in an interest bearing account, with such interest accruing to the benefit
of Borrower, and shall be applied by Lender to the Outstanding Principal Balance
on the next Payment Date.

(b) Borrower shall immediately notify Lender of any Liquidation Event once
Borrower has knowledge of such event. Borrower shall be deemed to have knowledge
of (i) a sale (other than a foreclosure sale) of the Property on the date on
which a contract of sale for such sale is entered into, and a foreclosure sale,
on the date notice of such foreclosure sale is given, and (ii) a refinancing of
the Property, on the date on which a commitment for such refinancing has been
entered into. The provisions of this Section 2.4.2 shall not be construed to
contravene in any manner the restrictions and other provisions regarding
refinancing of the Mortgage Loan or Transfer of the Property set forth in this
Agreement, the other Loan Documents and the Mortgage Loan Documents.

2.4.3 Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default and prior to the Lockout Release Date,
payment of all or any part of the Debt is tendered by Borrower or otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed (a) to have been made on the next occurring
Payment Date together with the Monthly Interest Payment and (b) to be a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 2.4.1 and Borrower shall pay, in addition to the
Debt, an amount equal to the greater of (i) the Spread Maintenance Premium and
(ii) five percent (5.0%) of the amount of the Loan being prepaid.

Section 2.5 Release of Property. Except as set forth in Section 2.3 and this
Section 2.5, no repayment or prepayment of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release or
assignment of any Lien of the Pledge Agreement on the Collateral.

2.5.1 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement ,
release the Lien of the Pledge Agreement on the Collateral.

2.5.2 Release of Residential Units. Concurrently with the closing of the sale of
each Residential Unit at the Property and the satisfaction by Borrower of all
conditions with respect thereto set forth in this Agreement and the Mortgage
Loan Agreement, including, without limitation, payment to Lender of the
applicable portion of the Required Release Price for such Residential Unit as
set forth in Section 2.3.2 hereof, and all other sums then due and payable by
Borrower to Lender, Lender shall consent to the transfer of such Residential
Unit .

 

35



--------------------------------------------------------------------------------

Section 2.6 Cash Management.

2.6.1 Lockbox Account.

(a) During the term of the Loan, Borrower shall cause Mortgage Borrower to
establish and maintain a segregated Eligible Account (the “Lockbox Account”)
with the Lockbox Bank in trust for the benefit of Mortgage Lender, which Lockbox
Account shall be under the sole dominion and control of Mortgage Lender pursuant
to and in accordance with the Mortgage Loan Documents. Borrower will notify
Lender of the account number of the Lockbox Account. All costs and expenses for
establishing and maintaining the Lockbox Account shall be paid by Mortgage
Borrower.

(b) Borrower shall cause Mortgage Borrower and Manager to, deposit all Rents and
all receipts received by Mortgage Borrower or Manager constituting Rent or other
receipts into the Lockbox Account one (1) Business Day after receipt, other than
from Net Sales Proceeds which are to be paid directly to Lender and Mortgage
Lender pursuant to Section 2.3.2 hereof and Section 2.3.2 of the Mortgage Loan
Agreement. Borrower shall cause Mortgage Borrower and/or Manager to, deliver
written instructions to all tenants under Leases to deliver all Rents payable
thereunder directly to the Lockbox Account. A copy of each notice delivered by
Mortgage Borrower or Manager pursuant to this Section 2.6.1(b) shall be sent to
Lender concurrently with the delivery of the same to the applicable tenant or
escrow agent.

(c) Borrower shall cause Mortgage Borrower to obtain from the Lockbox Bank its
agreement, in form and substance satisfactory to Lender, to transfer to the
Mortgage Cash Management Account in immediately available funds by federal wire
transfer all amounts on deposit in the Lockbox Account on each Business Day, for
application by Lender in accordance with the terms of Section 2.6.2 of the
Mortgage Loan Agreement and the Mortgage Cash Management Agreement, or, if the
Mortgage Loan has been paid in full, to the Mezzanine Cash Management Account,
for application by Lender in accordance with the terms of Section 2.6.4(b) of
this Agreement and of the Mezzanine Cash Management Agreement.

2.6.2 Mortgage Cash Management Account. (a) During the term of the Loan,
Borrower shall cause Mortgage Borrower to establish and maintain a segregated
Eligible Account (the “Mortgage Cash Management Account”) pursuant to the
Mortgage Loan Documents to be held by and in trust for the benefit of Mortgage
Lender, which Mortgage Cash Management Account shall be under the sole dominion
and control of Mortgage Lender. Borrower shall not cause or permit Mortgage
Borrower in any way to alter or modify the Mortgage Cash Management Account and
will notify Lender of the account number thereof. Mortgage Lender shall have the
sole right to make withdrawals from the Mortgage Cash Management Account to be
applied in accordance with the Mortgage Loan Documents. All costs and expenses
for establishing and maintaining the Mortgage Cash Management Account shall be
paid by Mortgage Borrower. Borrower shall direct or cause Mortgage Borrower to
direct that all cash distributions from the Mortgage Cash Management Account to
be paid to Mezzanine Lender in accordance with the Mortgage Loan Documents
and/or Loan Documents (including the Net Liquidation Proceeds After Debt
Service) be deposited into the Mezzanine Cash Management Account maintained in
accordance with the Mezzanine Cash Management Agreement.

 

36



--------------------------------------------------------------------------------

2.6.3 Mezzanine Cash Management Account. (a) During the term of the Loan, Lender
or Servicer shall establish and maintain a segregated Eligible Account (the
“Mezzanine Cash Management Account”) to be held by Servicer in trust and for the
benefit of Lender, which Mezzanine Cash Management Account shall be under the
sole dominion and control of Lender. The Mezzanine Cash Management Account shall
be entitled “Column Financial, Inc., as Lender, pursuant to Mezzanine Loan
Agreement dated as of October 14, 2005—Mezzanine Cash Management Account”. As
additional security for Borrower’s payment and performance of the Obligations,
Borrower hereby grants to Lender a first priority security interest in the
Mezzanine Cash Management Account and all deposits at any time contained therein
and the proceeds thereof and will take all actions necessary to maintain in
favor of Lender a perfected first priority security interest in the Mezzanine
Cash Management Account, including, without limitation, filing UCC-1 Financing
Statements and continuations thereof. Borrower will not in any way alter or
modify the Mezzanine Cash Management Account and will notify Lender of the
account number thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Mezzanine Cash Management Account and all costs and
expenses for establishing and maintaining the Mezzanine Cash Management Account
shall be paid by Borrower.

(b) All funds on deposit in the Mezzanine Cash Management Account shall be
applied by Mezzanine Lender in accordance with Section 2.6.4 hereof.

2.6.4 Disbursements from Mezzanine Cash Management Account.

(a) So long as the Mortgage Loan is outstanding, provided no Event of Default
shall have occurred and be continuing, on each Payment Date (or, if such Payment
Date is not a Business Day, on the immediately preceding Business Day) or on
such other date as hereinafter provided, all funds on deposit in the Mezzanine
Cash Management Account shall be applied by Lender to the payment of the
following items in the following order of priority, in each case to the extent
sufficient funds remain therefor:

(i) First, payment to Lender of (or reimbursement of Lender for) any reasonable
miscellaneous fees or expenses (including, without limitation, any “protective
advances” made by Lender in respect of the Loan) then due and payable pursuant
to the terms of the Loan Documents;

(ii) Next, payment to Lender of the Monthly Interest Payment due on such Payment
Date;

(iii) Next, payment to Lender of any principal due and owing by Borrower to
Lender under the Loan on such Payment Date;

(iv) Next, payment to Lender of any other amounts due under the Loan documents
to be paid or deposited with Lender, including, without limitation, any required
deposits to Reserve Accounts; and

(v) Lastly, all amounts remaining in the Mezzanine Cash Management Account, if
any, on such Payment Date after making the distributions set forth in
clauses (i) through (iv) above shall be disbursed on the second (2nd) Business
Day following such Payment Date to Borrower.

 

37



--------------------------------------------------------------------------------

(b) In the event that the Mortgage Loan has been repaid in full and the Loan or
any portion thereof remains outstanding, then, in lieu of Section 2.6.4(a)
hereof, Borrower shall cause Mortgage Borrower to (i) amend its agreement with
the Lockbox Bank to provide that the Lockbox Bank shall transfer to the
Mezzanine Cash Management Account (rather than the Mortgage Cash Management
Account) in immediately available funds by federal wire transfer all amounts on
deposit in the Lockbox Account on each Business Day throughout the term of the
Loan, and (ii) execute and deliver any and all documents as Lender shall
reasonably require to grant to Lender a first priority perfected security
interest in the Lockbox Account. In addition, in such event, all sums on deposit
in the Mortgage Cash Management Account shall be transferred to the Mezzanine
Cash Management Account, whereupon any such funds constituting Mortgage Loan
Reserve Funds shall be deposited in the corresponding Reserve Funds established
pursuant to this Agreement, with any other funds being disbursed as hereinafter
provided. In such event, provided no Event of Default shall have occurred and be
continuing, on each Payment Date (or if such Payment Date is not a Business Day,
on the immediately preceding Business Day), all funds on deposit in the
Mezzanine Cash Management Account shall be applied by Lender to the payment of
the following items in the following order of priority:

(i) First, payment to Lender of (or reimbursement of Lender for) any reasonable
miscellaneous fees or expenses (including, without limitation, any “protective
advances” made by Lender in respect of the Property) then due and payable
pursuant to the terms of the Loan Documents;

(ii) Next, payment to Lender of an amount sufficient to pay the monthly deposit
to the Tax and Insurance Escrow Account in accordance with the terms and
conditions of Section 7.1 hereof;

(iii) Next, payment to Lender of the Monthly Interest Payment due on such
Payment Date;

(iv) Next, payment to Lender of any principal due and owing by Borrower to
Lender under the Loan on such Payment Date;

(v) Next, payment to Lender of any other amounts due under the Loan Documents to
be paid or deposited with Lender including, without limitation, any required
deposits to Reserve Accounts;

(vi) Next, payment to Borrower, an amount necessary to pay (A) Operating
Expenses and Capital Expenditures for the current month in accordance with the
Approved Annual Budget (other than Taxes and Insurance Premiums to be paid for
out of the Tax and Insurance Escrow Funds), and (B) such other Operating
Expenses and Capital Expenditures and/or other expenses, including, without
limitation, Extraordinary Expenses, as shall have been approved by Lender in its
discretion (such approval not to be unreasonably withheld or delayed);

(vii) Lastly, all amounts remaining in the Mezzanine Cash Management Account
after deposits for items (i) through (v) above, if any, on such Payment Date
after making the distributions set forth in items (i) through (vi) above shall
be transferred, without restriction, by wire transfer to an account directed by
Borrower.

 

38



--------------------------------------------------------------------------------

(c) The insufficiency of funds on deposit in the Mezzanine Cash Management
Account shall not relieve Borrower of the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

(d) In the event that the Mortgage Loan has been repaid in full and the Loan or
any portion thereof remains outstanding, then if the actual Operating Expenses
and Capital Expenditures paid by Mortgage Borrower in any month are less than
the amount transferred to Borrower for the payment of such items for such month
pursuant to Section 2.6.4(b)(vi) above, Borrower shall cause Mortgage Borrower
to promptly deposit the amount of such difference back into the Mezzanine Cash
Management Account, in any event no later than five (5) Business Days after the
end of the month in question, such amount to be applied in accordance with the
terms of Section 2.6.4(b) above when such sum is redeposited into the Mezzanine
Cash Management Account. In the event that the Mortgage Loan has been repaid in
full and the Loan or any portion thereof remains outstanding, then within seven
(7) Business Days after the end of each month, Borrower shall prepare and
deliver to Lender a financial statement in form and substance satisfactory to
Lender in all material respects setting forth all amounts expended for Operating
Expenses and Capital Expenditures during such month, including showing variances
from budget and setting forth a short explanation of any variance in excess of
five percent (5%) of the budget line item in question and identifying any
payment made to an Affiliate of Mortgage Borrower or Borrower and the reasons
therefor. Each such financial statement shall be certified by an officer of
Borrower as being true, correct and complete in all material respects and
include a certification that all amounts transferred to Borrower pursuant to
Section 2.6.4(b)(vi) above were expended for Operating Expenses and Capital
Expenditures in accordance with this Agreement or have been or are being
returned to the Mezzanine Cash Management Account as provided above. Borrower
shall promptly, but not later than five (5) Business Days after Lender’s request
therefor, deliver to Lender such further documentation (including, without
limitation, invoices, checks or copies of contracts) and information as Lender
may reasonably request regarding any payments described in Borrower’s financial
statements. If Borrower shall fail to deposit any excess funds into the
Mezzanine Cash Management Account as provided in this paragraph or provide its
required financial statements or, after written request of Lender, evidence of
expenditures, in each case, within the time periods provided in the preceding
sentences and such failure continues for ten (10) or more Business Days after
notice of such failure, then, in addition to any other remedies which Lender may
have with respect thereto, Lender may elect not to fund any additional Operating
Expenses and/or Capital Expenditure from the Mezzanine Cash Management Account
or Lender may continue to hold the funds in the Mezzanine Cash Management
Account until such failure is cured.

(e) Notwithstanding anything to the contrary contained in the Agreement or the
other Loan documents, all funds on deposit in the Mezzanine Cash Management
Account following the occurrence of an Event of Default may be applied by Lender
in such order and priority as Lender shall determine in its sole discretion.

 

39



--------------------------------------------------------------------------------

(f) Upon payment in full of the Debt in accordance with the terms and provisions
of the Loan Documents, all funds in the Mezzanine Cash Management Account shall
be returned to Borrower.

Section 2.7 Extension of the Initial Maturity Date. Borrower shall have the
option to extend the term of the Loan beyond the Initial Maturity Date for a
term of twelve (12) months in accordance with the terms of this Section 2.7.

2.7.1 Extension Option. Borrower shall have the right to extend the Initial
Maturity Date to the Extended Maturity Date (the “Extension Option”; the period
commencing on the Initial Maturity Date and ending on the Extended Maturity Date
being referred to herein as the “Extension Term”); provided that all of the
following conditions are satisfied:

(a) no Event of Default, and no circumstances that, with notice or the passage
of time, or both, would become an Event of Default, shall have occurred and be
continuing at the time the Extension Option is exercised and on the date on
which the Extension Term commences;

(b) the Loan-to-Value Ratio as of the commencement of the Extension Term is
equal to or less than fifty percent (50%);

(c) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than six (6) months, and no later than
three (3) months, prior to the Initial Maturity Date, which notice shall be
accompanied by a non-refundable extension fee equal to one-quarter of one
percent (0.25%) of the Outstanding Principal Balance on the date of such notice;

(d) if the Interest Rate Cap Agreement is scheduled to mature prior to the
Extended Maturity Date, Borrower shall obtain and deliver to Lender not later
than five (5) Business Days prior to the first day of the Extension Term, one or
more Replacement Interest Rate Cap Agreements from an Acceptable Counterparty
together with the opinion of counsel required under Section 2.2.7(e) hereof,
which Replacement Interest Rate Cap Agreement shall be effective commencing on
the first day of the Extension Term and shall have a maturity date not earlier
than the Fixed Maturity Date;

(e) on the Initial Maturity Date, Borrower shall deposit with Lender, in
immediately available funds, sums sufficient in the estimation of Lender (taking
into account reasonably anticipated sales of Units) to replenish (i) the
Interest Reserve Account so that it covers estimated Debt Service until the
Fixed Maturity Date, (ii) if required pursuant to the terms hereof, the Tax and
Insurance Escrow Account so that it covers payment of Taxes and Insurance
premiums until the Fixed Maturity Date, (iii) if required pursuant to the terms
hereof, the Conversion Work Reserve Account so that it covers the cost of all
remaining Conversion Work to be performed, and (iv) if required pursuant to the
terms hereof, the Operating Reserve Account so that it covers payment of
Operating Expenses in an amount reasonably determined by Lender;

 

40



--------------------------------------------------------------------------------

(f) Borrower shall have delivered to Lender evidence reasonably satisfactory to
Lender that there is sufficient capital available to Borrower to pay for
necessary Capital Expenditures, the Conversion Work, tenant improvements and
leasing commissions;

(g) Mortgage Borrower shall have extended the Mortgage Loan to a maturity date
not earlier than the Extended Maturity Date pursuant to and in accordance with
Section 2.7 of the Mortgage Loan Agreement; and

(h) Borrower shall have delivered to Lender together with its notice pursuant to
subsection (b) of this Section 2.7 and as of the commencement of the Extension
Term, an Officer’s Certificate in form acceptable to Lender certifying that each
of the representations and warranties of Borrower contained in the Loan
Documents is true, complete and correct in all material respects as of the date
of such Officer’s Certificate to the extent such representation and warranties
are not matters which by their nature can no longer be true and correct as a
result of the passage of time.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, or waiver by
Lender, of the following conditions precedent no later than the Closing Date:

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Insurance.

(a) Loan Documents. Lender shall have received from Borrower fully executed and
acknowledged counterparts of the Pledge Agreement and delivery of the Pledged
Limited Partnership Interests, Pledged General Partner Interests, the UCC
Financing Statements, and such other documents required pursuant to the Pledge
Agreement, in the reasonable judgment of Lender, so as to effectively create
valid and enforceable Liens upon the Collateral, of the requisite priority, in
favor of Lender, subject only to the Permitted Encumbrances and such other Liens
as are permitted pursuant to the Loan Documents. Lender shall have also received
from Borrower fully executed counterparts of the other Loan Documents.

 

41



--------------------------------------------------------------------------------

(b) Title Insurance. Lender shall have received a UCC Title Insurance Policy
(the “UCC Title Insurance Policy”) issued by a title company acceptable to
Lender and dated as of the Closing Date, with reinsurance and direct access
agreements acceptable to Lender. Such UCC Title Insurance Policy shall
(i) provide coverage in amounts satisfactory to Lender, (ii) insure Lender that
the Pledge Agreement and the documents executed and delivered in connection
therewith create a valid lien on the Collateral of the requisite priority, free
and clear of all exceptions from coverage other than Permitted Encumbrances and
standard exceptions and exclusions from coverage (as modified by the terms of
any endorsements), (iii) contain such endorsements and affirmative coverages as
Lender may reasonably request, and (iv) name Lender and its successors and
assigns as the insured. The UCC Title Insurance Policy shall be assignable to
the extent permitted under applicable state law. Lender also shall have received
evidence that all premiums in respect of such UCC Title Insurance Policy have
been paid.

(c) Survey. Lender shall have received a current Survey for the Property,
certified to Lender and their respective successors and assigns, in form and
content satisfactory to Lender and prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the Accuracy
Standards for ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress
on Surveying & Mapping and National Society of Professional Surveyors in 1999.
The Survey shall reflect the same legal description contained in the Title
Insurance Policy and shall include, among other things, metes and bounds
descriptions of the real property comprising part of the Property reasonably
satisfactory to Lender. The surveyor’s seal shall be affixed to the Survey and
the surveyor shall provide a certification for the Survey in form and substance
acceptable to Lender.

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion.
Lender shall be included as an “additional insured” under such Policies and
Lender shall have received evidence of the payment of all Insurance Premiums
payable for the existing policy period.

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of the Property, satisfactory in form and
substance to Lender.

(f) Zoning. Lender shall have received, at Lender’s option, either (i) letters
or other evidence with respect to the Property from the appropriate municipal
authorities (or other Persons) concerning applicable zoning and building laws,
or (ii) a zoning opinion letter, in each case in substance reasonably
satisfactory to Lender and indicating that the Property is zoned for the
Intended Use.

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date on the Collateral, subject only to applicable Permitted
Encumbrances to the Pledge Agreement and Lender shall have received satisfactory
evidence thereof.

 

42



--------------------------------------------------------------------------------

(h) Mortgage Loan Documents. The Mortgage Loan Documents shall have been duly
authorized, executed and delivered by all parties thereto, the Mortgage Loan
shall have been contemporaneously funded and Lender shall have received and
approved certified copies thereof. All of the conditions precedent set forth in
Article III of the Mortgage Loan Agreement shall have been satisfied and the
Mortgage Loan shall have closed and been fully advanced in accordance therewith.

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

3.1.5 Delivery of Organizational Documents.

(a) Borrower shall have delivered or cause to be delivered to Lender copies
certified by Borrower of all organizational documentation related to Borrower
and/or its formation, structure, existence, good standing and/or qualification
to do business, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
and incumbency certificates as may be requested by Lender.

(b) Borrower shall have delivered or cause to be delivered to Lender copies
certified by Borrower of all organizational documentation related to Mortgage
Borrower, General Partner, Principal, Guarantor, and all members and/or partners
of Borrower, and/or the formation, structure, existence, good standing and/or
qualifications to do business of any of the foregoing, as Lender may request in
its sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, authorizing
resolutions and incumbency certificates as may be requested by Lender.

(c) Borrower shall have delivered or cause to be delivered to Lender evidence
reasonably satisfactory to Lender that Manager is validly formed and in good
standing in its State of formation and is qualified to do business in the State
of Florida.

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation, the due execution,
authority, enforceability of the Loan Documents, priority and perfection of the
security interest in the Collateral, and such other matters as Lender may
require, including, without limitation, the opinions required under
Section 2.2.7(e) hereof, all such opinions in form, scope and substance
satisfactory to Lender and Lender’s counsel in their reasonable discretion.

3.1.7 Budgets. Borrower shall have delivered, and Lender shall have approved,
the Annual Budget for the current Fiscal Year.

3.1.8 Basic Carrying Costs. Borrower shall have caused Mortgage Borrower to have
paid all Basic Carrying Costs relating to the Property which are in arrears,
including without limitation, (a) accrued but unpaid Insurance Premiums,
(b) currently due Taxes (including any in arrears) and (c) currently due Other
Charges (including any in arrears), which amounts shall be funded with proceeds
of the Loan.

 

43



--------------------------------------------------------------------------------

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Lender, and Lender shall have received all such
counterpart originals or certified copies of such documents as Lender may
reasonably request.

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

3.1.11 Tenant Estoppels. Lender shall have received certified copies of the
executed tenant estoppel letters required to be delivered in connection with the
Mortgage Loan.

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
UCC Title Insurance Policy premiums, recording and filing fees, costs of
environmental reports, Physical Conditions Reports, appraisals and other
reports, the reasonable fees and costs of Lender’s counsel and all other third
party out-of-pocket expenses incurred in connection with the origination of the
Loan to the extent such costs and expenses relating to third party costs have
not already been paid or reimbursed by Mortgage Borrower to Mortgage Lender.

3.1.13 Material Adverse Change. There shall have been no material adverse change
in the financial condition or business condition of Borrower, Mortgage Borrower,
General Partner, Principal Guarantor, the Collateral or the Property since the
date of the most recent financial statements delivered to Lender. The income and
expenses of the Property, the occupancy thereof, and all other features of the
transaction shall be as represented to Lender without material adverse change.
None of Borrower, Mortgage Borrower, General Partner, Principal, Guarantor, or
any of their respective constituent Persons shall be the subject of any
Bankruptcy Action.

3.1.14 Leases and Rent Roll. Lender shall have received copies of all Leases and
certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of the Property, reasonably satisfactory
in form and substance to Lender.

3.1.15 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.

3.1.16 Physical Conditions Report. Lender shall have received a Physical
Conditions Report, which report shall be satisfactory in form and substance to
Lender.

3.1.17 Management Agreement. Lender shall have received a copy of the Management
Agreement, which shall be satisfactory in form and substance to Lender. The fee
payable to the Manager shall not exceed three percent (3.0%) of Gross Income
from Operations per annum. The Management Agreement (or a separate subordination
agreement) shall also provide that all of Manager’s rights under the Management
Agreement are subordinate to the Lien of the Mortgage and the rights of Lender.

 

44



--------------------------------------------------------------------------------

3.1.18 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

3.1.19 Conversion Documents. To the extent obtained by Borrower prior to the
Closing Date, Borrower shall have delivered or cause to be delivered to Lender
copies, certified by Borrower as being true, correct and complete, of all plans
and specifications, architectural and engineering agreements, construction
contracts and other material agreements entered into or to be entered into by
Borrower in connection with the Conversion Work.

3.1.20 Condominium Documents. Borrower shall have delivered or caused to be
delivered to Lender copies, certified by Borrower as being true, correct and
complete, of the current draft of the proposed Offering Plan (or amendments
thereto) for the sale of Residential Units (with all exhibits required by Legal
Requirements) and all other Condominium Documents.

3.1.21 Borrower Equity. Borrower shall have delivered evidence to Lender, which
evidence shall be satisfactory to Lender in its sole discretion that
(a) Guarantor or its Affiliate has made a capital contribution directly or
indirectly to Mortgage Borrower to be used with respect to the Property in an
amount no less than $3,000,000 and (b) GEBAM has made a capital contribution
directly or indirectly to Mortgage Borrower to be used with respect to the
Property in an amount no less than $15,000,000.

3.1.22 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof and as of the Closing Date that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in the State of Florida and in each other
jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Borrower possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
and the sole business of Borrower is the ownership, management and operation of
Mortgage Borrower. The ownership interests of Borrower are as set forth on the
organizational chart attached hereto as Exhibit B.

 

45



--------------------------------------------------------------------------------

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and/or Guarantor, as applicable, will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Authority required for the execution, delivery and performance by
Borrower and/or Guarantor, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, Mortgage Borrower, General Partner,
Principal, Guarantor, the Collateral or the Property, which actions, suits or
proceedings, if determined against Borrower, Mortgage Borrower, General Partner,
Principal, Guarantor, the Collateral or the Property, might materially adversely
affect the condition (financial or otherwise) or business of Borrower, Mortgage
Borrower, General Partner, Principal, Guarantor or the condition or ownership of
the Collateral or the Property.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction that might materially and adversely affect Borrower,
Mortgage Borrower, Guarantor, Principal, the Collateral or the Property, or
Borrower’s or Mortgage Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Neither Borrower nor Mortgage Borrower is in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower, Mortgage Borrower, the
Collateral or the Property are bound. Neither Borrower nor Mortgage Borrower has
any material financial obligation under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which Borrower or Mortgage
Borrower is a party or by which Borrower, Mortgage Borrower, the Collateral or
the Property is otherwise bound, other than (a) any obligations incurred in the
ordinary course of the operation of the Property as permitted pursuant to
clause (u) of the definition of “Special Purpose Entity” set forth in
Section 1.1 hereof, and (b) the obligations under the Loan Documents and the
Mortgage Loan Documents, as applicable.

 

46



--------------------------------------------------------------------------------

4.1.6 Title. Borrower is the record and beneficial owner of, and has good and
marketable title to, the Collateral, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not and will not materially and adversely
affect the value, operation or use of the Property as currently used or for the
Intended Use, or Borrower’s ability to repay the Loan or the value of the
Collateral. The Pledge Agreement, together with the UCC Financing Statements
relating to the Collateral, will create a valid, perfected first priority lien
on, and security interest in and to, the Collateral, all in accordance with the
terms thereof, in each case subject only to any applicable Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. There are no claims for payment for
work, labor or materials affecting the Property which are or may become a Lien
prior to, or of equal priority with, the Liens created by the Mortgage Loan
Documents.

4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by Borrower and the amounts to be payable on
or in respect of the obligations of Borrower). No petition in bankruptcy has
been filed against Borrower, Mortgage Borrower, General Partner, Principal,
Guarantor, or any of Borrower’s constituent Persons, and neither Borrower,
Mortgage Borrower, General Partner, Principal, Guarantor, nor any of Borrower’s
constituent Persons has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower, Mortgage Borrower, General Partner, Principal, Guarantor nor any of
Borrower’s constituent Persons are contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s or Guarantor’s assets or
properties, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against Borrower, Mortgage Borrower, General Partner,
Principal, Guarantor, or any of Borrower’s constituent Persons.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents or in the Provided
Information contains any untrue statement of a material fact or omits to state
any material fact necessary to make

 

47



--------------------------------------------------------------------------------

statements contained herein or therein not misleading. There is no material fact
presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Collateral or the Property or the business, operations or condition
(financial or otherwise) of Borrower, Mortgage Borrower, General Partner,
Principal or Guarantor.

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA, and
(b) transactions by or with Borrower are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement.

4.1.10 Compliance. Borrower, Mortgage Borrower and the Property (including the
use thereof) comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes. Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority. There has not been committed by
Borrower or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of Borrower, Mortgage Borrower, the Property and the Collateral (and
Guarantor, as applicable) as of the date of such reports, and (iii) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP (or such other accounting basis
acceptable to Lender) throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on Borrower, Mortgage Borrower, the Collateral or the Property (and/or
Guarantor, as applicable) or the operation of the Property for its Intended Use,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operation or business of Borrower, Mortgage Borrower and/or
Guarantor from that set forth in said financial statements.

4.1.12 Condemnation. As of the Closing Date, no Condemnation or other proceeding
has been commenced or, to Borrower’s best knowledge, is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of any roadway providing access to the Property.

 

48



--------------------------------------------------------------------------------

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.

4.1.14 Intentionally Omitted.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

4.1.16 Intentionally Omitted.

4.1.17 Intentionally Omitted.

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, or Guarantor,
including, without limitation, the defense of usury, nor would the operation of
any of the terms of the Loan Documents, or the exercise of any right thereunder,
render the Loan Documents unenforceable (subject to principles of equity and
bankruptcy, insolvency and other laws generally affecting creditors’ rights and
the enforcement of debtors’ obligations), and Borrower, and Guarantor have not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Collateral
which are presently outstanding except in accordance with the Loan Documents.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of all Policies, with all premiums paid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made under any such Policies. No Person, including Borrower
and Mortgage Borrower, has done, by act or omission, anything which would impair
the coverage of any such Policies.

4.1.21 Mortgage Loan Representations and Warranties. All of the representations
and warranties contained in the Mortgage Loan Documents are hereby incorporated
into this Agreement and deemed made hereunder as and when made thereunder and
shall remain incorporated without regard to any waiver amendment or other
modification thereof by the Mortgage Lender or to whether the related Mortgage
Loan has been repaid or otherwise terminated, unless otherwise consented to in
writing by Lender.

4.1.22 No Contractual Obligations. Other than the Loan Documents, as of the date
of this Agreement, Borrower is not subject to any Contractual Obligations and
has not entered into any agreement, instrument or undertaking by which it or its
assets are bound, or has incurred any Indebtedness, and prior to the date of
this Agreement neither Borrower nor any of its Affiliates has entered into any
Contractual Obligation, or any agreement, instrument or undertaking by which it
or its assets are bound or incurred any Indebtedness.

4.1.23 Intentionally Omitted.

 

49



--------------------------------------------------------------------------------

4.1.24 Intentionally Omitted.

4.1.25 Operating Company Status. Borrower qualifies as an “operating company,”
as such term is defined in the regulation issued by the U.S. Department of Labor
known as the “plan assets regulation,” 29 C.F.R. §2510.3-101 and, as long as the
Loan is outstanding, Borrower will remain at all times an operating company, as
so defined.

4.1.26 Leases. The Property is not subject to any Leases other than the Leases
described in Schedule II attached hereto and made a part hereof. Mortgage
Borrower is the owner and holder of the landlord’s interest in each of the
Leases. No Person has any possessory interest in the Property or right to occupy
the same except under and pursuant to the provisions of the Leases. The current
Leases are in full force and effect, there are no defaults thereunder by
Mortgage Borrower, there are no defaults thereunder by any tenant thereunder and
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute defaults thereunder having a material adverse effect
on the Mortgage Borrower or the Property. The copies of the Leases delivered to
Lender are true and complete, and there are no oral agreements with respect
thereto. No Rent (excluding security deposits) has been paid more than one
(1) month in advance of its due date. All work to be performed by Mortgage
Borrower under each Lease has been performed as required in such Lease and has
been accepted by the applicable tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Mortgage Borrower to any tenant has already been
received by such tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
still in effect. No tenant listed on Schedule II has assigned its Lease or
sublet all or any portion of the premises demised thereby nor does anyone except
such tenant and its employees occupy such leased premises. No tenant under any
Lease has a right or option pursuant to such Lease or otherwise to purchase all
or any part of the Property of which the leased premises are a part. No tenant
under any Lease has any right or option for additional space in the
Improvements. The expiration date of each Lease is as set forth on Schedule II
attached hereto.

4.1.27 Intentionally Omitted.

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Mortgage Borrower have been paid. All
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Pledge Agreement, have been paid or are being paid simultaneously herewith, and
the Pledge Agreement and the other Loan Documents have been validly executed and
delivered and are enforceable in accordance with their respective terms by
Lender (or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.

 

50



--------------------------------------------------------------------------------

4.1.30 Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity, (ii) Mortgage Borrower is, shall be and shall continue to be a
Special Purpose Entity, (iii) General Partner is, shall be and shall continue to
be a Special Purpose Entity, and (iv) Principal is, shall be and shall continue
to be a Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all respects
and any assumptions made in any subsequent non-consolidation opinion required to
be delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects. Borrower, Mortgage
Borrower, General Partner and Principal have complied with and Borrower will
comply with and will cause Mortgage Borrower, General Partner and Principal to
comply with, all of the assumptions made with respect to Borrower, Mortgage
Borrower, General Partner and Principal in the Insolvency Opinion. Borrower,
Mortgage Borrower, General Partner and Principal will have complied and will
comply with all of the assumptions made with respect to Borrower, Mortgage
Borrower, General Partner and Principal in any Additional Insolvency Opinion.
Each entity other than Borrower, Mortgage Borrower, General Partner and
Principal with respect to which an assumption shall be made in the Insolvency
Opinion or any Additional Insolvency Opinion will have complied and will comply
with all of the assumptions made with respect to it in the Insolvency Opinion or
any Additional Insolvency Opinion.

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by Mortgage Borrower or any other
party thereto. No event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder.

4.1.32 Illegal Activity. No portion of the Property or the Collateral has been
or will be purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by, or on behalf of, Borrower or by, or on behalf of, Guarantor to
Lender, including, but not limited to, all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof, and all statements of fact made by
Borrower and/or Guarantor in this Agreement or in any other Loan Document are
accurate, complete and correct in all material respects. There has been no
material adverse change in any condition, fact, circumstance or event that would
make any such information

 

51



--------------------------------------------------------------------------------

inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Property or the Collateral or the
business operations and/or the financial condition of Borrower, Mortgage
Borrower and/or Guarantor. Borrower has disclosed to Lender all material facts
and has not failed to disclose any material fact that could cause any Provided
Information or representation or warranty made herein to be materially
misleading.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Mortgage Borrower, General
Partner, Principal or Guarantor shall constitute property of, or shall be
beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated under any such United States laws, with the result
that the investment in Borrower, Mortgage Borrower, General Partner, Principal
or Guarantor, as applicable (whether directly or indirectly), is or would be
prohibited by law (each, an “Embargoed Person”) or the Loan made by Lender is or
would be in violation of law; (b) no Embargoed Person shall have any interest of
any nature whatsoever in Borrower, Mortgage Borrower, General Partner, Principal
or Guarantor, as applicable, with the result that the investment in Borrower,
Mortgage Borrower, General Partner, Principal or Guarantor, as applicable
(whether directly or indirectly), is or would be prohibited by law or the Loan
is or would be in violation of law; and (c) none of the funds of Borrower,
Mortgage Borrower, General Partner, Principal or Guarantor, as applicable, shall
be derived from any unlawful activity with the result that the investment in
Borrower, Mortgage Borrower, General Partner, Principal or Guarantor, as
applicable (whether directly or indirectly), is or would be prohibited by law or
the Loan is or would be in violation of law.

4.1.36 Mezzanine Cash Management Account.

(a) This Agreement, together with the other Loan Documents, creates a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of New York) in the Mezzanine Cash Management Account in favor of Lender,
which security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold or otherwise conveyed the
Mezzanine Cash Management Account.

(b) The Mezzanine Cash Management Account constitutes a “deposit accounts”
within the meaning of the Uniform Commercial Code of the State of New York.

 

52



--------------------------------------------------------------------------------

(c) The Mezzanine Cash Management Account is not in the name of any Person other
than Borrower, as pledgor, or Lender, as pledgee.

4.1.37 Existing Leases. Except as set forth on Schedule II attached hereto, no
Lease of an apartment unit within the Property has a remaining term in excess of
twelve (12) months.

4.1.38 Square Footage/Number of Units. The aggregate interior net saleable
square footage of the Residential Units (excluding balconies and/or patios but
including the net saleable square footage of the first floor balconies which the
Borrower shall enclose as part of the Conversion Work) is 431,712 and the number
of Residential Units of the Property is 450.

4.1.39 Equity Investment. The equity investments referred to in Section 3.1.21
hereof have been made and as of the Closing Date remain in place.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE 5

BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
Mortgagee Borrower to do all things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits and franchises
and to comply with all Legal Requirements applicable to Borrower, Mortgage
Borrower, the Collateral and the Property. There shall never be committed by
Borrower, and Borrower shall cause Mortgage Borrower to use commercially
reasonable efforts not to permit any other Person in occupancy of or involved
with the operation or use of the Property or the Collateral to commit, any act
or omission affording the federal government or any state or local government
the right of forfeiture against the Collateral, the Property or any part thereof
or any monies paid in performance of Borrower’s obligations under any of the
Loan Documents. Borrower hereby covenants and agrees not to commit, permit or
suffer to exist and not to cause or permit Mortgage Borrower to commit, permit
or suffer to exist any act or omission affording such right of forfeiture.
Borrower shall at all times cause Mortgage Borrower to maintain, preserve and
protect all franchises and trade names, preserve all the remainder of its
property used or useful in the conduct of its business, and shall or cause
Mortgage Borrower to keep the Property in good working order and repair,

 

53



--------------------------------------------------------------------------------

and from time to time make, or cause to be made, all reasonably necessary
repairs, renewals, replacements, betterments and improvements thereto, all as
more fully provided in the Mortgage. Borrower shall keep or cause Mortgage
Borrower to keep the Property insured at all times by financially sound and
reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in this Agreement.
Borrower shall cause Mortgage Borrower operate the Property in accordance with
the terms and provisions of the O&M Agreement in all material respects. After
prior written notice to Lender, Borrower, at its own expense, may contest (or
cause mortgage Borrower to contest) by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to Borrower,
Mortgage Borrower, the Collateral or the Property or any alleged violation of
any Legal Requirement, provided that (a) no Default or Event of Default has
occurred and remains uncured; (b) Borrower or Mortgage Borrower is permitted to
do so under the provisions of any mortgage or deed of trust superior in lien to
the Mortgage; (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower or Mortgage
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Property nor the Collateral nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (e) Borrower shall, upon final determination thereof, promptly
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any Legal Requirement; (f) such proceeding shall suspend
the enforcement of the contested Legal Requirement against Borrower, Mortgage
Borrower, the Collateral and the Property; and (g) Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or the Property or
the Collateral (or any part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, canceled or lost.

5.1.2 Taxes and Other Charges. Borrower shall pay or cause Mortgage Borrower to
pay all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Property, or any part thereof, as the same become due and payable;
provided, however, Borrower’s obligation to cause Mortgage Borrower to directly
pay Taxes shall be suspended to the extent that Borrower complies with the terms
and provisions of Section 7.1 hereof. Borrower will deliver or cause to be
delivered to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid; provided,
however, that Borrower is not required to furnish or cause to be furnished such
receipts for payment of Taxes in the event that such Taxes have been paid by
Lender pursuant to Section 7.1 hereof. Borrower shall not suffer and shall
promptly cause Mortgage Borrower to pay and discharge any Lien or charge
whatsoever which may be or become a Lien or charge against the Property and that
is prohibited in accordance with Section 5.2.2 hereof, and to promptly pay for
all utility services provided to the Property. After prior written notice to
Lender, Borrower, at its own expense, may contest (or cause mortgage Borrower to
contest) by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or

 

54



--------------------------------------------------------------------------------

in part of any Taxes or Other Charges, provided that (a) no Default or Event of
Default has occurred and remains uncured; (b) Borrower and Mortgage Borrower are
permitted to contest same under the provisions of any mortgage or deed of trust
superior in lien to the Mortgage; (c) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any other instrument to
which Borrower or Mortgage Borrower is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (d) neither the Collateral, the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (e) Borrower shall or shall cause
Mortgage Borrower to promptly upon final determination thereof pay the amount of
any such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (f) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the Property; and
(g) Borrower shall or shall cause Mortgage Borrower to furnish such security as
may be required in the proceeding, or as may be reasonably requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
the Property (or any part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of the Mortgage being primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Mortgage Borrower, General Partner, Principal and/or Guarantor which might
materially adversely affect Borrower’s, Mortgage Borrower’s, General Partner’s,
Principal’s and/or Guarantor’s condition (financial or otherwise) or business or
the Property or the Collateral.

5.1.4 Access to Property. Borrower shall cause Mortgage Borrower to permit
agents, representatives and employees of Lender to inspect the Property or any
part thereof, subject to the rights of tenants, at reasonable hours upon
reasonable advance notice (which may be given verbally).

5.1.5 Notice of Default. Borrower shall promptly advise Lender in writing of any
material adverse change in Borrower’s, Mortgage Borrower’s, General Partner’s,
Principal’s or Guarantor’s condition, financial or otherwise, or of the
occurrence of any Default, Event of Default, Mortgage Default or Mortgage Event
of Default of which Borrower has actual knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.

 

55



--------------------------------------------------------------------------------

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including, without
limitation, attorneys’ fees and disbursements, and the payment by Borrower of
the expense of an appraisal on behalf of Lender in case of Casualty or
Condemnation affecting the Property or any part thereof) out of such Insurance
Proceeds.

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts as are necessary or
desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Mortgage Taxes. Borrower covenants to or shall cause Mortgage Borrower to
pay concurrently with the execution and delivery hereof all state, county and
municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage.

5.1.11 Financial Reporting.

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Mortgage Borrower and Borrower and
all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Mortgage Borrower and Borrower
or any other Person maintaining such books, records and accounts and to make
such copies or extracts thereof as Lender shall desire. After the occurrence of
an Event of Default, Borrower shall pay any costs and expenses incurred by
Lender to examine Mortgage Borrower’s or Borrower’s accounting records with
respect to the Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.

 

56



--------------------------------------------------------------------------------

(b) Borrower will furnish or cause to be furnished to Lender annually, within
one hundred twenty (120) days following the end of each Fiscal Year, a complete
copy of Mortgager Borrower’s and Borrower’s annual financial statements audited
by a “Big Four” accounting firm or other independent certified public accountant
acceptable to Lender in accordance with GAAP (or such other accounting basis
acceptable to Lender) covering the Property for such Fiscal Year and containing
statements of profit and loss for Borrower, Mortgage Borrower and the Property
and a balance sheet for Borrower and Mortgage Borrower. Such statements shall
set forth the financial condition and the results of operations for the Property
for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual Net Cash Flow, Net Operating Income, Gross Income from
Operations and Operating Expenses of Mortgage Borrower and the Property.
Borrower’s and Mortgage Borrower’s annual financial statements shall be
accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior Fiscal Year, (ii) an unqualified
opinion of a “Big Four” accounting firm or other independent certified public
accountant reasonably acceptable to Lender; (iii) a schedule audited by such
independent certified public accountant reconciling Net Operating Income to Net
Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all adjustments
made to Net Operating Income to arrive at Net Cash Flow deemed material by such
independent certified public accountant and (iv) an Officer’s Certificate
certifying that each annual financial statement presents fairly the financial
condition and the results of operations of Borrower, Mortgage Borrower and the
Property being reported upon and that such financial statements have been
prepared in accordance with GAAP and as of the date thereof whether there exists
an event or circumstance which constitutes a Default or Event of Default under
the Loan Documents executed and delivered by, or applicable to, Borrower or
Guarantor, and if such Default or an Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same. Mortgage Borrower’s and Borrower’s annual financial statements
shall be accompanied by the following prepared by the Borrower: (i) a comparison
of the budgeted income and expenses and the actual income and expenses for the
prior Fiscal Year, and (ii) a list of tenants, if any, occupying more than
twenty (20%) percent of the total floor area of the Improvements. Borrower shall
also cause Guarantor to furnish to Lender annually, within one hundred twenty
(120) days following the end of each Fiscal Year, a complete copy of Guarantor’s
annual financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender in accordance with
GAAP (or such other accounting basis acceptable to Lender) containing statements
of profit and loss for Guarantor, if applicable, and a balance sheet for
Guarantor. Guarantor’s annual financial statements shall be accompanied by an
unqualified opinion of a “Big Four” accounting firm or other independent
certified public accountant reasonably acceptable to Lender.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
twenty five (25) days after the end of each calendar month and on or before
forty-five (45) days after the end of each calendar quarter, the following
items, accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower, Mortgage Borrower and the Property
(subject to normal year-end adjustments) as applicable:

(i) a rent roll for the subject month (or quarter, as applicable);

 

57



--------------------------------------------------------------------------------

(ii) monthly (or quarterly, as applicable) and year-to-date operating statements
(including Capital Expenditures) prepared for each calendar month (or quarter,
as applicable), noting Net Operating Income, Gross Income from Operations, and
Operating Expenses, and, upon Lender’s request, other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Property during such period, and containing a comparison of budgeted
income and expenses and the actual income and expenses together with a detailed
explanation of any variances of five percent (5%) or more between budgeted and
actual amounts for such periods, all in form satisfactory to Lender;

(iii) a Net Cash Flow Schedule; and

(iv) a monthly and year to date sales report with respect to the sale of
Residential Units at the Property reflecting (A) all such Residential Units
under contract for sale, the gross sales price thereof, the amount of the
deposit thereunder, and the Minimum Release Price therefor, and (B) all
Residential Units for which a sale has closed, the Gross Sales Proceeds and Sale
Expenses thereof and the amount of the release consideration paid to Lender with
respect thereto, and (C) any and all terminations of any Approved Sales
Contracts, including the reason for such termination, the amount of the deposit
thereunder and whether the deposit was retained by Borrower or returned to the
Contract Vendee.

In addition, such Officer’s Certificate shall also state that the
representations and warranties of Borrower set forth in Section 4.1.30 are true
and correct as of the date of such certificate and that there are no trade
payables for Borrower or Mortgage Borrower outstanding for more than ninety
(90) days except those being contested in good faith in accordance with the
terms of this Agreement.

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than sixty (60) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget shall be
subject to Lender’s approval (each such Annual Budget approved by Lender being
referred to herein as an “Approved Annual Budget”). In the event that Lender
objects to a proposed Annual Budget submitted by Borrower which requires the
approval of Lender hereunder, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise such Annual Budget and resubmit the same to Lender. Lender shall advise
Borrower of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise the same in accordance
with the process described in this subsection until Lender approves the Annual
Budget. Until such time that Lender approves a proposed Annual Budget that
requires the approval of Lender hereunder, the most recently Approved Annual
Budget shall apply; provided that such Approved Annual Budget shall be adjusted
to reflect actual increases in Taxes, Insurance Premiums and utilities expenses.

 

58



--------------------------------------------------------------------------------

(e) In the event that Mortgage Borrower or Borrower must incur an Operating
Expense or Capital Expenditure not set forth in the Approved Annual Budget
(each, an “Extraordinary Expense”), including, without limitation, due to the
imposition of any Assessments, then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval.

(f) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Collateral,
the Property, Mortgage Borrower and Borrower that is provided to Lender pursuant
to this Section 5.1.11 in connection with the Securitization to such parties
requesting such information in connection with such Securitization.

5.1.12 Business and Operations. Borrower will cause Mortgage Borrower to
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower shall and shall cause mortgage Borrower to
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property. Borrower shall cause
Mortgage Borrower at all times during the term of the Loan to continue to own
all Equipment, Fixtures (as defined in the Mortgage) and Personal Property which
are necessary to operate the Property in the manner required hereunder and in
the manner in which it is currently operated.

5.1.13 Title to the Property. Borrower will cause Mortgage Borrower to warrant
and defend (a) the title to the Property and every part thereof, subject only to
Liens permitted hereunder (including Permitted Encumbrances), and (b) the
validity and priority of the Lien of the Mortgage and the Assignment of Leases,
subject only to Liens permitted hereunder (including Permitted Encumbrances), in
each case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in the
Property, other than as permitted hereunder, is claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage is foreclosed in
whole or in part or that the Mortgage is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any mortgage
prior to or subsequent to the Mortgage in which proceeding Lender is made a
party, (c) Lender exercises any of its rights under the Pledge Agreement or any
other Loan Document as and when permitted thereby, or (d) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Mortgage Borrower or any of their constituent Persons or an assignment by
Borrower Mortgage Borrower or any of their constituent Persons for the benefit
of its creditors, Borrower, on behalf of itself and its successors and assigns,
agrees that it/they shall be chargeable with and shall pay all costs of
collection and defense, including, without limitation, attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.

 

59



--------------------------------------------------------------------------------

5.1.15 Estoppel Statements.

(a) After request by Lender from time to time, Borrower shall within ten
(10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Applicable Interest Rate, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the performance of the Obligations, if any, and (vi) that the Note,
this Agreement, the Pledge Agreement and the other Loan Documents are valid,
legal and binding obligations of Borrower and have not been modified or if
modified, giving particulars of such modification.

(b) Borrower shall deliver to Lender upon request from time to time by Lender,
tenant estoppel certificates from each commercial tenant leasing space at the
Property in form and substance reasonably satisfactory to Lender; provided that
Borrower shall not be required to deliver such certificates more frequently than
two (2) times in any calendar year.

(c) Borrower shall use all commercially reasonable efforts to deliver to Lender,
within ten (10) days after any request by Lender, estoppel certificates from the
Condominium Association in form and substance reasonably satisfactory to Lender;
provided that such certificates may be in the form required under the
Condominium Documents, as the case may be.

(d) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Mortgage Loan, (ii) the unpaid principal amount
of the Mortgage Loan, (iii) the interest rate of the Mortgage Loan, (iv) the
date installments of interest and/or principal were last paid on the Mortgage
Loan, (v) any offsets or defenses to the payment of the Mortgage Loan, if any,
and (vi) that the Mortgage Loan Documents are valid, legal and binding
obligations of Mortgage Borrower and have not been modified or if modified,
giving particulars of such modification.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender. Borrower
shall cause Mortgage Borrower, in a timely manner, to observe, perform and
fulfill each and every covenant, term and provision of each Mortgage Loan
Document executed and delivered by, or applicable to, Mortgage Borrower, and
shall not cause or permit Mortgage Borrower to enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Mortgage Loan Document executed and delivered by, or applicable to, Mortgage
Borrower without the prior written consent of Lender.

 

60



--------------------------------------------------------------------------------

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower as of
the date of the Securitization.

5.1.19 Intentionally Deleted.

5.1.20 Leasing Matters. Without Lender’s prior written consent, except as
otherwise in the ordinary course of its business, Borrower shall not cause or
permit Mortgage Borrower to cancel, terminate, abridge or materially modify the
terms of any Lease, renew or extend the term of any Lease, enter into a new
Lease, or permit the assignment of any Lease. Upon request, Borrower shall
furnish Lender with executed copies of all Leases. All renewals of Leases and
all proposed Leases shall provide for rental rates comparable to existing local
market rates. All proposed Leases shall be on commercially reasonable terms and
shall not contain any terms that would materially affect Lender’s rights under
the Loan Documents. Borrower shall cause Mortgage Borrower to (a) observe and
perform the obligations imposed upon the landlord under the Leases in a
commercially reasonable manner; (b) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the tenant thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair the value of the Property involved; (c) shall not collect any of the
Rents more than one (1) month in advance (other than security deposits);
(d) shall not execute any other assignment of landlord’s interest in the Leases
or the Rents (except as contemplated by the Mortgage Loan Documents); and
(e) shall execute and deliver at the request of Lender all such further
assurances, confirmations and assignments in connection with the Leases as
Lender shall from time to time reasonably require.

5.1.21 Alterations. Except for alterations to the Improvements in connection
with the Conversion Work as approved by Lender and performed in accordance with
Section 7.3 hereof, Lender’s prior written approval shall be required in
connection with any alterations to any Improvements. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations that will not have a material adverse effect on Borrower’s or
Mortgage Borrower’s financial condition, the value of the Property or the Net
Operating Income, provided that such alterations are either (a) performed in
connection with Restoration after the occurrence of a Casualty in accordance
with the terms and provisions of the Mortgage Loan Agreement or (b) are not part
of the Conversion Work, do not adversely affect any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building constituting a part of any Improvements, and do not
have an aggregate cost in excess of Five Hundred Thousand and No/100 Dollars
($500,000.00) (the “Threshold Amount”). If the total unpaid amounts due and
payable with respect to alterations to the Improvements at the Property shall at
any time exceed the Threshold Amount, Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (i) cash,
(ii) U.S. Obligations, (iii) other securities having a rating acceptable to
Lender and that the

 

61



--------------------------------------------------------------------------------

applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization, or (iv) a completion and performance bond or
an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution (A) having a rating by S&P of not less than “A-1+” if the
term of such bond or letter of credit is no longer than three (3) months or, if
such term is in excess of three (3) months, issued by a financial institution
having a rating that is acceptable to Lender, and (B) that the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization. Such security shall be in an amount equal to the excess
of the total unpaid amounts with respect to alterations to the Improvements on
the Property over the Threshold Amount and Lender may apply such security from
time to time at the option of Lender to pay for such alterations.

5.1.22 Operation of Property.

(a) Borrower shall cause Mortgage Borrower to operate the Property, in all
material respects, in accordance with the Management Agreement or Replacement
Management Agreement, as applicable. In the event that the Management Agreement
expires or is terminated (without limiting any obligation of Borrower to obtain
Lender’s consent to any termination or modification of the Management Agreement
in accordance with the terms and provisions of this Agreement), Borrower shall
promptly cause Mortgage Borrower to enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.

(b) Borrower shall: (i) cause Mortgage Borrower to promptly perform and/or
observe in all material respects all of the covenants and agreements required to
be performed and observed by it under the Management Agreement or Replacement
Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Management Agreement or Replacement Management
Agreement of which it is aware; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it or Mortgage Borrower under the Management Agreement
or Replacement Management Agreement; and (iv) cause Mortgage Borrower to enforce
the performance and observance of all of the covenants and agreements required
to be performed and/or observed by Manager under the Management Agreement or
Replacement Management Agreement, in a commercially reasonable manner.

5.1.23 Condominium Status of the Property.

(a) Borrower shall cause Mortgage Borrower to, subject in all events to the
terms and conditions of this Agreement, record or file all Condominium Documents
(including, without limitation, the Offering Plan and all exhibits thereto
required by Legal Requirements) and obtain the approval (the “Condominium
Approval”) of the Condominium Division and any other necessary Governmental
Authorities (i) to create a single condominium regime for all residential
buildings within the Property (the “Condominium”), containing a total of 450
individual Residential Units comprising approximately 431,712 net saleable
square feet

 

62



--------------------------------------------------------------------------------

(excluding balconies and/or patios but including the net saleable square footage
of the first floor balconies which the Borrower shall cause Mortgage Borrower to
enclose as part of the Conversion Work) and (ii) to sell such Residential Units
(collectively, the “Condominium Conversion”). Other than as set forth herein, so
long as the Debt is outstanding, Borrower shall not cause or permit Mortgage
Borrower to sell any Unit, or obtain a partial release of any such Unit from the
Lien of the Mortgage and the other Loan Documents without the prior written
consent of Lender, which consent may be withheld in Lender’s sole and absolute
discretion;

(b) Borrower shall cause Mortgage Borrower to submit to the Condominium Division
on or prior to sixty (60) days after the Closing Date all documents necessary to
obtain the Condominium Approval including, without limitation, the Offering Plan
(together with all exhibits required by applicable Legal Requirements, and the
initial budget for the Condominium Conversion). If the Condominium Approval has
not been obtained on or prior to the Condominium Approval Date, Borrower shall
pay to Lender on the Condominium Approval Date, a fee in an amount equal to
one-quarter of one percent (0.25%) of the then Outstanding Principal Balance. In
addition, Borrower shall pay to Lender each month thereafter on the monthly
anniversary of the Condominium Approval Date a fee in the amount of one-twelfth
of one percent (0.08333%) of the Outstanding Principal Balance if the
Condominium Approval has not been obtained on or prior to such monthly
anniversary of the Condominium Approval Date. The fees paid to Lender pursuant
to this Section 5.1.23 shall be deemed earned by Lender and shall be
non-refundable and shall not be deemed to be in payment of and shall not be
applied to the Outstanding Principal Balance. Notwithstanding the foregoing, if
the Condominium Approval has not been obtained on or prior to the first
(1st) anniversary of the Closing Date, Lender may, at its option, exercised in
its sole discretion at any time thereafter by delivery of written notice to
Borrower, declare the entire Outstanding Principal Balance, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Pledge Agreement and the other Loan Documents to be immediately due and payable
in full.

(c) Prior to Mortgage Borrower filing the Offering Plan for the sale of
Residential Units within the Condominium or any other documents relating to the
Condominium Conversion (or any amendments thereto) with the Condominium Division
or offering any Residential Unit within the Condominium for sale, Borrower shall
deliver to Lender the following materials and obtain Lender’s approval thereof:

(i) The Offering Plan for the sale of the Residential Units in the Condominium
(with all exhibits required by Legal Requirements), in form for filing with the
Condominium Division, and all other Condominium Documents and any amendments
thereto, which shall be acceptable to Lender in all respects and shall, among
other things, provide that Lender, if not prohibited by the Condominium
Division, shall have the right, but not the obligation, to cure defaults of
Mortgage Borrower under the Condominium Documents.

(ii) True, correct and complete (with an accompanying certification of Borrower
to such effect) copies of all plans and specifications, construction contracts,
architectural, engineering and other professional reports or agreements, and any
other material reports or agreements delivered to Borrower or Mortgage Borrower
or entered into or to be entered into by Borrower or Mortgage Borrower in
connection with the Conversion Work;

 

63



--------------------------------------------------------------------------------

(iii) A certification by Borrower and Mortgage Borrower, in form reasonably
satisfactory to Lender, that the Condominium Documents fully and accurately
disclose all matters required to be disclosed by Legal Requirements; and

(iv) Related appraisals acceptable to Lender which shall evidence that the
aggregate minimum Gross Sales Proceeds of all Residential Units shall be in
excess of $150,700,000.00.

(d) Borrower shall deliver to Lender, for Lender’s review and approval (which
will not be unreasonably withheld or delayed), at least five (5) Business Days
prior to the filing thereof with the Condominium Division, a copy of the form of
the notice of intended conversion to the tenants of the Property in compliance
with all Legal Requirements (the “Termination Notice”), informing such tenants
of the planned Condominium Conversion and terminating their respective Leases.
After obtaining Lender’s approval thereof, Borrower shall cause Mortgage
Borrower to file the form of Termination Notice approved by Lender with the
Condominium Division and, promptly after the approval thereof by the Condominium
Division, shall cause Mortgage Borrower to deliver the Termination Notice to all
tenants of the Property entitled to receive the same in compliance with the
Legal Requirements therefor. Borrower shall not cause or permit Mortgage
Borrower to increase the rights offered to tenants beyond the statutory minimum.

(e) Borrower shall deliver to Lender, within two (2) Business Days after
receipt, copies of any and all communications between Mortgage Borrower and the
Condominium Division, including, without limitation, any communications from the
Condominium Division requiring Mortgage Borrower to disclose or repair certain
conditions at the Property.

(f) Intentionally Deleted.

(g) Borrower shall cause Mortgage Borrower to comply with all Legal Requirements
relating to the Condominium Conversion and the Condominium Documents, submit to
the applicable Governmental Authorities and purchasers, if applicable, in a
timely fashion subject to the terms of this Agreement (including, without
limitation, Section 5.1.23(b) hereof), any required amendments to the
Condominium Documents, and thereafter keep the Condominium Documents in effect
continuously for so long as any Units remain unsold or the Loan remains
outstanding.

(h) Intentionally Deleted.

(i) Borrower shall pay on demand all costs incurred by Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the Condominium Conversion and/or Lender’s review of any Condominium
Documents.

(j) Borrower shall not cause or permit Mortgage Borrower to record any
declaration of condominium with respect to the Property without Lender’s prior
written

 

64



--------------------------------------------------------------------------------

consent. Lender shall, on Borrower’s written request, contemporaneously with the
recording of the declaration of condominium for the Condominium in the real
property records of Palm Beach County, Florida, execute a consent to the
declaration of condominium in recordable form to the extent required under
Section 718.104(3) of the Condominium Act, but otherwise in form and content
acceptable to Lender, upon the satisfaction of the conditions enumerated below:

(i) Lender shall have received and approved in all respects each of the
Condominium Documents (to the extent not previously approved in writing by
Lender), which shall be in proper form for recording or filing, as necessary, in
the appropriate offices;

(ii) the UCC Title Insurance Policy shall have been endorsed, to the extent
requested by Lender, to insure the revised legal description of the Property and
Lender shall have received such endorsement;

(iii) Mortgage Borrower shall have duly executed and delivered, or caused to be
duly executed and delivered, to Lender (A) conditional assignments of Mortgage
Borrower’s or the declarant’s (if the declarant under the applicable Condominium
Documents is other than Mortgage Borrower) rights under the Condominium
Documents in a form substantially similar to Exhibit C of the Mortgage Loan
Agreement, (B) conditional resignations of the officers and members of the board
of directors of the Condominium Association who have been appointed or elected
by Mortgage Borrower or any Affiliate of Mortgage Borrower in a form
substantially similar to Exhibit D of the Mortgage Loan Agreement, and
(C) irrevocable proxies in form and substance acceptable to Lender, executed in
blank, enabling Lender in its sole discretion after the occurrence and during
the continuance of an Event of Default to exercise the votes held by Mortgage
Borrower in the Condominium Association, each of which shall be subordinate to
any corresponding assignments, resignations and proxies give to Mortgage Lender;

(iv) Lender shall have received an opinion (upon which Lender and any subsequent
holder of the Note may rely and subject to assumptions and qualifications
required by counsel rendering the opinion) from counsel reasonably satisfactory
to Lender to the effect that (A) all requirements of any applicable statute,
rule or ordinance relating to the formation of the Condominium have been duly
satisfied, and assuming the recording of the declaration of condominium for such
Condominium and the subordination of the Mortgage to such declaration of
condominium, such Condominium has been duly and validly created and is existing
in full force and effect and no filing, registration or other compliance with
any federal or state securities law or other Legal Requirement will be required
in connection with the sale of Units within such Condominium in the State of
Florida, or if such filing is necessary, that the applicable Legal Requirement
governing the same has been fully complied with, and (B) the assignment,
resignations and agreements referred to in clause (iii) of this subsection have
each been duly authorized, executed and delivered by the respective parties
thereto and are enforceable against said parties in accordance with their
respective terms;

(v) the Offering Plan for the Condominium (A) has been approved by all
Governmental Authorities whose approval is required under any Legal
Requirements, (B) has been accepted for recording in the real property records
of Palm Beach County, Florida, and (C) has become effective;

 

65



--------------------------------------------------------------------------------

(vi) the Condominium Association shall have furnished to Lender, at no cost or
expense to Lender, a blanket fire insurance policy with extended coverage naming
Lender, Mortgage Lender, Mortgage Borrower, Borrower, said Condominium
Association, and purchasers of each Residential Unit within the Condominium, as
their respective interests may appear, as the insureds, covering all of the
Improvements within the Condominium for the full replacement value (other than
foundations). Said fire insurance shall at all times be in an amount equal to
100% of the insurable value of the Improvements (other than foundations) within
the Condominium and shall otherwise comply with the applicable conditions
contained in Section 6.1 of this Agreement;

(vii) Lender shall have received Approved Sale Contracts with respect to at
least twenty percent (20%) of the Residential Units, for which there are no
conditions upon the Contract Vendee’s obligations to perform except for rights
of rescission or contingencies required by Legal Requirements and the filing or
recording of the declaration of condominium; and

(viii) Lender shall have received such other information, documentation or
agreements as Lender shall reasonably request.

5.1.24 Matters Concerning Associations and Condominiums.

(a) Borrower shall not cause or permit Mortgage Borrower or its designees on the
board of directors (a “Board”) of the Condominium Association established under
any Condominium Documents to consent to any amendment, modification or
supplement to or termination of any Condominium Documents without the prior
written consent of Lender, which consent shall not be unreasonably withheld or
delayed.

(b) Unless and to the extent that Mortgage Borrower is lawfully excused from the
obligation to pay Assessments and similar charges attributable to any of the
Property owned by Mortgage Borrower or sufficient funds have been deposited with
Lender for such purpose pursuant to Section 7.4 hereof, Borrower shall cause
Mortgage Borrower to timely pay all Assessments levied against the portion of
the Property then owned by Mortgage Borrower pursuant to any Condominium
Documents as the same shall become due and payable, and Borrower hereby
covenants that, for so long as Borrower’s obligations under the Loan are
outstanding, Borrower shall not cause of permit Mortgage Borrower to exercise
any right to, or otherwise elect to, guaranty to any master owners association
or the Condominium Association, or indemnify any such Condominium Association
for, expenses incurred by such association in lieu of paying any Assessments
that would otherwise be due and payable by Mortgage Borrower.

(c) Borrower shall cause Mortgage Borrower to comply in all respects with all of
the terms, covenants and conditions on Mortgage Borrower’s part to be complied
with pursuant to any Condominium Documents and any rules and regulations that
may be adopted pursuant thereto, as the same shall be in force and effect from
time to time.

 

66



--------------------------------------------------------------------------------

(d) Borrower shall cause Mortgage Borrower to take all actions as may be
necessary from time to time to preserve and maintain the Property in accordance
with the securities and condominium laws of the State of Florida and the rules
and regulations pertaining thereto.

(e) Borrower shall not, without the prior written consent of Lender, cause or
permit Mortgage Borrower to take (and shall cause Mortgage Borrower to assign to
Lender any right it may have to take) any action to terminate the condominium
property regime of the Property, withdraw all or any portion of the Property
from the condominium laws of the State of Florida and the rules and regulations
pertaining thereto, or cause a partition of any portion of the Property.

(f) Borrower shall not, without the prior written consent of Lender, except as
expressly provided in the Loan Documents, cause or permit Mortgage Borrower to
exercise any right Mortgage Borrower may have to vote for (i) the expenditure of
Insurance Proceeds or Condemnation Proceeds for the Restoration of all or any
portion of the Property, (ii) any additions or improvements to the common
elements of the Condominium, except to the extent such additions or improvements
are required by law or are contemplated under Section 7.3 hereof, or (iii) any
borrowing on behalf of the Condominium Association.

(g) Borrower shall seek Lender’s review and obtain Lender’s prior written
approval, such approval not to be unreasonably withheld or delayed, of Mortgage
Borrower’s agreement (as evidenced by the actions of Mortgage Borrower’s
designees on any Board or by any vote of Mortgage Borrower in its capacity as
the developer of the Condominium or as a Unit owner) to any engagement of or
change of managing agent and any amendment to the management agreement for the
operation of the Property or any part thereof, as well as the original and any
revision of any operating and/or capital budgets (provided that any manager of
the Property approved by Lender shall be deemed to be approved for this
purpose). Lender shall have the right to receive notice of and attend all
non-executive meetings of any Board.

(h) Borrower shall obtain, or cause Mortgage Borrower and/or the Condominium
Association to obtain, comprehensive all risk insurance (A) in an amount equal
to one hundred percent (100%) of the “Unit Full Replacement Cost”, which for
purposes of this Agreement shall mean, with respect to any Units owned by
Mortgage Borrower, actual replacement value of the improvements, betterments and
personal property located in such Units; (B) containing an agreed amount
endorsement with respect to the improvements, betterments and personal property
at the Units waiving all co-insurance provisions; and (C) providing for no
deductible in excess of Ten Thousand and No/100 Dollars ($10,000.00) for all
such insurance coverage.

(i) Borrower shall not, without the prior written consent of Lender, cause or
permit Mortgage Borrower to convey any portion of the Property to the
Condominium Association, provided, however, that Mortgage Borrower may transfer
to the Condominium Association the Property to be transferred to the Condominium
Association pursuant to a declaration of condominium approved by Lender
contemporaneously with the sale of the first Residential Unit in accordance with
the terms hereof.

 

67



--------------------------------------------------------------------------------

5.1.25 Sales of Residential Units.

(a) Subject to the terms and conditions set forth herein, Borrower may consent
to Mortgage Borrower entering into contracts for the sale of Residential Units
located within the Condominium provided that Mortgage Borrower has received
authorization to do so from the Condominium Division and each of said contracts
is in full compliance with the terms and conditions hereof and with the terms
and provisions of the Offering Plan and the other Condominium Documents, and
provided further that all of the following conditions shall have been satisfied
(each such contract complying with the terms hereof shall be referred to herein
as an “Approved Sales Contract”):

(i) such contract is with a bona fide purchaser of a Residential Unit who is not
an Affiliate of Borrower, Mortgage Borrower or Guarantor (a “Contract Vendee”);

(ii) such contract shall not be with a Contract Vendee who would be acquiring
more than five (5) Residential Units without the prior written consent of
Lender;

(iii) the sale price is greater than or equal to the Minimum Release Price for
such Residential Unit;

(iv) such contract shall provide for an “all cash sale” (it being understood
that if a Residential Unit is financed by a third party lender, the same shall
constitute an “all cash sale”), payable in full by bank or certified check or
wire transfer of immediately available funds at closing;

(v) such contract shall not materially deviate from the form contract of sale
which was submitted by Borrower to and approved in writing by Lender and the
Condominium Division;

(vi) Borrower shall deliver to Lender a true and correct copy of such contract
within five (5) Business Days after the execution of such contract;

(vii) such contract shall require the Contract Vendee to deposit with the escrow
agent a cash amount equal to not less than the Contract Deposit Minimum and
shall provide that such amount shall be retained by Mortgage Borrower as
liquidated damages upon default beyond all applicable grace, notice and cure
periods by the Contract Vendee of its purchase obligation under such contract;

(viii) such contract shall not be subject to any conditions upon the Contract
Vendee’s obligation to perform thereunder (except for financing contingencies,
customary title conditions, rights of rescission or contingencies required by
Legal Requirements, and the filing or recording of the declaration of
condominium);

(ix) such contract shall not be with the Condominium Association established in
conjunction with the Condominium Conversion without the prior written consent of
Lender; and

 

68



--------------------------------------------------------------------------------

(x) Mortgage Borrower and any escrow agent satisfying the criteria set forth in
Section 5.1.25(e) hereof engaged by Mortgage Borrower to act in connection with
the marketing and sale of Residential Units within the Condominium shall have
entered into a Collateral Assignment of Condominium Documents, Contracts,
Contract Deposits and Sale Proceeds substantially in the form attached as
Exhibit G to the Mortgage Loan Agreement, which shall be subordinate to any
corresponding assignment given to Mortgage Lender, and Borrower shall have
delivered to Lender two (2) fully executed counterpart originals such document.

(b) Borrower shall not, without the prior written consent of Lender in each
instance, cause or permit Mortgage Borrower to, modify, amend, supplement or
terminate any Approved Sales Contract.

(c) Borrower shall promptly notify Lender of all matters of which Borrower or
Mortgage Borrower has received notice, or has been placed on inquiry which may
indicate, that a default by Mortgage Borrower under, or variance from, or
noncompliance with any Approved Sales Contract or Condominium Document exists or
is about to occur, and Borrower shall cause Mortgage Borrower to do all such
acts and undertake all such steps and institute all such proceedings as shall be
reasonably necessary to cure or avert such default, variance or noncompliance
and will promptly forward to Lender any notices Borrower or Mortgage Borrower
receives in regard to any of the foregoing matters.

(d) Any sale of a Residential Unit shall (i) be in full compliance with all
applicable Legal Requirements, including, without limitation, the Magnuson-Moss
Warranty Act, the Federal Reserve Board Regulations ”B” (Equal Credit
Opportunity Act) and “Z” (Truth-in-Lending), the Interstate Land Sales Full
Disclosure Act and the Department of Housing and Urban Development
Regulation ”X” (RESPA), and any requirement for such Unit to have a certificate
of occupancy (or such equivalent certificate as may be issued by the
jurisdiction in which the Property is located), (ii) not be considered the sale
of a security under the Securities Act of 1933, and (iii) be in compliance with
the applicable Condominium Documents.

(e) All deposits made by purchasers of Residential Units shall be deposited into
an escrow account with an escrow agent authorized to act as such under the laws
of the State of Florida and acceptable to Lender in its discretion pursuant to
an escrow agreement acceptable to Lender in all respects and in accordance with
all applicable Legal Requirements. Borrower shall not cause or permit mortgage
Borrower to release or use any such deposits or any portion thereof for costs
incurred in connection with the construction of any improvements or for any
other purposes, it being the intent that the full amount of each deposit shall
be held in escrow until such time as (i) the Residential Unit with respect to
which the same has been deposited has been conveyed to a Contract Vendee in
accordance with the Loan Documents, or (ii) the Contract Vendee thereunder
properly cancels its Approved Sales Contract (in which case such deposit shall
be refunded to the Contract Vendee), or (iii) the Contract Vendee has defaulted
and Mortgage Borrower is entitled to the same (in which case such sum, to the
extent of Mortgage Borrower’s rights in the same, shall promptly be paid to
(A) if the Mortgage Loan is outstanding, to Mortgage Lender to be applied to the
Outstanding Principal Balance and the Mortgage Outstanding Principal Balance in
accordance with Section 2.3.2 of the Mortgage Loan Agreement or (B) if the
Mortgage Loan has been paid in full, to Lender to be applied to the Outstanding
Principal Balance in accordance with Section 2.3.2 hereof.

 

69



--------------------------------------------------------------------------------

(f) All expenses incurred by Lender with respect to Residential Unit sales and
releases (including, without limitation, the reasonable fees and disbursements
of Lender’s counsel) shall be paid by Borrower.

(g) If Mortgage Borrower has employed the services of a Sales Agent, Borrower
shall cause Mortgage Borrower to delivered to Lender two (2) counterpart
originals of an Assignment of Sales Agency Agreement in a form substantially
similar to the form attached as Exhibit H to the Mortgage Loan Agreement, fully
executed by Mortgage Borrower and the Sales Agent, which assignment shall be
subordinate to any corresponding assignment given to Mortgage Lender.

5.1.26 Conditions to Sale. Borrower shall not cause or permit Mortgage Borrower
to convey any Unit except for a Residential Unit and then only upon the prior
written consent of Lender and satisfaction of each of the conditions set forth
in Section 5.1.25 and this Section 5.1.26. Upon the conveyance of a Residential
Unit, Lender shall at the closing of such conveyance grant its consent to the
conveyance of such Residential Unit upon Borrower’s satisfaction of each of the
following conditions:

(a) No Default or Event of Default shall then exist and be continuing;

(b) Mortgage Borrower shall have entered into Approved Sales Contracts (which
shall not be subject to any conditions upon the Contract Vendee’s obligation to
perform thereunder other than the filing or recording of the declaration of
condominium) for the sale of twenty percent (20%) of the Residential Units and
Mortgage Borrower shall have entered into additional Approved Sales Contracts
with respect to (i) ten percent (10%) of the Residential Units, which are
scheduled to close within thirty (30) days following the first sale of a
Residential Unit and (ii) twenty percent (20%) in the aggregate (inclusive of
Approved Sales Contracts set forth in clause (i) above) which are scheduled to
close within sixty (60) days after the first sale of a Residential Unit (the
“Pre-Sale Requirements”);

(c) Lender shall receive not less than five (5) Business Days’ prior written
notice of each proposed closing of the sale of any Residential Unit, which
notice shall, for each such Residential Unit proposed to be released,
(i) specifically identify the Residential Unit to be released, the purchase
price, the anticipated Gross Sales Proceeds, itemized Sale Expenses, any portion
of the purchase price applicable to upgrades or extras, and the proposed closing
date, and (ii) include a copy of the Approved Sales Contract (if not previously
delivered to Lender) and a draft of the closing statement in respect to such
Residential Unit sale; and (iii) include drafts of all consent and release
documentation requested of Lender, in a form previously approved by Lender.
Lender shall have the right to be represented at such closings, at the sole cost
and expense of Borrower if Lender determines, in Lender’s reasonable discretion,
that such representation is in Lender’s interest;

(d) contemporaneously with such consent, there shall be a sale of such
Residential Unit pursuant to an Approved Sales Contract;

 

70



--------------------------------------------------------------------------------

(e) Borrower shall have placed, or caused to be placed by the purchaser of such
Residential Unit, into escrow with Mortgage Lender into a tax and insurance
escrow account under the Mortgage Loan Documents (or if the Mortgage Loan shall
have been paid in full, with Lender in the Tax and Insurance Escrow Account) an
amount equal to the Taxes that will, in Lender’s reasonable determination, be
due and payable prior to the institution of a tax lot for such Residential Unit
separate and distinct from the tax lot or lots applicable to the remaining
portion of the Property encumbered by the lien of the Mortgage;

(f) the conveyance to the transferee of such Residential Unit, will not violate
any applicable zoning or subdivision laws;

(g) Lender shall concurrently receive in cash or by wire transfer of immediately
available funds or by certified or bank check payable to Lender its applicable
share of the Required Release Price as set forth in Section 2.3.2 hereof for
such Residential Unit which shall be applied to reduce the Outstanding Principal
Balance in accordance with Section 2.3.2 hereof; and

(h) Lender shall have received such other documents, certificates, instruments,
opinions or assurances as Lender may reasonably request.

Within five (5) Business Days after each closing of the conveyance of a
Residential Unit, Borrower shall deliver to Lender a true and complete copy of
the closing statement (which shall be true, correct and complete) signed by
Mortgage Borrower and the purchaser in respect to such Residential Unit sale.

5.1.27 Conversion Work. Notwithstanding anything contained in this Agreement to
the contrary, Borrower shall cause Mortgage Borrower to commence the Conversion
Work promptly after the Closing Date and shall thereafter proceed with all due
diligence and continuity to complete the Conversion Work and Borrower shall
cause Mortgage Borrower to complete each component of the Conversion Work no
later than (a) the applicable completion date therefor set forth in the
Conversion Work Budget and Schedule, unless any delay in completion of the
Conversion Work is the result of labor strikes, material shortages, inclement
weather or other causes of delay beyond the reasonable control of Mortgage
Borrower, or (b) in the case of any Conversion Work relating to an individual
Residential Unit, no later than the date required under the Approved Sales
Contract relating to such Residential Unit, if sooner. For purposes of this
Section 5.1.27, “complete” means that (i) the applicable component of the
Conversion Work has been substantially completed in accordance with the
applicable Conversion Plans and Specifications and any change orders approved by
Lender and in compliance with all Legal Requirements, and (ii) Lender has
received evidence satisfactory to Lender that all sums due in connection with
such component of the Conversion Work (less any Conversion Retainage applicable
thereto held by Lender) have been paid in full (or statutorily bonded) and that
no party claims or has a right to claim any statutory or common law Lien against
the Property arising out of the performance of such component of the Conversion
Work or the supplying of labor, material, and/or services in connection
therewith.

 

71



--------------------------------------------------------------------------------

5.1.28 Sales Agency.

(a) Prior to the Condominium Conversion, Borrower shall cause Mortgage Borrower
to enter into, and promptly thereafter forward to Lender a copy of, a Sales
Agency Agreement, which Sales Agency Agreement shall be satisfactory in form and
substance to Lender. The fee payable to the Sales Agent shall not exceed five
percent (5.00%) of the Gross Sales Proceeds received from each Residential Unit
sold. The Sales Agency Agreement shall also provide that all of Sales Agent’s
rights under the Sales Agency Agreement are subordinate to the Lien of the
Mortgage and the Pledge Agreement and the rights of Lender. Concurrently with
the execution of any Sales Agency Agreement, Borrower shall deliver to Lender
two (2) counterpart originals of an Assignment of Sales Agency Agreement in a
form substantially similar to the form attached as Exhibit E to the Mortgage
Loan Agreement, fully executed by Mortgage Borrower and the Sales Agent, which
assignment shall be subordinate to any corresponding assignment given to
Mortgage Lender. In no event shall any broker fee or commission relating to the
sale of any Residential Unit be paid to Borrower or Mortgage Borrower or any
Affiliate of Borrower or Mortgage Borrower.

(b) Borrower shall cause Mortgage Borrower to: (i) promptly perform and/or
observe in all material respects all of the covenants and agreements required to
be performed and observed by it under the Sales Agency Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the Sales
Agency Agreement of which it is aware; (iii) promptly deliver to Lender a copy
of each business plan received by it under the Sales Agency Agreement; and
(iv) enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by the Sales Agent under the
Sales Agency Agreement in a commercially reasonable manner.

5.1.29 Licenses. After the Closing Date, Borrower shall not cause or permit
Mortgage Borrower to permit any certificate of use or certificate of occupancy
applicable to the Property to expire without the renewal thereof and shall cause
Mortgage Borrower to diligently take all actions as may be necessary to obtain,
maintain in effect and renew, as required, all Licenses necessary for the
operation and occupancy of the Property for its Intended Use.

5.1.30 Mortgage Loan Reserve Funds. Borrower shall cause Mortgage Borrower to
deposit and maintain each of the Mortgage Loan Reserve Funds as more
particularly set forth in Article VII of the Mortgage Loan Agreement and to
perform and comply with all the terms and provisions relating thereto. Borrower
grants to Lender a first-priority perfected security interest in Borrower’s
interest in each of the Mortgage Loan Reserve Funds, if any, subject to the
prior rights of Mortgage Lender, and any and all monies now or hereafter
deposited in each Mortgage Loan Reserve Fund as additional security for payment
of the Debt to the extent Borrower has an interest in same. Subject to the
qualifications regarding Mortgage Lender’s interest in the Mortgage Loan Reserve
Funds, if any, until expended or applied in accordance with the Mortgage Loan
Documents or the Loan Documents, Borrower’s interest in the Mortgage Loan
Reserve Funds shall constitute additional security for the Debt and upon the
occurrence of an Event of Default, Lender may, in addition to any and all other
remedies available to Lender, apply any sums then present in any or all of the
Mortgage Loan Reserve Funds to the payment of the Debt in any order in its sole
discretion.

 

72



--------------------------------------------------------------------------------

5.1.31 Notices. Borrower shall give notice, or cause notice to be given to
Lender promptly upon the occurrence and during the continuance of an Event of
Default and upon any and all the following:

(a) any Default, Mortgage Loan Default or Mortgage Loan Event of Default;

(b) any default or event of default under any Contractual Obligation of
Borrower, or, to the knowledge of Borrower, Mortgage Borrower, General Partner,
Principal or Guarantor that could reasonably be expected to have a material
adverse effect on Borrower, Mortgage Borrower, the ability of Borrower to
perform under the Loan Documents, the ability of Mortgage Borrower to perform
under the Mortgage Loan Documents or the rights and remedies of Lender under the
Loan Documents;

(c) a change in the business, operations, property or financial or other
condition of Borrower, or, to the knowledge of Borrower, Mortgage Borrower,
General Partner, Principal or Guarantor which could reasonably be expected to
have a material adverse effect on Borrower, Mortgage Borrower, the ability of
Borrower to perform under the Loan Documents, the ability of Mortgage Borrower
to perform under the Mortgage Loan Documents or the rights and remedies of
Lender under the Loan Documents.

5.1.32 Special Distributions. On each date on which amounts are required to be
disbursed to the Mezzanine Cash Management Account pursuant to the terms of the
Mortgage Cash Management Agreement or are required to be paid to Lender under
any of the Loan Documents, Borrower shall exercise its rights under its
organizational documents to cause Mortgage Borrower to make to Borrower a
distribution in an aggregate amount such that Lender shall receive the amount
required to be disbursed to the Mezzanine Cash Management Account or otherwise
paid to Lender on such date.

5.1.33 Curing. Lender shall have the right, but shall not have the obligation
(a) to cure a Mortgage Loan Default or Mortgage Loan Event of Default and (b) to
satisfy any Liens, claims or judgments against the Property (except for Liens
permitted by the Mortgage Loan Documents). Borrower shall reimburse Lender on
demand for any and all costs incurred by Lender in connection with curing any
such Mortgage Loan Default or Mortgage Loan Event of Default or satisfying any
Liens, claims or judgments against the Property.

5.1.34 Mortgage Borrower Covenants. Borrower shall cause Mortgage Borrower to
comply with all obligations with which Mortgage Borrower has covenanted to
comply under the Mortgage Loan Agreement and all other Mortgage Loan Documents
(including, without limitation, those certain affirmative and negative covenants
set forth in Article V of the Mortgage Loan Agreement) unless otherwise
consented to in writing by Lender.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Collateral in accordance with the terms of this
Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

73



--------------------------------------------------------------------------------

5.2.1 Operation of Property.

(a) Borrower shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld) cause or permit Mortgage Borrower to: (i) subject to
Section 9.5 hereof, surrender, terminate or cancel the Management Agreement;
provided, that Mortgage Borrower may, without Lender’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; (ii) reduce or consent to the reduction of the
term of the Management Agreement; (iii) increase or consent to the increase of
the amount of any charges fees or other compensation under the Management
Agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
in any material respect.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not cause or permit Mortgage Borrower to exercise any rights,
make any decisions, grant any approvals or otherwise take any action under the
Management Agreement without the prior consent of Lender, which consent may be
withheld in Lender’s sole discretion.

5.2.2 Liens. Borrower shall not and shall not cause or permit Mortgage Borrower
to create, incur, assume or suffer to exist any Lien on any portion of the
Property or the Collateral or permit any such action to be taken, except:

(i) Permitted Encumbrances;

(ii) Liens created by or permitted pursuant to the Mortgage Loan Documents or
Loan Documents; and

(iii) Liens for Taxes or Other Charges not yet due.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership of the
Collateral, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents,
(d) modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause Mortgage
Borrower, Principal, or General Partner to (i) dissolve, wind up or liquidate or
take any action, or omit to take an action, as a result of which Mortgage
Borrower, Principal, or General Partner would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction, in each case, without obtaining the prior consent of Lender.

5.2.4 Change in Business. Borrower shall not cause Mortgage Borrower to enter
into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business. Borrower shall not enter
into any line of business other than the ownership of the Collateral, or make
any material change in the scope or nature of its business objectives, purposes
or operations, or undertake or participate in activities other than the
continuance of its present business.

 

74



--------------------------------------------------------------------------------

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business. Borrower shall not permit or
cause Mortgage Borrower to cancel or otherwise forgive or release any material
claim or debt (other than termination of Leases in accordance herewith) owed to
Mortgage Borrower by any Person, except for adequate consideration and in the
ordinary cause of Mortgage Borrower’s business.

5.2.6 Zoning. Borrower shall not initiate or cause Mortgage Borrower to initiate
or consent to any zoning reclassification of any portion of the Property or seek
any variance under any existing zoning ordinance, or use or permit the use of
any portion of the Property in any manner that could result in such use becoming
a non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, in each case, without the prior written consent of
Lender.

5.2.7 No Joint Assessment. Borrower shall not cause or permit Mortgage Borrower
to suffer, permit or initiate the joint assessment of all or any portion of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in
Section 4.1.28 without the prior written consent of Lender, which consent shall
not be unreasonably withheld. Upon Lender’s request, Borrower shall execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Property as a result of such change of principal place
of business or place of organization.

5.2.9 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);

 

75



--------------------------------------------------------------------------------

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. § 2510.3-101(f)(2); or

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e).

5.2.10 Transfers.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of (i) Borrower and/or Mortgage Borrower and its general partners, members,
principals and (if Borrower is a trust) beneficial owners, as applicable, in
owning the Collateral and (ii) Mortgage Borrower and its general partners,
members, principals in owning the Property, in agreeing to make the Loan, and
will continue to rely on Borrower’s ownership of the Collateral and Mortgage
Borrower’s ownership of the Property as a means of maintaining the value of the
Collateral as security for repayment of the Debt and the performance of the
Other Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Collateral so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Collateral.

(b) Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Collateral, the Property or any part thereof or any legal or
beneficial interest therein, or (ii) permit a Sale or Pledge of an interest in
all or any portion of the Collateral or the Property or in any Restricted Party
(collectively, a “Transfer”), other than (x) pursuant to Leases of space in the
Improvements to tenants in accordance with the provisions of Section 5.1.20
hereof, (y) the disposition of Equipment and other Personal Property pursuant to
the replacement thereof or otherwise in the ordinary course of the operation of
the Property, and (z) the approved sale of Residential Units pursuant to an
Offering Plan which is otherwise in accordance with the terms and provisions of
this Agreement, including, without limitation, Section 5.1.25 hereof.

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or Collateral, or any
part thereof, for a price to be paid in installments; (ii) an agreement by
Mortgage Borrower leasing all or substantially all of the Property, or a sale,
assignment or other transfer of, or the grant of a security interest in,
Mortgage Borrower’s right, title and interest in and to any Leases or any Rents;
(iii) if a Restricted Party is a corporation, any merger, consolidation or Sale
or Pledge of such corporation’s stock or the creation or issuance of new stock;
(iv) if a Restricted Party is a

 

76



--------------------------------------------------------------------------------

limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the Sale or
Pledge of the partnership interest of any general partner or any profits or
proceeds relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.

(d) Notwithstanding the provisions of this Section 5.2.10, but subject to the
last two sentences of this Section 5.2.10(d), the following transfers shall not
be deemed to be a Transfer: (i) the sale or transfer, in one or a series of
transactions, of not more than forty-nine percent (49%) of the stock in a
Restricted Party; including, without limitation transfers to immediate family
members for estate planning purposes; provided, however, no such sales or
transfers shall result in the change of control in the Restricted Party, and as
a condition to each such sale or transfer, Lender shall receive not less than
thirty (30) days prior notice of such proposed sale or transfer, (ii) the sale
or transfer, in one or a series of transactions, of not more than forty-nine
percent (49%) of the limited partnership interests or non-managing membership
interests (as the case may be) in a Restricted Party including, without
limitation transfers to immediate family members for estate planning purposes;
provided, however, no such sales or transfers shall result in the change of
control in the Restricted Party, and as a condition to each such sale or
transfer, Lender shall receive not less than thirty (30) days’ prior notice of
such proposed sale or transfer, (iii) the transfer or pledge of partnership
interests in Borrower between GEBAM, Inc. (“GEBAM”) and Stoltz Mizner Court,
L.P. pursuant to the removal, buy-sell, and right of first offer provisions of
the Limited Partnership Agreement of Borrower (as amended from time to time, the
“Borrower LP Agreement”), so long as either GEBAM or Morris L. Stoltz, II
retains, directly or indirectly, at least a fifty-one percent (51%) interest in
Borrower and controls Borrower and as a condition to each such transfer or
pledge, Lender shall receive not less than thirty (30) days prior written
notice, (iv) the transfer or pledge by GEBAM of its partnership interest in
Borrower to any Person so long as General Electric Capital Corporation, a
Delaware corporation (“GECC”) retains, directly or indirectly, at least a
fifty-one percent (51%) interest in Borrower and either GECC and/or Morris L.
Stoltz, II retains, directly or indirectly, control of Borrower and as a
condition to each such transfer or pledge, Lender shall receive not less than
thirty (30) days prior written notice, and (v) the transfer or pledge of the
direct or indirect ownership interests in GEBAM to any Person so long as GECC
retains, directly or indirectly, at least a fifty-one percent (51%) interest in
GEBAM and control of GEBAM and as a condition to each such transfer or pledge,
Lender shall receive not less than thirty (30) days prior written notice. In
addition, at all times, Morris L. Stoltz, II and/or GECC must continue to
control Borrower, Mortgage Borrower, Guarantor and any Affiliated Manager, and
own, directly or indirectly, at least a fifty-one percent (51%) interest in
Mortgage Borrower, Borrower and any

 

77



--------------------------------------------------------------------------------

Affiliated Manager. Notwithstanding anything to the contrary contained in this
Section 5.2.10, for so long as the Loan is outstanding, a transfer of any direct
interest in Mortgage Borrower shall not be permitted.

(e) Borrower shall not consent to a Transfer of the Property without the prior
written consent of Lender, which consent shall not be unreasonably withheld if
the following conditions are satisfied: (i) a modification of the terms hereof,
the Note, the Pledge Agreement or the other Loan Documents as reasonably
determined by Lender; (ii) an assumption of this Agreement, the Note, the Pledge
Agreement and the other Loan Documents as so modified by the proposed owner of
the interest in the transferee, subject to the provisions of Section 9.4 hereof;
(iii) payment of all of fees and expenses incurred in connection with such
Transfer including, without limitation, the cost of any third party reports,
legal fees and expenses, Rating Agency fees and expenses or required legal
opinions; (iv) the payment of a non-refundable $5,000 application fee and an
assumption fee equal to Lender’s internal costs of processing such application
for consent to a Transfer with regard to the first Transfer, if any, and one
percent (1%) of the Outstanding Principal Balance with regard to any subsequent
Transfers; (v) the delivery of a nonconsolidation opinion reflecting the
proposed Transfer satisfactory in form and substance to Lender; (vi) the
proposed transferee’s and its member or partner, as applicable, continued
compliance with the representations and covenants set forth in Section 4.1.30
and Section 5.2.9 hereof; (vii) the delivery of evidence satisfactory to Lender
that the single purpose nature and bankruptcy remoteness of Borrower, its
shareholders, partners or members, as the case may be, following such Transfers
are in accordance with the then current standards of Lender and the Rating
Agencies; (viii) prior to any release of the Guarantor, a substitute guarantor
reasonably acceptable to Lender shall have assumed the Guaranties executed by
Guarantor or executed replacement guaranties reasonably satisfactory to Lender;
(ix) if required by Lender, confirmation in writing from the Rating Agencies to
the effect that such Transfer will not result in a re-qualification, reduction
or withdrawal of the then current rating assigned to the Securities or any class
thereof in any applicable Securitization; or (x) such other conditions as Lender
shall determine in its reasonable discretion to be in the interest of Lender,
including, without limitation, the creditworthiness, reputation and
qualifications of the transferee with respect to the Loan, the Collateral and
the Property. Lender shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder in order to declare
the Obligations immediately due and payable upon a Transfer without Lender’s
consent. This provision shall apply to every Transfer regardless of whether
voluntary or not, or whether or not Lender has consented to any previous
Transfer.

5.2.11 Limitations on Distributions. Following the occurrence and during the
continuance of an Event of Default, neither Borrower nor Principal shall make
any distributions to its partners or shareholders.

5.2.12 Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor any of its Affiliates shall, without the prior written consent of
Lender (which may be furnished or withheld at its sole and absolute discretion),
give its consent or approval to any of the following actions or items:

(a) except as permitted by Lender herein (i) any refinance of the Mortgage Loan,
(ii) any prepayment in full or in part of the Mortgage Loan, or (iii) any action
in connection with or in furtherance of the foregoing;

 

78



--------------------------------------------------------------------------------

(b) creating, incurring, assuming or suffering to exist any additional Liens on
any portion of the Property except for Permitted Encumbrances;

(c) any modification, amendment, consolidation, spread, restatement, waiver or
termination of any of the Mortgage Loan Documents;

(d) the distribution to the partners, members or shareholders of Mortgage
Borrower of property other than cash; or

(e) except as required by the Mortgage Loan Documents, any determination to
restore the Property after a Casualty or Condemnation.

5.2.13 Contractual Obligations. Other than the Loan Documents, neither Borrower
nor any of its assets shall be subject to any Contractual Obligations, and
Borrower shall not enter into any agreement, instrument or undertaking by which
it or its assets are bound, except for such liabilities, not material in the
aggregate, that are incidental to its activities as a limited partner of
Mortgage Borrower, or as a shareholder of General Partner.

ARTICLE 6

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall cause Mortgagor Borrower to maintain
at all times during the term of the Loan the Policies required under Section 6.1
of the Mortgage Loan Agreement, including, without limitation, meeting all
insurer requirements thereunder. In addition, Borrower shall cause Lender to be
named as an additional named insured under each of the Policies described in
Sections 6.1(a)(ii), (v), (vii), (viii), (ix) and (x) of the Mortgage Loan
Agreement. In addition, Borrower shall cause Lender to be named as a named
insured together with Mortgage Lender, as their interest may appear, under the
Policies required under Sections 6.1(a)(i), (iii), (iv) and (vi) of the Mortgage
Loan Agreement. Borrower shall also cause all insurance policies required under
this Section 6.1 to provide for at least thirty (30) days prior notice to Lender
in the event of policy cancellation or material changes. Borrower shall provide
Lender with evidence of all such insurance required hereunder on or before the
date on which Mortgage Borrower is required to provide such evidence to Mortgage
Lender.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and shall bear interest at the Default Rate.

 

79



--------------------------------------------------------------------------------

Section 6.2 Casualty and Condemnation.

6.2.1 Casualty. If the Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall cause Mortgage Borrower to promptly
commence and diligently prosecute the completion the Restoration of the Property
to the extent possible to the condition the Property was in immediately prior to
such Casualty with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4 of the Mortgage Loan Agreement.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower or Mortgage Borrower. In addition, Lender
may participate in any settlement discussions with any insurance companies with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than Five Hundred Thousand and No/100
Dollars ($500,000) and Borrower shall cause Mortgage Borrower to deliver to
Lender all instruments required by Lender to permit such participation.

6.2.2 Condemnation. Borrower shall promptly give Lender notice of the actual or
threatened commencement of any proceeding in respect of Condemnation and shall
cause Mortgage Borrower to deliver to Lender copies of any and all papers served
in connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time cause Mortgage Borrower to
deliver to Lender all instruments requested by Lender to permit such
participation. Borrower shall, at its expense, cause Mortgage Borrower to
diligently prosecute any such proceedings, and shall cause Mortgage Borrower to
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to perform the
Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Outstanding Principal Balance shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Obligations. Lender shall not be limited to the interest paid on the Award by
the applicable Governmental Authority but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in the Note. If the
Property or any portion thereof is taken by a Governmental Authority, Borrower
shall cause Mortgage Borrower to promptly commence and diligently prosecute
Restoration and otherwise comply with the provisions of Section 6.4 of the
Mortgage Loan Agreement. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

6.2.3 Restoration. Borrower shall, or shall cause Mortgage Borrower to, deliver
to Lender all reports, plans, specifications, documents and other materials that
are delivered to Mortgage Lender under Section 6.4 of the Mortgage Loan
Agreement in connection with the Restoration of the Property after a Casualty or
Condemnation.

 

80



--------------------------------------------------------------------------------

ARTICLE 7

RESERVE FUNDS

Section 7.1 Tax and Insurance Escrow Funds. Subject to Section 7.1.1 hereof, on
the Closing Date, Borrower shall deposit with Lender $844,084.88 on account of
Taxes and $200,000.00 on account of Insurance Premiums. Additionally, Borrower
shall pay to Lender on each Payment Date, one-twelfth of the Taxes and Insurance
Premiums that Lender estimates will be payable during the next ensuing twelve
(12) months in order to accumulate with Lender sufficient funds to pay all such
Taxes and Insurance Premiums at least thirty (30) days prior to their respective
due dates (the foregoing amounts deposited with Lender on the date hereof and in
accordance with this sentence are hereinafter called the “Tax and Insurance
Escrow Funds”), which amounts shall be deposited into an account established to
hold such funds pursuant to the Mezzanine Cash Management Agreement (the “Tax
and Insurance Escrow Account”). Provided no Event of Default shall have occurred
and be continuing, Lender will apply the Tax and Insurance Escrow Funds to
payments of Taxes and Insurance Premiums required to be made by Mortgage
Borrower and/or Borrower pursuant to Section 5.1.2 hereof. In making any payment
relating to the Tax and Insurance Escrow Funds, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof. Any amount remaining in the Tax and Insurance Escrow Funds
after the Debt has been paid in full shall be returned to Borrower. In
allocating such excess, Lender may deal with the Person shown on the records of
Lender to be the owner of the Property. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Funds are not or will not be
sufficient to pay Taxes at least thirty (30) days prior to their respective due
dates and Insurance Premiums at least thirty (30) days prior to the expiration
of the Policies, Lender shall notify Borrower of such determination and Borrower
shall deposit with Lender within ten (10) days thereafter the amount of such
deficiency determined by Lender.

7.1.1 Waiver of Tax Escrow. Borrower shall be relieved of its obligation to make
deposits of Tax and Insurance Escrow Fund under Section 7.1 above, provided that
(a) Mortgage Borrower is required to and does make monthly deposits to a tax
escrow account under the Mortgage Loan, and (b) Lender receives evidence
acceptable to it of the making of such deposits and of the payment of all such
Taxes.

Section 7.2 Interest Reserve.

7.2.1 Deposit of Interest Reserve Funds. On the Closing Date, Borrower shall
deposit with Lender the amount of $811,030.27 for the purpose of establishing a
reserve fund to pay Debt Service that will be due and payable by Borrower under
this Agreement and the Note during the initial term of the Loan. The foregoing
amounts shall be deposited on the date hereof and on each Payment Date in an
account established to hold such funds pursuant to the Mezzanine Cash Management
Agreement (the “Interest Reserve Account”). Amounts deposited from time to time
in the Interest Reserve Account pursuant to this Section 7.2.1 are referred to
herein as the “Interest Reserve Funds” and shall be disbursed to fund the
Monthly Interest Payments from time to time in accordance with Section 7.2.2
hereof.

 

81



--------------------------------------------------------------------------------

7.2.2 Release of Interest Reserve Funds. So long as no Event of Default shall
have occurred and be continuing, subject to Section 7.2.3 below, if on any
Payment Date, commencing on December 9, 2005 and continuing thereafter through
and including the Maturity Date, the funds available in the Mezzanine Cash
Management Account to pay the Monthly Interest Payment due on such Payment Date
pursuant to Sections 2.6.4(a)(ii) or 2.6.4(b)(iii) hereof are not sufficient to
pay the full amount of the Monthly Interest Payment then due, Lender shall,
without the necessity of notifying Borrower, disburse a portion of the Interest
Reserve Funds on such Payment Date in an amount equal to such deficiency, and
the same shall be applied to payment of the Monthly Interest Payment then due
pursuant to the terms of this Agreement. Borrower agrees and acknowledges that
neither the insufficiency of the amount of, nor the unavailability of, the
Interest Reserve Funds is intended to, and shall therefore not, constitute a
limitation on the obligation of Borrower to pay the Monthly Interest Payments
under this Agreement. Borrower shall promptly upon the demand of Lender make
additional deposits to the Interest Reserve Account as Lender may from time to
time require in order to ensure the availability of sufficient funds in the
Interest Reserve Account to pay the Monthly Interest Payments coming due under
the Loan. Upon full payment of the Debt in accordance with the Loan Documents,
the balance of the Interest Reserve Funds then in Lender’s possession, if any,
shall be paid over to Borrower and no other party shall have any right or claim
thereto.

7.2.3 Minimum Balance. Notwithstanding anything contained in this Section 7.2 to
the contrary, the Interest Reserve Funds on deposit in the Interest Reserve
Account shall at all times be in an amount at least equal to $93,000 (the
“Minimum Balance”), and if at any time the balance of the Interest Reserve Funds
contained in the Interest Reserve Account shall be equal to or less than the
Minimum Balance, Lender shall cease making disbursements of Interest Reserve
Funds as contemplated by Section 7.2.2 above until the date on which additional
funds have been deposited into the Interest Reserve Account so that the balance
thereof exceeds the Minimum Balance whereupon Lender shall resume making such
disbursements (provided that the foregoing provisions of this Section 7.2.3
shall be applicable if the balance in the Interest Reserve Account is again
reduced to the Minimum Balance).

7.2.4 Payment Obligation. Notwithstanding anything to the contrary contained in
this Agreement and the other Loan Documents, and provided no Event of Default
has occurred and is continuing, Borrower’s obligations with respect to the
monthly payment of Debt Service required to be paid by Borrower hereunder shall
be deemed satisfied to the extent sufficient amounts in excess of the Minimum
Balance are contained in the Interest Reserve Account to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.

Section 7.3 Conversion Work Reserve.

7.3.1 Deposits to Conversion Work Reserve. Borrower shall perform the work at
the Property to effectuate the Condominium Conversion as set forth in the
Conversion Work Budget and Schedule and in any plans, specifications,
engineering and other professional reports and any architect’s, engineer’s,
construction and other material agreements relating thereto submitted to and
approved by Lender in its reasonable discretion (the “Conversion Plans and
Specifications”) so that the Property contains a total of 450 individual
Residential Units, comprising approximately 431,712 net saleable square feet
(excluding balconies and/or patios

 

82



--------------------------------------------------------------------------------

but including the 9,000 net saleable square footage of the first floor balconies
the Mortgage Borrower shall enclose as part of the Conversion Work), all of
which work is hereinafter referred to as “Conversion Work”. Subject to
Section 7.3.5 hereof, on the Closing Date, Borrower shall deposit with Lender
the amount of $8,037,641.00 to perform the Conversion Work (the “Conversion Work
Reserve Funds”), which Conversion Work Reserve Funds shall be deposited into an
account established to hold such funds pursuant to the Mezzanine Cash Management
Agreement (the “Conversion Work Reserve Account”). If at any time Lender
reasonably determines that the Conversion Work Reserve Funds are not or will not
be sufficient to pay the cost of completing all of the Conversion Work, Lender
shall notify Borrower of such determination and Borrower shall deposit with
Lender within ten (10) days thereafter the amount of such deficiency determined
by Lender.

7.3.2 Release of Conversion Work Reserve Funds.

(a) Lender shall disburse the Conversion Work Reserve Funds to Borrower for
disbursement to Mortgage Borrower out of the Conversion Work Reserve Account
upon satisfaction by Borrower of each of the following conditions with respect
to each such disbursement: (i) such disbursement is for approved Conversion Work
in accordance with the Conversion Work Budget and Schedule (including for the
purpose of paying deposits for certain equipment and services set forth in the
Conversion Work Budget and Schedule so long as the aggregate amount of such
deposits shall not exceed $350,000.00); (ii) Borrower shall submit a request for
payment (subject to the provisions of Section 7.3.3 below) to Lender at least
ten (10) days prior to the date on which Borrower requests such payment be made,
which request shall specify the approved Conversion Work to be paid; (iii) on
the date such request is received by Lender and on the date such payment is to
be made, no Event of Default shall exist and remain uncured, and (iv) Lender
shall have received (1) an Officer’s Certificate from Borrower (A) stating that
the items to be funded by the requested disbursement are approved Conversion
Work, and a description thereof, (B) stating that all approved Conversion Work
to be funded by the requested disbursement has been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(C) identifying each Person that supplied materials or labor in connection with
the approved Conversion Work to be funded by the requested disbursement,
(D) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, (E) stating that the approved Conversion Work to be
funded has not been the subject of a previous disbursement, (F) stating that all
previous disbursements of Conversion Work Reserve Funds have been used to pay
the previously identified approved Conversion Work, (G) stating that all
outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full; and (H) stating that the then balance of funds in the Conversion Work
Reserve Account is sufficient to complete the remaining Conversion Work in
accordance with the Conversion Plans and Specifications and any change orders
approved by Lender and in compliance with all Legal Requirements, (2) a copy of
any license, permit or other approval required by any Governmental Authority in
connection with the approved Conversion Work and not previously delivered to
Lender, (3) lien waivers or other evidence of payment satisfactory to Lender,
(4) at Lender’s option, a title search for the Property indicating that the
Property is free from all Liens, claims and other encumbrances not previously
approved by Lender, and (5) such other evidence as Lender shall reasonably
request to demonstrate that the approved Conversion Work to be funded by the
requested disbursement has been completed and paid for or will be paid upon such

 

83



--------------------------------------------------------------------------------

disbursement to Borrower. Lender shall not be required to disburse Conversion
Work Reserve Funds more frequently than once each calendar month, on the same
day of such month as any other Reserve Funds are being disbursed in accordance
with the terms hereof, and the aggregate funding of Reserve Funds in any month
shall equal or exceed the Minimum Disbursement Amount.

(b) Nothing in this Section 7.3.2 shall (i) make Lender responsible for
performing or completing any Conversion Work; (ii) require Lender to expend
funds in addition to the Conversion Work Reserve Funds to complete any
Conversion Work; (iii) obligate Lender to proceed with any Conversion Work; or
(iv) obligate Lender to demand from Borrower additional sums to complete any
Conversion Work.

(c) Borrower shall cause Mortgage Borrower to permit Lender and Lender’s agents
and representatives (including Lender’s engineer, architect or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their Leases), upon at least one (1) Business
Day’s notice, to inspect the progress of any Conversion Work and all materials
being used in connection therewith and to examine all plans and shop drawings
relating to such Conversion Work. Borrower shall cause Mortgage Borrower to
cause all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other Persons described above in connection with
inspections described in this Section 7.3.2(c).

(d) If a disbursement of Conversion Work Reserve Funds will exceed $40,000.00,
Lender may require an inspection of the Property at Borrower’s expense prior to
making a disbursement of Conversion Work Reserve Funds in order to verify
completion of the Conversion Work for which reimbursement is sought. Lender may
require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and may require a certificate of
completion by an independent qualified professional architect acceptable to
Lender prior to the disbursement of Conversion Work Reserve Funds. Borrower
shall pay the expense of the inspection as required hereunder, whether such
inspection is conducted by Lender or by an independent qualified professional
architect or other agent of Lender.

(e) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk insurance, public liability insurance and other insurance to the
extent required under applicable law in connection with the Conversion Work. All
such policies shall be in form and amount satisfactory to Lender.

(f) Upon either (a) full satisfaction of all Obligations in accordance with the
Loan Documents, or (b) so long as no Default or Event of Default is then
continuing, final completion of the Conversion Work, including all punch list
items, in accordance with the Conversion Plans and Specifications and any change
orders approved by Lender and in compliance with all Legal Requirements and
delivery of evidence satisfactory to Lender that all sums due in connection with
the Conversion Work have been paid in full and that no party claims or has a
right to claim any statutory or common law Lien arising out of the performance
of the Conversion Work or the supplying of labor, material, and/or services in
connection therewith, whichever shall first occur, the balance of the
Contingency Reserve Funds then in Lender’s possession, if any, shall be paid
over to Borrower and no other party shall have any right or claim thereto

 

84



--------------------------------------------------------------------------------

7.3.3 Conversion Retainage. In no event shall Lender be obligated to release
from the Conversion Work Reserve Fund amounts in excess of an amount equal to
the costs actually incurred from time to time for work in place as part of the
Conversion Work, minus the Conversion Retainage. The term “Conversion Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Conversion Work, an amount equal to the amount actually held back by Mortgage
Borrower from contractors, subcontractors and materialmen engaged in the
Conversion Work. The Conversion Retainage shall not be released until all of the
Conversion Work including all punch list items, if any, has been completed in
accordance with the provisions of this Agreement and all approvals necessary to
effectuate the Condominium Conversion have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Conversion Work have been paid in full or will be paid in
full out of the Conversion Retainage and that no party claims or has a right to
claim any statutory common law lien arising out of the performance of the
Conversion Work or the supplying of labor, material, and/or services in
connection therewith; provided, however, that Lender will release the portion of
the Conversion Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Conversion Work as of the date upon
which (a) such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract,
(b) such contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to such contractor, subcontractor or
materialman as may be reasonably requested by Lender, and (c) the conditions for
disbursements set forth in this Section 7.3 have been satisfied. If required by
Lender, the release of any such portion of the Conversion Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the applicable contractor, subcontractor or
materialman.

7.3.4 Excess Costs. Subject to Section 7.3.5 hereof, on the Closing Date,
Borrower shall deposit with Lender the amount of $9,260.84 for the purpose of
establishing a contingency reserve fund to cover (i) cost overruns relating to
Hard Costs and/or Soft Costs associated with the Conversion Work, (ii) any
additional funds required to fund any of the Reserve Accounts, and (iii) any
funds necessary for any work at the Property to effectuate the Condominium
Conversion, which work is not accounted for in the Conversion Work Budget and
Schedule attached hereto as Exhibit C, but which work is approved by Lender
(such approval not to be unreasonably withheld), and is in accordance with the
Conversion Plans and Specifications (collectively, the “Contingency Reserve
Funds”), which amounts shall be deposited into an account established to hold
such funds pursuant to the Mezzanine Cash Management Agreement (the “Contingency
Reserve Account”). In the event that (a) the actual Hard Costs and/or Soft Costs
associated with the Conversion Work with respect to a Property shall at any
time, in the reasonable determination of Lender, exceed any category of the
Conversion Work Budget and Schedule, (b) additional amounts are required to fund
any of the Reserve Accounts as determined in Lender’s reasonable discretion, or
(c) funds are required for the work approved by Lender as referred to in clause
(iii) above of this Section 7.3.4 (collectively, the “Excess Costs”), then if no
Event of Default has occurred and is continuing, Lender, in its reasonable
discretion, may (but shall not be obligated to) permit payment of such Excess
Costs from the Contingency Reserve

 

85



--------------------------------------------------------------------------------

Account or permit transfers of the Contingency Reserve Funds to the other
Reserve Funds, as applicable, and such transferred amounts shall be disbursed in
accordance with the provisions of such respective Reserve Funds as set forth
herein. In all other cases, with respect to any Excess Costs that will not be
paid from the Contingency Reserve Account, Borrower shall, within ten (10) days
after such Excess Costs are incurred but before the delinquency thereof, either:
(1) pay the Excess Costs and deliver to Lender evidence supporting such payment;
or (2) deposit cash with Lender in an amount equal to the Excess Costs, which
cash shall then be disbursed by Lender for payment of the Excess Costs in
accordance with the provisions of this Agreement. Upon full satisfaction of all
Obligations in accordance with the Loan Documents, the balance of the
Contingency Reserve Funds then in Lender’s possession, if any, shall be paid
over to Borrower and no other party shall have any right or claim thereto.

7.3.5 Waiver of Conversion Work Reserve Funds. Borrower shall be relieved of its
obligation to make deposits of Conversion Work Reserve Funds under Section 7.3.1
above and Contingency Reserve Funds under Section 7.3.4 above, provided that
(a) Mortgage Borrower is required to and does make deposits to a conversion work
reserve account and a contingency reserve account under the Mortgage Loan, and
(b) Lender receives evidence acceptable to it of the making of such deposits.

Section 7.4 Intentionally Omitted.

Section 7.5 Operating Reserve.

7.5.1 Deposits to Operating Reserve. Subject to Section 7.5.3 hereof, on the
Closing Date, Borrower shall deposit with or on behalf of Lender the amount of
$500,000.00, which amount shall be used to fund Borrower’s operating expenses
each month for expenses related to the Property. The foregoing amount shall be
deposited on the date hereof into an account established to hold such funds
pursuant to the Mezzanine Cash Management Agreement (the “Operating Reserve
Account”). Amounts deposited from time to time in the Operating Reserve Account
pursuant to this Section 7.5 are referred to herein as the “Operating Reserve
Funds”. Borrower may, from time to time, request from Lender, in writing,
disbursements from the Operating Reserve Account in accordance with the terms of
Section 7.5.2 below.

7.5.2 Release of Operating Reserve Funds. Lender shall direct the Servicer to
disburse the Operating Reserve Funds to Borrower for disbursement to Mortgage
Borrower out of the Operating Reserve Account upon satisfaction by Borrower of
each of the following conditions with respect to each such disbursement:
(i) such disbursement is for expenses reasonably approved by Lender;
(ii) Borrower shall submit a request for payment to Lender at least ten
(10) Business Days prior to the date on which Borrower requests such payment be
made, which request shall specify the items to be paid; (iii) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall exist and remain uncured, and (iv) Lender shall have
received evidence reasonably satisfactory to Lender that the amount for which
reimbursement is requested has been paid or bills for the items for which
disbursement is requested. In addition, Lender shall direct the Servicer to
transfer Operating Reserve Funds to the Interest Reserve Account upon
satisfaction by Borrower of each of the following conditions with respect to
each such transfer: (i) Borrower shall submit a request for transfer to Lender
at least ten (10) Business Days prior to the date on which Borrower

 

86



--------------------------------------------------------------------------------

requests such transfer to be made and (ii) Lender shall have received evidence
reasonably satisfactory to Lender that the balance remaining in the Operating
Reserve Account after such transfer would be sufficient to fund Mortgage
Borrower’s then projected operating expense (taking into account, among other
factors, reductions in operating expenses due to decreased occupancy levels at
the Property) for the then remaining term of the Loan or such shorter period as
approved by Lender in its reasonable discretion. Lender shall not be required to
disburse any Operating Reserve Funds more frequently than once each calendar
month, in minimum amounts of $5,000.00, and with regard to transfers to the
Interest Reserve Account, no more than once during the term of the Loan. Any
amount remaining in the Operating Reserve Account after the Debt has been paid
in full, and provided no Event of Default shall exist and remain uncured, shall
be returned to Borrower.

7.5.3 Waiver of Conversion Work Reserve Funds. Borrower shall be relieved of its
obligation to make deposits of Operating Reserve Funds under Section 7.5.1
above, provided that (a) Mortgage Borrower is required to and does make monthly
deposits to an operating reserve account under the Mortgage Loan, and (b) Lender
receives evidence acceptable to it of the making of such deposits.

Section 7.6 Reserve Funds Generally.

(a) Borrower grants to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for the Obligations. Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for payment of the Obligations. Upon the occurrence of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the reduction of the Outstanding Principal Balance in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund, or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on a Reserve Fund shall be added to and become a part of such Reserve
Fund and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund, except that all interest or other earnings on the Tax and
Insurance Escrow Funds shall be retained by Lender. Borrower shall have the
right to direct Lender to invest sums on deposit in the Eligible Account in
Permitted Investments provided that (a) such investments are then regularly
offered by Lender for accounts of this size, category and type, (b) such
investments are permitted by applicable federal, state and local rules,
regulations and laws, (c) the maturity date of the Permitted Investment is not
later than the date on which the applicable Reserve Funds are required for
payment of an obligation for which such Reserve Fund was created, and (d) no
Event of Default

 

87



--------------------------------------------------------------------------------

shall have occurred and be continuing. Borrower shall be responsible for payment
of any federal, state or local income or other tax applicable to the interest or
income earned on the Reserve Funds. No other investments of the sums on deposit
in the Reserve Funds shall be permitted except as set forth in this Section 7.7.
Borrower shall bear all reasonable costs associated with the investment of the
sums in the account in Permitted Investments. Such costs shall be deducted from
the income or earnings on such investment, if any, and to the extent such income
or earnings shall not be sufficient to pay such costs, such costs shall be paid
by Borrower promptly on demand by Lender. Lender shall have no liability for the
rate of return earned or losses incurred on the investment of the sums in
Permitted Investments.

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including, without limitation, litigation
costs and reasonable attorneys’ fees and expenses) arising from or in any way
connected with the Reserve Funds or the performance of the obligations for which
the Reserve Funds were established. Borrower shall assign to Lender all rights
and claims Borrower may have against all Persons supplying labor, materials or
other services which are to be paid from or secured by the Reserve Funds;
provided, however, that Lender may not pursue any such right or claim unless an
Event of Default has occurred and remains uncured.

ARTICLE 8

DEFAULTS

Section 8.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

(ii) intentionally deleted;

(iii) if any of the Taxes or Other Charges are not paid when the same are due
and payable, subject to Mortgage Borrower’s right to contest the same in
accordance with the terms hereof;

(iv) if the Policies are not kept in full force and effect;

(v) if certified copies of the Policies are not delivered to Lender within ten
(10) days after request;

(vi) if Borrower or Mortgage Borrower Transfers or otherwise encumbers any
portion of the Property or the Collateral without Lender’s prior consent in
violation of the provisions of this Agreement or the Pledge Agreement or any
other Loan Document or any Transfer is made in violation of the provisions of
Section 5.2.10 hereof;

 

88



--------------------------------------------------------------------------------

(vii) if any material representation or warranty made by Borrower herein or in
any other Loan Document, or in any report, certificate, financial statement or
other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect as of the date the representation or
warranty was made;

(viii) if Borrower, Mortgage Borrower, General Partner, Principal or Guarantor
shall make an assignment for the benefit of creditors;

(ix) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mortgage Borrower, General Partner, Principal, Guarantor, or if Borrower,
Mortgage Borrower, General Partner, Principal or Guarantor shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower,
Mortgage Borrower, General Partner, Principal or Guarantor, or if any proceeding
for the dissolution or liquidation of Borrower, Mortgage Borrower, General
Partner, Principal or Guarantor shall be instituted; provided, however, that if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Mortgage Borrower, General Partner, Principal or
Guarantor, the same shall constitute an Event of Default only upon the same not
being discharged, stayed or dismissed within thirty (30) days;

(x) if Borrower, Mortgage Borrower, General Partner, Principal attempts to
assign its rights under this Agreement or any of the other Loan Documents or any
interest herein or therein in contravention of the Loan Documents;

(xi) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or any covenant contained in Section 4.1.30, Section 5.1.11 or
Section 5.1.27 hereof;

(xii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xiii) if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xiv) if a material default by Mortgage Borrower has occurred and continues
beyond any applicable cure period under the Management Agreement (or any
Replacement Management Agreement), which default permits the Manager to
terminate or cancel the Management Agreement (or such Replacement Management
Agreement), and a new Qualified Manager is not appointed by Mortgage Borrower
pursuant to a Replacement Management Agreement in accordance with the terms of
this Agreement prior to the termination or cancellation of the Management
Agreement (or such Replacement Management Agreement);

 

89



--------------------------------------------------------------------------------

(xv) if the Offering Plan is abandoned or withdrawn for any reason, is rejected
for any reason and Mortgage Borrower does not refile to comply with any comments
or deficiencies within the appropriate time period pursuant to the Legal
Requirements or is not finally approved or accepted or if any filings required
by the Legal Requirements to maintain the validity of the Offering Plan on a
current basis are not timely made;

(xvi) if Borrower is required to deliver a Replacement Interest Rate Cap
Agreement to Lender, whether having notified Lender of its election to extend
the Maturity Date as set forth in Section 2.7 or otherwise, and fails to deliver
a confirmation evidencing the purchase of such Replacement Interest Rate Cap
Agreement not later than the date on which such Replacement Interest Rate Cap
was required to be purchased;

(xvii) if any event shall occur under this Agreement or any of the other Loan
Documents which is expressly stated herein or therein to constitute an Event of
Default;

(xviii) if Borrower shall be in default of its obligations under
Section 5.1.23(b) hereof;

(xix) if Borrower shall continue to be in Default under any Other Obligations
not specified in subsections (i) to (xviii) above, for ten (10) days after
notice to Borrower from Lender, in the case of any Default which can be cured by
the payment of a sum of money, or for thirty (30) days after notice from Lender
in the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that Borrower shall have commenced to cure
such Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days;

(xx) if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
the Property or any of the Collateral, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt;

(xxi) if the Liens created pursuant to any Loan Document shall cease to be a
fully perfected enforceable first priority security interest or any portion of
the Collateral is Transferred without Lender’s prior written consent; or

(xxii) if a Mortgage Loan Event of Default shall occur.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (viii), (ix) or (x) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Collateral, including,
without limitation, declaring the Obligations to be immediately due and payable,
and

 

90



--------------------------------------------------------------------------------

Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents and may exercise all the rights and remedies of a secured
party under the Uniform Commercial Code, as adopted and enacted by the State or
States where any of the Collateral is located against Borrower and the
Collateral, including, without limitation, all rights or remedies available at
law or in equity; and upon any Event of Default described in clauses (viii),
(ix) or (x) above, the Debt and all Other Obligations of Borrower hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

Section 8.2 Rights and Remedies of Lender.

8.2.1 Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing (i) Lender shall not be subject
to any “one action” or “election of remedies” law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Collateral and the Collateral has been foreclosed upon, sold and/or otherwise
realized upon in satisfaction of the Debt or the Obligations have been paid in
full. With respect to Borrower and the Collateral, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
any portion of the Collateral for the satisfaction of any of the Debt in any
preference or priority to any other portion of the Collateral, and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of the Debt.

(b) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney-in-fact, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that

 

91



--------------------------------------------------------------------------------

its said attorney-in-fact shall do by virtue thereof; provided, however, that
Lender shall not make or execute any such documents under such power until three
(3) days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Except as may be required in connection
with a Securitization pursuant to Section 9.1 hereof, (i) Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents, and
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

(c) Lender shall have the right from time to time to partially foreclose upon
the Collateral in any manner and for any amounts secured by the Pledge Agreement
then due and payable as determined by Lender in its sole discretion, including
the following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Lender may foreclose upon the Collateral to recover
such delinquent payments, or (ii) in the event Lender elects to accelerate less
than the entire Outstanding Principal Balance, Lender may foreclose upon the
Collateral to recover so much of the Debt as Lender may accelerate and such
other sums secured by the Collateral as Lender may elect. Notwithstanding one or
more partial foreclosures, the Collateral shall remain subject to the Pledge
Agreement and the other Loan Documents to secure payment of sums secured by the
Pledge Agreement and the other Loan Documents and not previously recovered.

(d) Any amounts recovered from the Collateral after the occurrence of an Event
of Default may be applied by Lender toward the payment of any interest and/or
principal of the Loan and/or any other amounts due under the Loan Documents in
such order, priority and proportions as Lender in its sole discretion shall
determine.

(e) Upon the occurrence of an Event of Default, Lender may declare Lenders’
obligations to make disbursements under Section 7.3 above to be terminated,
whereupon the same shall terminate, and/or declare all unpaid principal of and
accrued interest on the Note, together with all other sums payable under the
Loan Documents, to be immediately due and payable, whereupon the same shall
become and be immediately due and payable, anything in the Loan Documents to the
contrary notwithstanding, and without presentation, protest or further demand or
notice of any kind, all of which are expressly hereby waived by Borrower;
provided, however, that Lender may make any such disbursements or parts of any
such disbursements thereafter without thereby waiving the right to demand
payment of the Note, without becoming liable to make any other or further
disbursements, and without affecting the validity of or enforceability of the
Loan Documents. Notwithstanding and without limiting the generality of the
foregoing or anything else to the contrary contained in this Agreement, upon the
occurrence of a Default or an Event of Default, Lender’s obligations to make any
disbursements hereunder shall automatically terminate.

(f) Upon the occurrence of an Event of Default, Lender may cause the Conversion
Work to be completed and may enter upon the Property and construct, equip and
complete the Improvements in accordance with the Conversion Plans and
Specifications, with such changes therein as Lender may, from time to time, and
in its sole discretion, deem

 

92



--------------------------------------------------------------------------------

appropriate. In connection with any construction of the Improvements undertaken
by Lender pursuant to the provisions of this subsection, Lender may:

(i) use any funds of Borrower, including any balance which may be held by Lender
as security or in escrow (but excluding any funds in accordance with applicable
law such as contract deposits of Unit purchasers or security deposits of
tenants);

(ii) employ existing contractors, subcontractors, agents, architects, engineers,
and the like, or terminate the same and employ others;

(iii) employ security watchmen to protect the Property;

(iv) make such additions, changes and corrections in the Conversion Plans and
Specifications as shall, in the judgment of Lender, be necessary or desirable;

(v) take over and use any and all Personal Property contracted for or purchased
by Borrower or Mortgage Borrower , if appropriate, or dispose of the same as
Lender sees fit;

(vi) execute all applications and certificates on behalf of Borrower or Mortgage
Borrower which may be required by any Governmental Authority or Legal
Requirement or contract documents or agreements;

(vii) pay, settle or compromise all existing or future bills and claims which
are or may be Liens against all or any portion of the Property, or may be
necessary for the completion of the Conversion Work or the clearance of title to
the Property, including, without limitation, all Taxes and Assessments;

(viii) complete the marketing and sale of Residential Units, and complete the
marketing and leasing of leasable space, if any, in the Improvements, enter into
new leases and occupancy agreements of the Residential Units, and modify or
amend existing leases and occupancy agreements, all as Lender shall deem to be
necessary or desirable;

(ix) prosecute and defend all actions and proceedings in connection with the
completion of the Conversion Work or in any other way affecting the Property and
take such action and require such performance as Lender deems necessary under
any payment and performance bonds; and

(x) take such other action hereunder, or refrain from acting hereunder, as
Lender may, in its sole and absolute discretion, from time to time determine,
and without any limitation whatsoever, to carry out the intent of this
Section 8.2.1.

Borrower shall cause Mortgage Borrowers to allow Lender to exercise the
foregoing rights and to cooperate with Lender in exercising such rights.
Borrower shall be liable to Lender for all costs paid or incurred for the
construction, completion and equipping of the Improvements, whether the same
shall be paid or incurred pursuant to the provisions of this Section or
otherwise, and all payments made or liabilities incurred by Lender hereunder of
any kind whatsoever shall be deemed advances made to Borrower under this
Agreement and shall be

 

93



--------------------------------------------------------------------------------

secured by the Pledge Agreement and the other Loan Documents. In the event
Lender takes possession of all or any portion of the Property and assumes
control of such construction as aforesaid, Lender shall not be obligated to
continue such construction longer than Lender shall see fit and may thereafter,
at any time, change any course of action undertaken by it or abandon such
construction and decline to make further payments for the account of Borrower,
whether or not the Conversion Work shall have been completed. For the purpose of
this Section, the construction, equipping and completion of the Property shall
be deemed to include any action necessary to cure any Event of Default by
Borrower under any of the terms and provisions of any of the Loan Documents.

(g) Upon the occurrence of an Event of Default, Lender may appoint or seek
appointment of a receiver, without notice and without regard to the solvency of
Borrower or the adequacy of the security, for the purpose of preserving the
Property, preventing waste, and to protect all rights accruing to Lender by
virtue of this Agreement and the other Loan Documents, and expressly to do any
further acts as Lender may determine to be necessary to complete the Conversion
Work. All expenses incurred in connection with the appointment of such receiver,
or in protecting, preserving, or improving the Property, shall be charged
against Borrower and shall be secured by the Pledge Agreement and enforced as a
Lien against the Collateral.

(h) Upon the occurrence of an Event of Default, Lender may accelerate maturity
of the Note and any other indebtedness of Borrower to Lender, and demand payment
of the principal sum due thereunder, with interest, advances, costs and
reasonable attorneys’ fees and expenses (including those for appellate
proceedings), and enforce collection of such payment by foreclosure of the
Pledge Agreement or the enforcement of any other collateral, or other
appropriate action.

8.2.2 Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

ARTICLE 9

SPECIAL PROVISIONS

Section 9.1 Sale of Note and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
require Borrower to restructure the Loan into multiple notes (which may include
component notes and/or senior and

 

94



--------------------------------------------------------------------------------

junior notes) and/or issue one or more participations therein, which
restructuring may include reallocation of principal amounts of the Loan or the
restructuring of a portion of the Loan into a mezzanine loan to the owners of
the equity interests in Borrower, secured by a pledge of such interests, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”). At the request of
Lender, and to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall use reasonable efforts to provide information not
in the possession of Lender or which may be reasonably required by Lender in
order to satisfy the market standards to which Lender customarily adheres or
which may be reasonably required by prospective investors and/or the Rating
Agencies in connection with any such Securitization including, without
limitation, to:

(a) provide or cause Mortgage Borrower to provide additional and/or updated
Provided Information, together with appropriate verification and/or consents
related to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys reasonably acceptable to Lender and the Rating
Agencies;

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower or its Affiliates to obtain, collect, and
deliver information requested or required by Lender or the Rating Agencies;

(c) deliver (i) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Mortgage Borrower, Borrower,
General Partner, Principal and their respective Affiliates and the Loan
Documents, including, without limitation, a so-called “10b-5” opinion and
(ii) revised organizational documents for Borrower, Mortgage Borrower, General
Partner or Principal which counsel opinions and organizational documents shall
be reasonably satisfactory to Lender and the Rating Agencies;

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters (from commercial tenants),
subordination agreements or other agreements from parties to agreements that
affect the Property, which estoppel letters, subordination agreements or other
agreements shall be reasonably satisfactory to Lender and the Rating Agencies;

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Collateral, Property, Borrower, Mortgage
Borrower, General Partner, Principal, Guarantor and the Loan Documents as may be
reasonably requested by Lender or the Rating Agencies and consistent with the
facts covered by such representations and warranties as they exist on the date
thereof, including the representations and warranties made in the Loan
Documents;

(f) execute such amendments to the Loan Documents as may be requested by Lender
or the Rating Agencies to effect the Securitization and/or deliver one or more
new component notes to replace the original Note or modify the original Note to
reflect

 

95



--------------------------------------------------------------------------------

multiple components of the Loan (and such new notes or modified note shall have
the same initial weighted average coupon of the original Note, but each such new
note or modified note may change the interest rate and amortization of the
Loan), and modify the Mortgage Cash Management Agreement and the Mezzanine Cash
Management Agreement with respect to the newly created components such that the
pricing and marketability of the Securities and the size of each class of
Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum rating
levels for the Loan;

(g) if requested by Lender, review any information regarding the Property, the
Collateral, Borrower, Guarantor, Mortgage Borrower, General Partner, Principal,
the Manager and the Loan which is contained in a preliminary or final private
placement memorandum, prospectus, prospectus supplement (including any amendment
or supplement to either thereof), or other Disclosure Document to be used by
Lender or any affiliate thereof; and

(h) supply to Lender such documentation, financial statements and reports
concerning Borrower, Mortgage Borrower, General Partner, Principal, Guarantor,
the Loan, the Collateral and/or the Property in form and substance required in
order to comply with any applicable securities laws.

The costs and expenses incurred by Borrower (and/or Lender) in connection with
Borrower’s complying with requests made under this Section 9.1 (including,
without limitation, counsel fees and expenses of the Rating Agencies) shall be
paid by Borrower.

Section 9.2 Securitization Indemnification.

(a) Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Collateral,” “Description of the Loans and
the Properties,” “The Manager,” “The Borrower” and “Certain Legal Aspects of the
Loan,” and (B) such sections and such other information in the Disclosure
Documents (to the extent such information relates to or includes any Provided
Information or any information regarding the Property, Borrower, Mortgage
Borrower, General Partner, Principal, Guarantor, Manager and/or the Loan)
(collectively with the Provided Information, the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
the context of the Covered

 

96



--------------------------------------------------------------------------------

Disclosure Information and in light of the circumstances under which they were
made, not misleading, (ii) jointly and severally indemnifying Lender, CSFB
(whether or not it is Lender), any Affiliate of CSFB that has filed any
registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
CSFB that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Indemnified Persons”), for
any losses, claims, damages, liabilities, costs or expenses (including, without
limitation, legal fees and expenses for enforcement of these obligations
(collectively, the “Liabilities”)) to which any such Indemnified Person may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact made by such
Indemnifying Persons contained in the Covered Disclosure Information or arise
out of or are based upon the omission or alleged omission of, or caused by, such
Indemnifying Persons to state in the Covered Disclosure Information a material
fact required to be stated therein or necessary in order to make the statements
in the Covered Disclosure Information, in light of the circumstances under which
they were made, not misleading and (iii) agreeing to reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Person, as
they are incurred, in connection with investigating or defending the
Liabilities. This indemnity agreement will be in addition to any liability which
Borrower may otherwise have. Moreover, the indemnification provided for in
clauses (ii) and (iii) above shall be effective whether or not an
indemnification agreement described in clause (i) above is provided.

(c) In connection with filings under the Exchange Act, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes,

 

97



--------------------------------------------------------------------------------

assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from any Indemnifying Person to the Indemnified
Person of its election to assume the defense of such claim or action, such
Indemnifying Person shall not be liable to the Indemnified Person for any legal
or other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, that if the defendants in any such action include both an Indemnifying
Person, on the one hand, and one or more Indemnified Persons on the other hand,
and an Indemnified Person shall have reasonably concluded that there are any
legal defenses available to it and/or other Indemnified Persons that are
different or in addition to those available to the Indemnifying Person, the
Indemnified Person or Persons shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Person or Persons. The Indemnified Person
shall instruct its counsel to maintain reasonably detailed billing records for
fees and disbursements for which such Indemnified Person is seeking
reimbursement hereunder and shall submit copies of such detailed billing records
to substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless any Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to any
Indemnifying Person.

(e) Without the prior written consent of CSFB (which consent shall not be
unreasonably withheld), no Indemnifying Person shall settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless the Indemnifying Person shall have
given CSFB reasonable prior notice thereof and shall have obtained an
unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceeding. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any

 

98



--------------------------------------------------------------------------------

other party who is not also found liable for such fraudulent misrepresentation,
and (B) the Indemnifying Persons agree that in no event shall the amount to be
contributed by the Indemnified Persons collectively pursuant to this paragraph
exceed the amount of the fees (by underwriting discount or otherwise) actually
received by the Indemnified Persons in connection with the closing of the Loan
or the Securitization.

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

(h) The rights, liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

Section 9.3 Restructuring of Loan. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, and at Lender’s
sole cost and expense, shall have the right at any time to require Borrower to
restructure the Loan into multiple notes (which may include component notes
and/or senior and junior notes) and/or to create participation interests in the
Loan, which restructuring may include reallocation of principal amounts of the
Loan or the restructuring of a portion of the Loan to either the Mortgage Loan
or an additional mezzanine loan (the “New Mezzanine Loan”) to the owners of the
equity interests in Mortgage Borrower or Borrower, secured by a pledge of such
interests, and/or the reallocation of a portion of the Mortgage Loan to the Loan
and/or the New Mezzanine Loan or the establishment of different interest rates,
floor interest rates and debt service payments for the Loan, the Mortgage Loan
and the New Mezzanine Loan and the payment of the Loan, the Mortgage Loan and
the New Mezzanine Loan in such order of priority as may be designated by Lender;
provided that (i) the total amounts of the Loan, the Mortgage Loan and the New
Mezzanine Loan shall equal the amount of the Loan and the Mortgage Loan
immediately prior to the restructuring, (ii) except in the case of an Event of
Default or Mortgage Loan Event of Default and/or a default under the New
Mezzanine Loan, the initial weighted average annual interest rate of the Loan,
the Mortgage Loan and the New Mezzanine Loan, if any, shall, at the time of the
restructuring, equal the weighted average annual interest rate of the Loan and
the Mortgage Loan immediately prior to the restructuring and (iii) except in the
case of an Event of Default or Mortgage Loan Event of Default and/or a default
under the New Mezzanine Loan, the initial aggregate debt service payments on the
Loan, the Mortgage Loan and the New Mezzanine Loan, if any, shall, at the time
of the restructuring, equal the aggregate debt service payments that were
payable under the Loan and the Mortgage Loan immediately prior to the
restructuring. Borrower shall cooperate with all reasonable requests of Lender
in order to restructure the Loan and the Mortgage Loan and create a New
Mezzanine Loan, if applicable, and shall, upon ten (10) Business Days written
notice from Lender, which notice shall include the forms of documents for which
Lender is requesting execution and delivery, (A) execute and deliver such
documents,

 

99



--------------------------------------------------------------------------------

including, without limitation in the case of any New Mezzanine Loan, a mezzanine
note, a mezzanine loan agreement, a pledge and security agreement, and a
mezzanine deposit account agreement, (B) cause Borrower’s counsel to deliver
such legal opinions, and (C) create such bankruptcy remote borrower under the
New Mezzanine Loan as, in each of the case of clauses (A), (B) and (C) above,
shall be reasonably required by Lender or required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including, without limitation, the severance of this Agreement, the
Mortgage and other Loan Documents if requested. Borrower shall be obligated to
pay any costs or expenses incurred by Borrower (and/or Lender) in connection
with any such restructuring as set forth in this Section 9.3. In the event
Borrower fails to execute and deliver such documents to Lender within ten
(10) Business Days following such written notice by Lender, and Lender sends a
second notice to Borrower with respect to the delivery of such documents
containing a legend clearly marked in not less than fourteen (14) point bold
face type, underlined, in all capital letters “POWER OF ATTORNEY IN FAVOR OF
LENDER DEEMED EFFECTIVE FOR EXECUTION AND DELIVERY OF DOCUMENTS IF NO RESPONSE
WITHIN 10 BUSINESS DAYS”, Borrower hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney in fact, coupled with an interest, in its
name and stead to make and execute all documents necessary or desirable to
effect such transactions, Borrower ratifying all that such attorney shall do by
virtue thereof, if Borrower fails to execute and deliver such documents within
ten (10) Business Days of receipt of such second notice. It shall be an Event of
Default if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 9.3 after the expiration of ten (10) Business Days
after the second notice thereof.

Section 9.4 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Pledge Agreement or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Pledge Agreement and the other Loan Documents, or in the
Collateral, or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Collateral and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Borrower in any such action
or proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Pledge Agreement or the other Loan Documents. The provisions of
this Section shall not, however, (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents; (b) impair
the right of Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under the Pledge Agreement; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) constitute a prohibition against
Lender to seek a deficiency judgment against Borrower where such action is
necessary in order to fully realize the security granted by the Pledge Agreement
or to commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Collateral; or (f) constitute a waiver of the
right of Lender to enforce the liability and

 

100



--------------------------------------------------------------------------------

obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including those resulting from the diminution in value of the Collateral
and all attorneys’ fees and costs reasonably incurred) arising out of or in
connection with the following:

(a) fraud or misrepresentation by or on behalf of Borrower or Guarantor or any
of their respective agents or representatives in connection with the Loan,
including by reason of any claim under the Racketeer Influenced and Corrupt
Organizations Act (“RICO”);

(b) gross negligence or willful misconduct by or on behalf of Borrower or
Guarantor or any of their respective agents or representatives in connection
with the Loan;

(c) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in any other Loan Document
concerning environmental laws, hazardous substances and/or asbestos and any
indemnification of Lender with respect thereto in either document;

(d) wrongful removal, destruction or disposal by or on behalf of Borrower and/or
Mortgage Borrower of any portion of the Property;

(e) any intentional, physical waste of the Property;

(f) any Legal Requirement (including RICO) mandating the forfeiture by Borrower
or Mortgage Borrower of the Collateral or the Property, or any portion thereof,
because of the conduct or purported conduct of criminal activity by Borrower,
Mortgage Borrower or any Restricted Party in connection therewith;

(g) any misrepresentation, miscertification or breach of warranty by Borrower
with respect to any representation, warranty or certification contained in this
Agreement or any other Loan Document to induce Lender to make the Loan, or any
advance thereof, or to release monies from any account held by Lender (including
any reserve or escrow) or to take other action with respect to any of the
Collateral;

(h) the misappropriation or conversion by or on behalf of Borrower or Mortgage
Borrower of (A) any Insurance Proceeds paid by reason of any Casualty, (B) any
Awards or other amounts received in connection with a Condemnation, (C) any
Rents following an Event of Default, (D) any Rents collected more than one
(1) month in advance, (E) any Gross Income from Operations and/or Gross Sales
Proceeds, or any Reserve Funds disbursed to Borrower or Mortgage Borrower, or
(F) any Net Liquidation Proceeds;

(i) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property or the Collateral to the extent such
Liens are not bonded over or discharged in accordance with the this Agreement;

(j) any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered by or on behalf of Borrower or

 

101



--------------------------------------------------------------------------------

Mortgage Borrower or any Affiliate, officer, director or representative of
Borrower or Mortgage Borrower to Mortgage Lender upon a foreclosure of the
Property by Mortgage Lender or action in lieu thereof or to Lender upon a
foreclosure of the Collateral by Lender, except to the extent any such security
deposits were delivered to Mortgage Lender pursuant to the Mortgage Loan
Documents or were applied in accordance with the terms and conditions of any of
the Leases prior to the occurrence of the Event of Default that gave rise to
such foreclosure or action in lieu thereof;

(k) any failure by Borrower or Mortgage Borrower to pay Taxes, subject to
Borrower’s right to contest the same in accordance with the terms hereof;

(l) any failure to obtain and maintain the fully paid for Policies in accordance
with Section 6.1 of this Agreement, to the extent available; or

(m) Borrower’s indemnification of Lender set forth in Section 9.2 hereof.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral shall continue to secure all of
the Obligations in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower (i) in the event of: (a) Borrower or Mortgage
Borrower filing a voluntary petition under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law; (b) the filing of an involuntary
petition against Borrower or Mortgage Borrower under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law, or soliciting or causing to
be solicited petitioning creditors for any involuntary petition against Borrower
or Mortgage Borrower from any Person; (c) Borrower or Mortgage Borrower filing
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) Borrower or Mortgage Borrower or any Affiliate, officer,
director or representative of Borrower or Mortgage Borrower which controls
Borrower or Mortgage Borrower, consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or Mortgage Borrower or any portion of the Collateral or the
Property; (e) Borrower or Mortgage Borrower making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (ii) if the first
full payment of Debt Service is not paid when due; (iii) if Borrower, Mortgage
Borrower, or any Affiliate, officer, director or representative of Borrower or
Mortgage Borrower which controls Borrower or Mortgage Borrower (1) fails to
permit on-site inspections of the Property by Lender, Servicer, or their
respective employees, agents or representatives, (2) fails to provide financial
information pursuant to Section 5.1.11 of this Agreement, (3) fails to maintain
its status as a Special Purpose Entity, or (4) fails to appoint a new property
manager upon the request of Lender, required by, and in accordance with, the
terms and provisions of this Agreement; (iv) if Borrower fails to obtain
Lender’s prior written consent to any Indebtedness incurred by Borrower or
voluntary Lien encumbering the Collateral or the Property as required by this
Agreement; or (v) if Borrower fails to obtain Lender’s prior written consent to
any Transfer as required by this Agreement.

 

102



--------------------------------------------------------------------------------

Section 9.5 Matters Concerning Manager. If (a) an Event of Default occurs and is
continuing, (b) at the Maturity Date, the Debt is not repaid in full, (c) the
Manager shall become bankrupt or insolvent or (d) a material default occurs
under the Management Agreement beyond any applicable grace and cure periods,
Borrower shall, at the request of Lender, cause Mortgage Borrower to terminate
the Management Agreement and replace the Manager with a manager approved by
Lender on terms and conditions satisfactory to Lender, it being understood and
agreed that the management fee for such replacement manager shall not exceed
then prevailing market rates.

Section 9.6 Servicer. At the option of Lender, the Loan may be serviced by a
servicer or trustee (the “Servicer”) selected by Lender and Lender may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall be responsible for any
reasonable set-up fees or any other initial costs relating to or arising under
the Servicing Agreement; provided, however, that Borrower shall not be
responsible for payment of the monthly servicing fee due to the Servicer under
the Servicing Agreement.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.2 Lender’s Discretion.

(a) Whenever pursuant to this Agreement, Lender exercises any right given to it
to approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive. Whenever this Agreement expressly provides that
Lender may not withhold its consent or its approval of an arrangement or term,
such provisions shall also be deemed to prohibit Lender from delaying or
conditioning such consent or approval.

(b) Lender may, in Lender’s sole and absolute discretion, accept or reject any
proposed cure of an Event of Default. In no event shall any portion of this
Agreement

 

103



--------------------------------------------------------------------------------

or any of the other Loan Documents which provides that Lender shall have certain
rights and/or remedies only during the continuance of an Event of Default be
construed so as to require Lender to accept a cure of any such Event of Default.
Unless and until Lender expressly accepts any proposed cure of an Event of
Default in writing, such Event of Default shall be deemed to be continuing for
purposes of this Agreement and the other Loan Documents.

Section 10.3 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY AND STATE OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

Corporation Service Company

1133 Avenue of the Americas, Suite 3100

New York, New York 10036

 

104



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each, a “Notice”), shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid

 

105



--------------------------------------------------------------------------------

delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, and by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a Notice to the
other parties hereto in the manner provided for in this Section 10.6):

 

If to Lender:   

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Drew Anderman

Facsimile No.: (212) 743-5878

with a copy to:   

Column Financial, Inc.

One Madison Avenue

New York, New York 10010

Legal and Compliance Department

Attention: Casey McCutcheon, Esq.

Facsimile No.: (917) 326-7980

with a copy to:   

Brown Raysman Millstein Felder & Steiner LLP

900 Third Avenue

New York, New York 10022

Attention: Jeffrey B. Steiner, Esq.

Facsimile No.: (212) 895-2900

If to Borrower:   

Mizner Court Holdings, L.P.

c/o Stoltz Companies

301 Yomato Road

Suite 3101

Boca Raton, Florida 33431

Attention: Morris L. Stoltz, II

Facsimile No.: 561-997-7388

With a copy to:   

GEBAM, Inc.

c/o GE Real Estate

301 Yamato Road

Suite 4100

Boca Raton, Florida 33431

Attention: Asset Management

Facsimile No.: (561)-988-6986

and a copy to:   

Cohen, Norris, Scherer, Weinberger & Wolmer

712 U.S. Highway One

Suite 400

North Palm Beach, Florida 33408

Attention: Fred C. Cohen, Esq.

Facsimile No.: (561)-842-4104

 

106



--------------------------------------------------------------------------------

A Notice shall be deemed to have been given in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming.

Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or payments received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or payments had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

107



--------------------------------------------------------------------------------

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

Section 10.13 Expenses; Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all reasonable actual
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance premiums and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions and title insurance,
and other similar expenses incurred in creating and perfecting the Liens in
favor of Lender pursuant to this Agreement and the other Loan Documents;
(vii) enforcing or preserving any rights, either in response to third party
claims or in prosecuting or defending any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid, at Lender’s option, from any amounts in the Mezzanine Cash Management
Account.

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever

 

108



--------------------------------------------------------------------------------

(including, without limitation, the reasonable fees and disbursements of counsel
for Lender in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against Lender
in any manner relating to or arising out of (i) any breach by Borrower of its
obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (ii) the use of the proceeds of
the Loan (collectively, the “Indemnified Liabilities”); provided, however, that
Borrower shall not have any obligation to Lender hereunder to the extent that
such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of Lender. To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for any fees and expenses incurred by any Rating Agency in
connection with any consent, approval, waiver or confirmation requested by
Borrower and obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules and Exhibits annexed hereto
are hereby incorporated herein as a part of this Agreement with the same effect
as if set forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained

 

109



--------------------------------------------------------------------------------

herein or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan (or any disbursement of Reserve Funds) in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or their Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, CSFB, or any of their Affiliates shall be subject to the prior
approval of Lender.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners or members, as
applicable, and others with interests in Borrower, and of the Collateral, or to
a sale in inverse order of alienation in the event of foreclosure of the
Collateral, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Collateral in preference to
every other claimant whatsoever.

Section 10.19 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any Obligations under the Loan Documents. No failure by Lender to perform
any of its obligations hereunder shall be a valid defense to, or result in any
offset against, any payments which Borrower is obligated to make under any of
the Loan Documents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s

 

110



--------------------------------------------------------------------------------

exercise of any such rights or remedies. Borrower acknowledges that Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement other than International Mortgage and Equity Advisors (“IMEA”) and
that IMEA is not an Affiliate of Borrower. Borrower hereby agrees to indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including, without limitation,
Lender’s attorneys’ fees and expenses) in any way relating to or arising from a
claim by any Person that such Person acted on behalf of Borrower or Lender in
connection with the transactions contemplated herein. The provisions of this
Section 10.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Duplicate Originals, Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Assignment may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything which may be contained in this Agreement to the contrary, Lender shall
have:

(a) the right to routinely consult with Borrower’s management regarding the
significant business activities and business and financial developments of
Borrower, provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances. Consultation meetings should occur at Lender’s request on a regular
basis (no less frequently than quarterly) with Lender having the right to call
special meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;

(c) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property); and

 

111



--------------------------------------------------------------------------------

(d) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness.

The rights described above may be exercised by any entity that owns and
controls, directly or indirectly, substantially all of the interests in Lender.

[Remainder of page intentionally left blank]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

BORROWER:

MIZNER COURT HOLDINGS L.P., a Delaware

limited partnership

By:  

                                                     , a Delaware

corporation, its general partner

By:  

 

Name:   Title:   LENDER: COLUMN FINANCIAL, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

(Minimum Release Price Schedule)

[See Attached Document]

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

(Rent Roll)

[See Attached Document]

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

(Principal Reduction Targets)

Mezzanine Loan

 

Period   

Month

   Balance 1    10-Oct-05    $ 15,000,000 2    10-Nov-05    $ 15,000,000 3   
10-Dec-05    $ 15,000,000 4    10-Jan-06    $ 15,000,000 5    10-Feb-06    $
15,000,000 6    10-Mar-06    $ 15,000,000 7    10-Apr-06    $ 12,639,559 8   
10-May-06    $ 12,398,147 9    10-Jun-06    $ 12,157,146 10    10-Jul-06    $
11,916,556 11    10-Aug-06    $ 11,676,376 12    10-Sep-06    $ 11,436,607 13   
10-Oct-06    $ 11,197,249 14    10-Nov-06    $ 10,958,300 15    10-Dec-06    $
10,719,763 16    10-Jan-07    $ 10,481,636 17    10-Feb-07    $ 10,243,919 18   
10-Mar-07    $ 10,006,614 19    10-Apr-07    $ 5,670,702 20    10-May-07    $
1,224,788 21    10-Jun-07    $ —  

 

Schedule III



--------------------------------------------------------------------------------

EXHIBIT A

(Legal Description)

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

(Organizational Structure Chart)

[See Attached]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

(Conversion Work Budget and Schedule)

[See Attached Document]

 

Exhibit C